Name: Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: documentation;  tariff policy;  economic analysis;  consumption
 Date Published: nan

 4.6.2008 EN Official Journal of the European Union L 145/65 REGULATION (EC) No 451/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Regulation (EEC) No 3696/93 (2) established the statistical classification of products by activity (CPA) in the European Economic Community. (2) In order to reflect the technological development and structural changes of the economy, an up-to-date CPA should be established. (3) The structuring of a product classification in accordance with the production activity involved avoids proliferation of unrelated coding schemes, and facilitates the identification by producers of relevant markets. (4) There is a need to create a reference framework within which statistical data on production, consumption, external trade and transport can be compared. (5) An up-to-date CPA is central to the Commission's ongoing efforts to overhaul Community statistics; it is expected to convey, through more comparable and relevant data, better economic governance at Community and national level. (6) In order to function, the internal market requires statistical standards applicable to the collection, transmission and publication of national and Community statistics so that enterprises, financial institutions, governments and all other operators in the internal market can be provided with reliable and comparable statistical data. To this end, it is vital that the various categories of the CPA be interpreted uniformly in all the Member States. (7) Reliable and comparable statistics are necessary to enable enterprises to assess their competitiveness, and are useful to the Community institutions in preventing distortions of competition. (8) The establishment of a common statistical classification of products by economic activity does not per se oblige Member States to collect, publish or supply data. Only if the Member States use product classifications linked to the Community classification is it possible to provide integrated information with the reliability, speed, flexibility and degree of detail required for the management of the internal market. (9) Provision should be made to enable the Member States, in order to meet their national requirements, to integrate into their national classifications additional categories based on the CPA. (10) The international comparability of economic statistics requires that the Member States and the Community institutions use classifications of products which are directly linked to the Central Product Classification (CPC) Ver. 2, as adopted by the United Nations Statistical Commission. (11) Use of the CPA requires that the Commission be assisted by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (3) in particular as regards examining problems arising from the implementation of the CPA and incorporating amendments to the CPA. (12) The establishment of a new statistical classification of products implies a need to amend specifically references to the CPA. It is therefore necessary to repeal Regulation (EEC) No 3696/93. (13) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). In particular, the Commission should be empowered to amend the CPA in order to take account of technological or economic developments and align it with other economic and social classifications. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (14) Since the objective of this Regulation, namely the establishment of a new CPA, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (15) The Statistical Programme Committee has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes a new common CPA within the Community in order to ensure relevance with respect to the economic reality and comparability between national, Community and international classifications and hence national, Community and international statistics. 2. The term product shall refer to outputs of economic activities, whether goods or services. 3. This Regulation shall apply to the use of the classification for statistical purposes only. Article 2 The levels and the structure of the CPA 1. The CPA shall comprise: (a) a first level, comprising headings identified by an alphabetical code (sections); (b) a second level, comprising headings identified by a two-digit numerical code (divisions); (c) a third level, comprising headings identified by a three-digit numerical code (groups); (d) a fourth level, comprising headings identified by a four-digit numerical code (classes); (e) a fifth level, comprising headings identified by a five-digit numerical code (categories); and (f) a sixth level, comprising headings identified by a six-digit numerical code (subcategories). 2. The CPA is set out in the Annex. Article 3 Use of the CPA The Commission shall use the CPA for all statistics classified according to products by activity. Article 4 National classifications of products by economic activity 1. Member States may use the CPA for aggregated or detailed, national, specific or functional adaptation based on the subcategories of the CPA. 2. Those classifications shall be related to the CPA in accordance with the following rules: (a) classifications that are more aggregated than the CPA shall comprise precise aggregations of CPA subcategories; (b) classifications that are more detailed than the CPA shall comprise headings that are wholly contained within CPA subcategories. The classifications that are derived in accordance with this paragraph may have a different coding. 3. Member States may use a national classification of products by economic activity derived from the CPA. In such a case, they shall forward to the Commission drafts defining their national classification. Within three months after receiving such a draft, the Commission shall verify the conformity of the envisaged national classification with paragraph 2 and shall transmit it to the other Member States for information. The Member States national classifications shall include a table of correspondence with the CPA. Article 5 Commission activities The Commission, in cooperation with the Member States, shall ensure the dissemination, maintenance and promotion of the CPA, in particular by: (a) drafting, updating and publishing explanatory notes relating to the CPA; (b) drawing up and publishing guidelines for the application of the CPA; (c) publishing tables of correspondence between the new version and the previous version of the CPA; the previous version and the new version of the CPA; and the CPA and the Combined Nomenclature (CN), which is reproduced in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5); and (d) working to improve consistency with other classifications. Article 6 Implementing measures 1. The following measures, designed to implement and update this Regulation, shall be adopted in accordance with the regulatory procedure referred to in Article 7(2): (a) decisions required in case of problems arising from implementing the CPA, including the assignment of products to specific classes; and (b) technical measures ensuring a fully coordinated transition from the previous version of the CPA. 2. The following measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3): (a) amendments to the CPA designed to take account of technological or economic developments; and (b) amendments to the CPA designed to align it with other economic and social classifications. 3. Consideration is to be given to the principle that the benefits of updating the CPA must outweigh its costs, and to the principle that additional costs and burden remain within a reasonable limit. Article 7 Committee 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 8 Repeal of Regulation (EEC) No 3696/93 Regulation (EEC) No 3696/93 shall be repealed with effect from 1 January 2008. Article 9 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 April 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) Opinion of the European Parliament of 10 July 2007 (not yet published in the Official Journal) and Council Decision of 14 February 2008. (2) OJ L 342, 31.12.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 181, 28.6.1989, p. 47. (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 360/2008 (OJ L 111, 23.4.2008, p. 9). ANNEX CPA 2008 (n.e.c.: not elsewhere classified; (*): part of) Code Heading CPC ver. 2 A PRODUCTS OF AGRICULTURE, FORESTRY AND FISHING 01 Products of agriculture, hunting and related services 01.1 Non-perennial crops 01.11 Cereals (except rice), leguminous crops and oil seeds 01.11.1 Wheat 01.11.11 Durum wheat 01111 (*) 01112 (*) 01.11.12 Wheat, except durum wheat 01111 (*) 01112 (*) 01.11.2 Maize 01.11.20 Maize 01121 01122 01.11.3 Barley, rye and oats 01.11.31 Barley 01151 01152 01.11.32 Rye 01161 01162 01.11.33 Oats 01171 01172 01.11.4 Sorghum, millet and other cereals 01.11.41 Sorghum 01141 01142 01.11.42 Millet 01181 01182 01.11.49 Other cereals 01190 01.11.5 Cereals straw and husks 01.11.50 Cereals straw and husks 01913 01.11.6 Green leguminous vegetables 01.11.61 Beans, green 01241 01.11.62 Peas, green 01242 01.11.69 Other green leguminous vegetables 01249 01.11.7 Dried leguminous vegetables 01.11.71 Beans, dry 01701 01.11.72 Broad beans, dry 01702 01.11.73 Chick peas, dry 01703 01.11.74 Lentils, dry 01704 01.11.75 Peas, dry 01705 01.11.79 Pulses (dried leguminous vegetables) n.e.c. 01709 01.11.8 Soya beans, groundnuts and cotton seed 01.11.81 Soya beans 01411 01412 01.11.82 Groundnuts, in shell 01421 01422 01.11.83 Groundnuts, shelled 21421 01.11.84 Cotton seed 01431 01432 01.11.9 Other oil seeds 01.11.91 Linseed 01441 01.11.92 Mustard seed 01442 01.11.93 Rape or colza seed 01443 01.11.94 Sesame seed 01444 01.11.95 Sunflower seed 01445 01.11.99 Other oil seeds n.e.c. 01446 01449 01.12 Rice, not husked 01.12.1 Rice, not husked 01.12.10 Rice, not husked 01131 01132 01.13 Vegetables and melons, roots and tubers 01.13.1 Leafy or stem vegetables 01.13.11 Asparagus 01211 01.13.12 Cabbages 01212 01.13.13 Cauliflowers and broccoli 01213 01.13.14 Lettuce 01214 (*) 01.13.15 Chicory 01214 (*) 01.13.16 Spinach 01215 01.13.17 Artichokes 01216 01.13.19 Other leafy or stem vegetables 01219 01.13.2 Melons 01.13.21 Watermelons 01221 01.13.29 Other melons 01229 01.13.3 Other fruit-bearing vegetables 01.13.31 Chillies and peppers, green (only capsicum) 01231 01.13.32 Cucumbers and gherkins 01232 01.13.33 Eggplants (aubergines) 01233 01.13.34 Tomatoes 01234 01.13.39 Other fruit-bearing vegetables n.e.c. 01235 01239 01.13.4 Root, bulb or tuberous vegetables 01.13.41 Carrots and turnips 01251 01.13.42 Garlic 01252 01.13.43 Onions 01253 01.13.44 Leeks and other alliaceous vegetables 01254 01.13.49 Other root, bulb or tuberous vegetables (without high starch or inulin content) 01259 01.13.5 Edible roots and tubers with high starch or inulin content 01.13.51 Potatoes 01510 01.13.52 Sweet potatoes 01591 01.13.53 Cassava 01592 01.13.59 Other edible roots and tubers with high starch or inulin content 01593 01599 01.13.6 Vegetable seeds, except beet seeds 01.13.60 Vegetable seeds, except beet seeds 01260 01.13.7 Sugar beet and sugar beet seeds 01.13.71 Sugar beet 01801 01.13.72 Sugar beet seeds 01803 01.13.8 Mushrooms and truffles 01.13.80 Mushrooms and truffles 01270 01.13.9 Vegetables, fresh, n.e.c. 01.13.90 Vegetables, fresh, n.e.c. 01290 01.14 Sugar cane 01.14.1 Sugar cane 01.14.10 Sugar cane 01802 01809 01.15 Unmanufactured tobacco 01.15.1 Unmanufactured tobacco 01.15.10 Unmanufactured tobacco 01970 25010 01.16 Fibre crops 01.16.1 Fibre crops 01.16.11 Cotton, whether or not ginned 01921 01.16.12 Jute, kenaf and other textile bast fibres, raw or retted, except flax, true hemp and ramie 01922 01.16.19 Flax, true hemp and raw fibre crops n.e.c. 01929 01.19 Other non-perennial crops 01.19.1 Forage crops 01.19.10 Forage crops 01911 01912 01919 01.19.2 Cut flowers and flower buds; flower seeds 01.19.21 Cut flowers and flower buds 01962 01.19.22 Flower seeds 01963 01.19.3 Beet seeds, seeds for forage plants; other raw vegetable materials 01.19.31 Beet seeds (excluding sugar beet seeds) and seeds for forage plants 01940 01.19.39 Raw vegetable materials n.e.c. 01990 01.2 Perennial crops 01.21 Grapes 01.21.1 Grapes 01.21.11 Table grapes 01330 (*) 01.21.12 Other grapes, fresh 01330 (*) 01.22 Tropical and subtropical fruits 01.22.1 Tropical and subtropical fruits 01.22.11 Avocados 01311 01.22.12 Bananas, plantains and similar 01312 01313 01.22.13 Dates 01314 01.22.14 Figs 01315 01.22.19 Other tropical and subtropical fruits 01316 01317 01318 01319 01.23 Citrus fruits 01.23.1 Citrus fruits 01.23.11 Pomelo and grapefruits 01321 01.23.12 Lemons and limes 01322 01.23.13 Oranges 01323 01.23.14 Tangerines, mandarins, clementines 01324 01.23.19 Other citrus fruits 01329 01.24 Pome fruits and stone fruits 01.24.1 Apples 01.24.10 Apples 01351 01.24.2 Other pome fruits and stone fruits 01.24.21 Pears 01352 (*) 01.24.22 Quinces 01352 (*) 01.24.23 Apricots 01353 01.24.24 Cherries 01354 01.24.25 Peaches 01355 (*) 01.24.26 Nectarines 01355 (*) 01.24.27 Plums 01356 (*) 01.24.28 Sloes 01356 (*) 01.24.29 Other pome fruits and stone fruits n.e.c. 01359 01.25 Other tree and bush fruits and nuts 01.25.1 Berries and the fruits of the genus vaccinium 01.25.11 Kiwi fruit 01342 01.25.12 Raspberries 01343 01.25.13 Strawberries 01344 01.25.19 Other berries, the fruits of the genus vaccinium n.e.c. 01341 01349 01.25.2 Fruit seeds 01.25.20 Fruit seeds 01360 01.25.3 Nuts (excluding wild edible nuts, groundnuts and coconuts) 01.25.31 Almonds 01371 21422 01.25.32 Chestnuts 01373 21429 (*) 01.25.33 Hazelnuts 01374 21423 01.25.34 Pistachios 01375 21429 (*) 01.25.35 Walnuts 01376 21429 (*) 01.25.39 Other nuts (excluding wild edible nuts, groundnuts and coconuts) 01372 01377 01379 21424 21429 (*) 01.25.9 Other tree and bush fruits n.e.c. 01.25.90 Other tree and bush fruits n.e.c. 01391 01399 01.26 Oleaginous fruits 01.26.1 Olives 01.26.11 Table olives 01450 (*) 01.26.12 Olives for production of olive oil 01450 (*) 01.26.2 Coconuts 01.26.20 Coconuts 01460 21429 (*) 01.26.9 Other oleaginous fruits 01.26.90 Other oleaginous fruits 01491 01499 01.27 Beverage crops 01.27.1 Beverage crops 01.27.11 Coffee beans, not roasted 01610 01.27.12 Tea leaves 01620 01.27.13 MatÃ © leaves 01630 01.27.14 Cocoa beans 01640 01.28 Spices, aromatic, drug and pharmaceutical crops 01.28.1 Spices, not processed 01.28.11 Pepper (piper spp.), raw 01651 01.28.12 Chillies and peppers, dry (capsicum spp.), raw 01652 01.28.13 Nutmeg, mace and cardamoms, raw 01653 01.28.14 Anise, badian, coriander, cumin, caraway, fennel and juniper berries, raw 01654 01.28.15 Cinnamon (canella), raw 01655 01.28.16 Cloves (whole stems), raw 01656 01.28.17 Ginger, dry, raw 01657 01.28.18 Vanilla, raw 01658 01.28.19 Other spices, not processed 01690 01.28.2 Hop cones 01.28.20 Hop cones 01659 01.28.3 Plants used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes 01.28.30 Plants used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes 01930 (*) 01.29 Other perennial crops 01.29.1 Natural rubber 01.29.10 Natural rubber 01950 01.29.2 Christmas trees, cut 01.29.20 Christmas trees, cut 03241 01.29.3 Vegetable materials of a kind used primarily for plaiting or as stuffing or padding, or in dyeing or tanning 01.29.30 Vegetable materials of a kind used primarily for plaiting or as stuffing or padding, or in dyeing or tanning 03250 01.3 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30.1 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01.30.10 Planting material: live plants, bulbs, tubers and roots, cuttings and slips; mushroom spawn 01961 (*) 01.4 Live animals and animal products 01.41 Dairy cattle, live and raw milk from dairy cattle 01.41.1 Dairy cattle, live 01.41.10 Dairy cattle, live 0211 (*) 01.41.2 Raw milk from dairy cattle 01.41.20 Raw milk from dairy cattle 0221 01.42 Other cattle and buffaloes, live and their semen 01.42.1 Other cattle and buffaloes, live 01.42.11 Other cattle and buffaloes, except calves, live 0211 (*) 01.42.12 Calves of cattle and buffalo, live 0211 (*) 01.42.2 Cattle and buffalo semen 01.42.20 Cattle and buffalo semen 02411 01.43 Horses and other equines, live 01.43.1 Horses and other equines, live 01.43.10 Horses and other equines, live 02130 01.44 Camels and camelids, live 01.44.1 Camels and camelids, live 01.44.10 Camels and camelids, live 02121 01.45 Sheep and goats, live; raw milk and shorn wool from sheep and goats 01.45.1 Sheep and goats, live 01.45.11 Sheep, live 02122 01.45.12 Goats, live 02123 01.45.2 Raw milk from sheep and goats 01.45.21 Raw milk from sheep 02291 01.45.22 Raw milk from goats 02292 01.45.3 Shorn wool from sheep and goats, greasy, including fleece-washed shorn wool 01.45.30 Shorn wool from sheep and goats, greasy, including fleece-washed shorn wool 02941 01.46 Swine, live 01.46.1 Swine, live 01.46.10 Swine, live 02140 01.47 Poultry, live and eggs 01.47.1 Poultry, live 01.47.11 Chickens, live 02151 01.47.12 Turkeys, live 02152 01.47.13 Geese, live 02153 01.47.14 Ducks and guinea fowls, live 02154 02155 01.47.2 Eggs, in shell, fresh 01.47.21 Hen eggs in shell, fresh 02310 01.47.22 Eggs from other poultry in shell, fresh 02320 01.47.23 Eggs for hatching 02330 01.49 Other farmed animals and animal products 01.49.1 Other farmed animals, live 01.49.11 Domestic rabbits, live 02191 01.49.12 Farmed birds n.e.c., live 02193 02194 01.49.13 Farmed reptiles (including snakes and turtles), live 02195 01.49.19 Other farmed animals n.e.c., live 02129 02192 02196 02199 01.49.2 Other farm animal products 01.49.21 Natural honey 02910 01.49.22 Raw milk n.e.c. 02293 02299 01.49.23 Snails, fresh, chilled, frozen, dried, salted or in brine, except sea snails 02920 01.49.24 Edible products of farm animal origin n.e.c. 02930 01.49.25 Silk-worm cocoons suitable for reeling 02944 01.49.26 Insect waxes and spermaceti, whether or not refined or coloured 02960 01.49.27 Animal embryos for reproduction 02419 02420 01.49.28 Non-edible products of farm animal origin n.e.c. 02943 01.49.3 Raw fur skins and miscellaneous raw hides and skins 01.49.31 Raw fur skins, except of fur-bearing lambs 02955 (*) 01.49.32 Raw fur skins of fur-bearing lambs 02955 (*) 01.49.39 Raw skins of animals n.e.c. (fresh or preserved, but not further prepared) 02959 01.6 Agricultural and animal husbandry services (except veterinary services) 01.61 Support services to crop production 01.61.1 Support services to crop production 01.61.10 Support services to crop production 86119 01.62 Support services to animal production 01.62.1 Support services to animal production 01.62.10 Support services to animal production 86121 01.63 Post-harvest crop services 01.63.1 Post-harvest crop services 01.63.10 Post-harvest crop services 86111 01.64 Seed processing services for propagation 01.64.1 Seed processing services for propagation 01.64.10 Seed processing services for propagation 86112 01.7 Hunting and trapping and related services 01.70 Hunting and trapping and related services 01.70.1 Hunting and trapping and related services 01.70.10 Hunting and trapping and related services 86130 02 Products of forestry, logging and related services 02.1 Forest trees and nursery services 02.10 Forest trees and nursery services 02.10.1 Live forest tree plants; forest tree seeds 02.10.11 Live forest tree plants 01961 (*) 02.10.12 Forest tree seeds 01360 02.10.2 Forest trees nurseries services 02.10.20 Forest trees nurseries services 86140 (*) 02.10.3 Forest trees 02.10.30 Forest trees 03300 02.2 Wood in the rough 02.20 Wood in the rough 02.20.1 Wood in the rough 02.20.11 Logs of coniferous wood 03110 02.20.12 Logs of non-coniferous wood, except tropical wood 03120 (*) 02.20.13 Logs of tropical wood 03120 (*) 02.20.14 Fuel wood 03130 (*) 02.3 Wild growing non-wood products 02.30 Wild growing non-wood products 02.30.1 Natural gums 02.30.11 Balata, gutta-percha, guayula, chicle and similar natural gums 03211 02.30.12 Lac, balsams and other natural gums and resins 03219 02.30.2 Natural cork, raw or simply prepared 02.30.20 Natural cork, raw or simply prepared 03220 02.30.3 Parts of plants, grasses, mosses and lichens suitable for ornamental purposes 02.30.30 Parts of plants, grasses, mosses and lichens suitable for ornamental purposes 03249 02.30.4 Wild growing edible products 02.30.40 Wild growing edible products 03230 02.4 Support services to forestry 02.40 Support services to forestry 02.40.1 Support services to forestry 02.40.10 Support services to forestry 86140 (*) 03 Fish and other fishing products; aquaculture products; support services to fishing 03.0 Fish and other fishing products; aquaculture products; support services to fishing 03.00 Fish and other fishing products; aquaculture products; support services to fishing 03.00.1 Fish, live 03.00.11 Live ornamental fish 04111 03.00.12 Live fish, marine, not farmed 04119 (*) 03.00.13 Live fish, freshwater, not farmed 04119 (*) 03.00.14 Live fish, marine, farmed 04119 (*) 03.00.15 Live fish, freshwater, farmed 04119 (*) 03.00.2 Fish, fresh or chilled 03.00.21 Fresh or chilled fish, marine, not farmed 04120 (*) 03.00.22 Fresh or chilled fish, freshwater, not farmed 04120 (*) 03.00.23 Fresh or chilled fish, marine, farmed 04120 (*) 03.00.24 Fresh or chilled fish, freshwater, farmed 04120 (*) 03.00.3 Crustaceans, not frozen 03.00.31 Crustaceans, not frozen, not farmed 04210 (*) 03.00.32 Crustaceans, not frozen, farmed 04210 (*) 03.00.4 Molluscs and other aquatic invertebrates, live, fresh or chilled 03.00.41 Oysters, live, fresh or chilled, not farmed 04220 (*) 03.00.42 Other molluscs and aquatic invertebrates, live, fresh or chilled, not farmed 0429 (*) 03.00.43 Oysters, live, fresh or chilled, farmed 04220 (*) 03.00.44 Other molluscs and aquatic invertebrates, live, fresh or chilled, farmed 0429 (*) 03.00.5 Pearls, unworked 03.00.51 Natural pearls, unworked 38210 (*) 03.00.52 Cultured pearls, unworked 38210 (*) 03.00.6 Other aquatic plants, animals and their products 03.00.61 Coral and similar products, shells of molluscs, crustaceans or echinoderms and cuttle-bone 04910 03.00.62 Natural sponges of animal origin 04920 03.00.63 Seaweeds and other algae, not farmed 04930 (*) 03.00.64 Seaweeds and other algae, farmed 04930 (*) 03.00.69 Other aquatic plants, animals and their products n.e.c. 0 (*) 03.00.7 Support services to fishing and aquaculture 03.00.71 Support services to fishing 86150 (*) 03.00.72 Support services to aquaculture 86150 (*) B MINING AND QUARRYING 05 Coal and lignite 05.1 Hard coal 05.10 Hard coal 05.10.1 Hard coal 05.10.10 Hard coal 11010 05.2 Lignite 05.20 Lignite 05.20.1 Lignite 05.20.10 Lignite 11030 (*) 06 Crude petroleum and natural gas 06.1 Crude petroleum 06.10 Crude petroleum 06.10.1 Petroleum oils and oils obtained from bituminous minerals, crude 06.10.10 Petroleum oils and oils obtained from bituminous minerals, crude 12010 06.10.2 Bituminous or oil shale and tar sands 06.10.20 Bituminous or oil shale and tar sands 12030 06.2 Natural gas, liquefied or in gaseous state 06.20 Natural gas, liquefied or in gaseous state 06.20.1 Natural gas, liquefied or in gaseous state 06.20.10 Natural gas, liquefied or in gaseous state 12020 07 Metal ores 07.1 Iron ores 07.10 Iron ores 07.10.1 Iron ores 07.10.10 Iron ores 14100 07.2 Non-ferrous metal ores 07.21 Uranium and thorium ores 07.21.1 Uranium and thorium ores 07.21.10 Uranium and thorium ores 13000 07.29 Other non-ferrous metal ores and concentrates 07.29.1 Other non-ferrous metal ores and concentrates 07.29.11 Copper ores and concentrates 14210 07.29.12 Nickel ores and concentrates 14220 07.29.13 Aluminium ores and concentrates 14230 07.29.14 Precious metal ores and concentrates 14240 07.29.15 Lead, zinc and tin ores and concentrates 14290 (*) 07.29.19 Other non-ferrous metal ores and concentrates n.e.c. 14290 (*) 08 Other mining and quarrying products 08.1 Stone, sand and clay 08.11 Ornamental and building stone, limestone, gypsum, chalk and slate 08.11.1 Ornamental or building stone 08.11.11 Marble and other calcareous ornamental or building stone 15120 08.11.12 Granite, sandstone and other ornamental or building stone 15130 08.11.2 Limestone and gypsum 08.11.20 Limestone and gypsum 15200 08.11.3 Chalk and uncalcined dolomite 08.11.30 Chalk and uncalcined dolomite 16330 08.11.4 Slate 08.11.40 Slate 15110 08.12 Gravel, sand, clays and kaolin 08.12.1 Gravel and sand 08.12.11 Natural sands 15310 08.12.12 Granules, chippings and powder; pebbles, gravel 15320 (*) 08.12.13 Mixtures of slag and similar industrial waste products, whether or not incorporating pebbles, gravel, shingle and flint for construction use 15320 (*) 08.12.2 Clays and kaolin 08.12.21 Kaolin and other kaolinic clays 15400 (*) 08.12.22 Other clays, andalusite, kyanite and sillimanite; mullite; chamotte or dinas earths 15400 (*) 08.9 Mining and quarrying products n.e.c. 08.91 Chemical and fertiliser minerals 08.91.1 Chemical and fertiliser minerals 08.91.11 Natural calcium or aluminium calcium phosphates 16110 08.91.12 Unroasted iron pyrites; crude or unrefined sulphur 16120 08.91.19 Other chemical and fertiliser minerals 16190 (*) 08.92 Peat 08.92.1 Peat 08.92.10 Peat 11040 (*) 08.93 Salt and pure sodium chloride; sea water 08.93.1 Salt and pure sodium chloride; sea water 08.93.10 Salt and pure sodium chloride; sea water 16200 (*) 08.99 Other mining and quarrying products n.e.c. 08.99.1 Bitumen and asphalt, natural; asphaltites and asphaltic rock 08.99.10 Bitumen and asphalt, natural; asphaltites and asphaltic rock 15330 08.99.2 Precious and semi-precious stones; industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives; other minerals 08.99.21 Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped 16310 08.99.22 Industrial diamonds, unworked or simply sawn, cleaved or bruted; pumice stone; emery; natural corundum, natural garnet and other natural abrasives 16320 08.99.29 Other minerals 16390 09 Mining support services 09.1 Support services to petroleum and natural gas extraction 09.10 Support services to petroleum and natural gas extraction 09.10.1 Support services to petroleum and natural gas extraction 09.10.11 Drilling services to petroleum and natural gas extraction 86211 (*) 09.10.12 Derrick erection, repair and dismantling services and related support services to petroleum and natural gas extraction 86211 (*) 09.10.13 Liquefaction and regasification services of natural gas for transportation done at the mine site 86211 (*) 09.9 Support services to other mining and quarrying 09.90 Support services to other mining and quarrying 09.90.1 Support services to other mining and quarrying 09.90.11 Support services to hard coal extraction 86219 (*) 09.90.19 Support services to other mining and quarrying n.e.c. 86219 (*) C MANUFACTURED PRODUCTS 10 Food products 10.1 Preserved meat and meat products 10.11 Processed and preserved meat 10.11.1 Meat of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.11 Meat of bovine animals, fresh or chilled 21111 21112 10.11.12 Meat of swine, fresh or chilled 21113 10.11.13 Meat of sheep, fresh or chilled 21115 10.11.14 Meat of goats, fresh or chilled 21116 10.11.15 Meat of horses and other equines, fresh or chilled 21118 10.11.2 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 10.11.20 Edible offal of bovine animals, swine, sheep, goats, horses and other equines, fresh or chilled 21151 (*) 21152 (*) 21153 (*) 21155 (*) 21156 (*) 10.11.3 Frozen meat and edible offal; other meat and edible offal 10.11.31 Meat of bovine animals, frozen 21131 21132 10.11.32 Meat of swine, frozen 21133 10.11.33 Meat of sheep, frozen 21135 10.11.34 Meat of goats, frozen 21136 10.11.35 Meat of horses and other equines, frozen 21138 10.11.39 Other meat and edible offal, fresh, chilled or frozen 21114 21117 21119 21134 21137 21139 21151 (*) 21152 (*) 21153 (*) 21155 (*) 21156 (*) 21159 21190 10.11.4 Pulled wool and raw hides and skins of bovine or equine animals, sheep and goats 10.11.41 Pulled wool, greasy, including fleece-washed pulled wool 02942 10.11.42 Whole raw hides and skins of bovine or equine animals 02951 10.11.43 Other raw hides and skins of bovine or equine animals 02952 10.11.44 Raw hides and skins of sheep or lambs 02953 10.11.45 Raw hides and skins of goats or kids 02954 10.11.5 Fats of bovine animals, sheep, goats or pigs 10.11.50 Fats of bovine animals, sheep, goats or pigs 21511 (*) 21512 21513 21514 21515 21519 (*) 21521 10.11.6 Raw offal, inedible 10.11.60 Raw offal, inedible 39110 (*) 10.11.9 Sub-contracted operations as part of manufacturing of processed and preserved meat 10.11.99 Sub-contracted operations as part of manufacturing of processed and preserved meat 88111 (*) 10.12 Processed and preserved poultry meat 10.12.1 Meat of poultry, fresh or chilled 10.12.10 Meat of poultry, fresh or chilled 21121 21122 21123 21124 21125 10.12.2 Meat of poultry, frozen 10.12.20 Meat of poultry, frozen 21141 21142 21143 21144 21149 10.12.3 Fats of poultry 10.12.30 Fats of poultry 21511 (*) 21522 10.12.4 Edible offal of poultry 10.12.40 Edible offal of poultry 21160 10.12.5 Feathers and skins of birds with feathers 10.12.50 Feathers and skins of birds with feathers 39110 (*) 10.12.9 Sub-contracted operations as part of manufacturing of processed and preserved poultry meat 10.12.99 Sub-contracted operations as part of manufacturing of processed and preserved poultry meat 88111 (*) 10.13 Meat and poultry meat products 10.13.1 Preserves and preparations of meat, meat offal or blood 10.13.11 Swine meat, cuts, salted, dried or smoked (bacon and ham) 21171 10.13.12 Bovine meat, salted, dried or smoked 21172 10.13.13 Other meat and edible meat offal, salted, in brine, dried or smoked (excluding swine and bovine meat); edible flours and meals of meat or meat offal 21173 10.13.14 Sausages and similar products of meat, offal or blood 21174 10.13.15 Other prepared and preserved meat, meat offal or blood, except prepared meat and offal dishes 21179 10.13.16 Flours, meals and pellets of meat unfit for human consumption; greaves 21181 21182 21183 21184 21185 21186 21187 21188 21189 10.13.9 Cooking and other preparation services for the production of meat products; sub-contracted operations as part of manufacturing of meat and poultry meat products 10.13.91 Cooking and other preparation services for the production of meat products 88111 (*) 10.13.99 Sub-contracted operations as part of manufacturing of meat and poultry meat products 88111 (*) 10.2 Processed and preserved fish, crustaceans and molluscs 10.20 Processed and preserved fish, crustaceans and molluscs 10.20.1 Fish, fresh, chilled or frozen 10.20.11 Fish fillets and other fish meat (whether or not minced), fresh or chilled 21221 10.20.12 Fish livers and roes, fresh or chilled 21225 10.20.13 Fish, frozen 21210 10.20.14 Fish fillets, frozen 21222 10.20.15 Fish meat, (whether or not minced), frozen 21223 10.20.16 Fish livers and roes, frozen 21226 10.20.2 Fish, otherwise prepared or preserved; caviar and caviar substitutes 10.20.21 Fish fillets, dried, salted or in brine, but not smoked 21224 10.20.22 Fish livers and roes dried, smoked, salted or in brine; flours, meals and pellets of fish, fit for human consumption 21227 21233 (*) 10.20.23 Fish, dried, whether or not salted, or in brine 21231 10.20.24 Fish, including fillets, smoked 21232 10.20.25 Fish, otherwise prepared or preserved, except prepared fish dishes 21242 (*) 10.20.26 Caviar and caviar substitutes 21243 10.20.3 Crustaceans, molluscs and other aquatic invertebrates, frozen, prepared or preserved 10.20.31 Crustaceans, frozen 21250 10.20.32 Molluscs, frozen, dried, salted or in brine, smoked 21261 10.20.33 Other aquatic invertebrates, frozen, dried, salted or in brine, smoked 21269 10.20.34 Crustaceans, otherwise prepared or preserved; molluscs and other aquatic invertebrates, otherwise prepared or preserved 21270 21280 10.20.4 Flours, meals and pellets, unfit for human consumption, and other products n.e.c. of fish or of crustaceans, molluscs or other aquatic invertebrates 10.20.41 Flours, meals and pellets of fish, crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption 21291 10.20.42 Other inedible products of fish, crustaceans, molluscs or other aquatic invertebrates 21299 10.20.9 Smoking and other preservation and preparation services for manufacture of fish products; sub-contracted operations as part of manufacturing of processed and preserved fish, crustaceans and molluscs 10.20.91 Smoking and other preservation and preparation services for manufacture of fish products 88111 (*) 10.20.99 Sub-contracted operations as part of manufacturing of processed and preserved fish, crustaceans and molluscs 88111 (*) 10.3 Processed and preserved fruit and vegetables 10.31 Processed and preserved potatoes 10.31.1 Processed and preserved potatoes 10.31.11 Potatoes, frozen 21313 10.31.12 Dried potatoes whether or not cut or sliced but not further prepared 21393 (*) 10.31.13 Dried potatoes in the form of flour, meal, flakes, granulates and pellets 21392 10.31.14 Potatoes prepared or preserved 21323 (*) 10.31.9 Cooking and other preparation services for potatoes and potato products; sub-contracted operations as part of manufacturing of processed and preserved potatoes 10.31.91 Cooking and other preparation services for potatoes and potato products 88111 (*) 10.31.99 Sub-contracted operations as part of manufacturing of processed and preserved potatoes 88111 (*) 10.32 Fruit and vegetable juices 10.32.1 Fruit and vegetable juices 10.32.11 Tomato juice 21331 10.32.12 Orange juice 21431 10.32.13 Grapefruit juice 21432 10.32.14 Pineapple juice 21433 10.32.15 Grape juice 21434 10.32.16 Apple juice 21435 10.32.17 Mixtures of fruit and vegetable juices 21339 10.32.19 Other fruit and vegetable juices 21439 10.32.9 Sub-contracted operations as part of manufacturing of fruit and vegetable juice 10.32.99 Sub-contracted operations as part of manufacturing of fruit and vegetable juice 88111 (*) 10.39 Other processed and preserved fruit and vegetables 10.39.1 Processed and preserved vegetables, excluding potatoes 10.39.11 Vegetables, frozen 21311 21312 21319 10.39.12 Vegetables provisionally preserved 21399 (*) 10.39.13 Dried vegetables 21393 (*) 10.39.14 Cut and packaged vegetables and fruits 0 (*) 10.39.15 Beans, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 21321 10.39.16 Peas, preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 21322 10.39.17 Other vegetables (except potatoes), preserved otherwise than by vinegar or acetic acid, except prepared vegetable dishes 21329 (*) 21399 10.39.18 Vegetables (except potatoes), fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 21394 10.39.2 Processed and preserved fruit and nuts 10.39.21 Fruit and nuts, uncooked or cooked, frozen 21493 10.39.22 Jams, fruit jellies and fruit or nut puree and pastes 21494 10.39.23 Nuts, groundnuts, roasted, salted or otherwise prepared 21495 10.39.24 Fruit and nuts, provisionally preserved, not for immediate consumption 21496 10.39.25 Other prepared or preserved fruits 21411 21412 21419 21491 21492 10.39.3 Vegetable materials and vegetable waste, vegetable residues and by-products 10.39.30 Vegetable materials and vegetable waste, vegetable residues and by-products 39120 (*) 10.39.9 Cooking and other preparation services for the preservation of fruit and vegetables; sub-contracted operations as part of manufacturing of other processed and preserved fruit and vegetables 10.39.91 Cooking and other preparation services for the preservation of fruit and vegetables 88111 (*) 10.39.99 Sub-contracted operations as part of manufacturing of other processed and preserved fruit and vegetables 88111 (*) 10.4 Vegetable and animal oils and fats 10.41 Oils and fats 10.41.1 Animal oils and fats, their fractions, crude 10.41.11 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared 21529 (*) 10.41.12 Fats and oils and their fractions, of fish and marine mammals 21524 21525 21526 10.41.19 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 21519 (*) 21523 21529 (*) 10.41.2 Vegetable oils, crude 10.41.21 Soya-bean oil, crude 21531 10.41.22 Groundnut oil, crude 21532 10.41.23 Olive oil, crude 21537 10.41.24 Sunflower-seed oil, crude 21533 10.41.25 Cotton-seed oil, crude 21538 10.41.26 Rape, colza and mustard oil, crude 21534 10.41.27 Palm oil, crude 21535 10.41.28 Coconut oil, crude 21536 10.41.29 Other vegetable oils, crude 21539 (*) 10.41.3 Cotton linters 10.41.30 Cotton linters 21600 10.41.4 Oil-cake and other solid residues, of vegetable fats or oils; flours and meals of oil seeds or oleaginous fruits 10.41.41 Oil-cake and other solid residues, of vegetable fats or oils 21710 10.41.42 Flours and meals of oil seeds or oleaginous fruits, except those of mustard 21720 10.41.5 Refined oils, except residues 10.41.51 Soya-bean oil and its fractions, refined but not chemically modified 21541 10.41.52 Groundnut oil and its fractions, refined but not chemically modified 21542 10.41.53 Olive oil and its fractions, refined but not chemically modified 21547 10.41.54 Sunflower-seed oil and its fractions, refined but not chemically modified 21543 10.41.55 Cotton-seed oil and its fractions, refined but not chemically modified 21548 10.41.56 Rape, colza and mustard oil and their fractions, refined but not chemically modified 21544 10.41.57 Palm oil and its fractions, refined but not chemically modified 21545 10.41.58 Coconut oil and its fractions, refined but not chemically modified 21546 10.41.59 Other oils and their fractions, refined but not chemically modified; fixed vegetable fats and other vegetable oils (except maize oil) and their fractions n.e.c. refined but not chemically modified 21549 (*) 10.41.6 Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared 10.41.60 Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared 21590 (*) 10.41.7 Vegetable waxes (excluding triglycerides); degras; residues resulting from treatment of fatty substances or animal or vegetable waxes 10.41.71 Vegetable waxes (excluding triglycerides) 21731 10.41.72 Degras; residues resulting from treatment of fatty substances or animal or vegetable waxes 21732 10.41.9 Sub-contracted operations as part of manufacturing of oils and fats 10.41.99 Sub-contracted operations as part of manufacturing of oils and fats 88111 (*) 10.42 Margarine and similar edible fats 10.42.1 Margarine and similar edible fats 10.42.10 Margarine and similar edible fats 21550 10.42.9 Sub-contracted operations as part of manufacturing of margarine and similar edible fats 10.42.99 Sub-contracted operations as part of manufacturing of margarine and similar edible fats 88111 (*) 10.5 Dairy products 10.51 Dairy and cheese products 10.51.1 Processed liquid milk and cream 10.51.11 Processed liquid milk 22110 10.51.12 Milk and cream of > 6 % fat, not concentrated or sweetened 22120 10.51.2 Milk in solid forms 10.51.21 Skimmed milk powder 22212 10.51.22 Whole milk powder 22211 10.51.3 Butter and dairy spreads 10.51.30 Butter and dairy spreads 22241 22242 22249 10.51.4 Cheese and curd 10.51.40 Cheese and curd 22251 22252 22253 22254 22259 10.51.5 Other dairy products 10.51.51 Milk and cream, concentrated or containing added sugar or other sweetening matter, other than in solid forms 22221 22222 22229 10.51.52 Yoghurt and other fermented or acidified milk or cream 22230 10.51.53 Casein 22260 10.51.54 Lactose and lactose syrup 23210 (*) 10.51.55 Whey 22130 22219 (*) 10.51.56 Dairy products n.e.c. 22290 10.51.9 Sub-contracted operations as part of manufacturing of dairy and cheese products 10.51.99 Sub-contracted operations as part of manufacturing of dairy and cheese products 88111 (*) 10.52 Ice cream 10.52.1 Ice cream and other edible ice 10.52.10 Ice cream and other edible ice 22270 10.52.9 Sub-contracted operations as part of manufacturing of ice cream 10.52.99 Sub-contracted operations as part of manufacturing of ice cream 88111 (*) 10.6 Grain mill products, starches and starch products 10.61 Grain mill products 10.61.1 Rice, semi- or wholly milled, or husked or broken 10.61.11 Husked rice 23162 10.61.12 Rice, semi- or wholly milled or broken 23161 10.61.2 Cereal and vegetable flour; mixes thereof 10.61.21 Wheat or maslin flour 23110 10.61.22 Other cereal flour 23120 10.61.23 Vegetable flour and meal 23170 10.61.24 Mixes for preparation of bakers' wares 23180 10.61.3 Groats, meal and pellets and other cereal grain products 10.61.31 Groats and meal of wheat 23130 (*) 10.61.32 Cereal groats, meal and pellets n.e.c. 23130 (*) 10.61.33 Breakfast cereals and other cereal grain products 23140 10.61.4 Bran, sharps and other residues from the working of cereals 10.61.40 Bran, sharps and other residues from the working of cereals 39120 (*) 10.61.9 Sub-contracted operations as part of manufacturing of grain mill products 10.61.99 Sub-contracted operations as part of manufacturing of grain mill products 88111 (*) 10.62 Starches and starch products 10.62.1 Starches and starch products; sugars and sugar syrups n.e.c. 10.62.11 Starches; inulin; wheat gluten; dextrins and other modified starches 23220 10.62.12 Tapioca and substitutes prepared from starch in flakes, grains and the like 23230 10.62.13 Glucose and glucose syrup; fructose and fructose syrup; invert sugar; sugars and sugar syrups n.e.c. 23210 (*) 10.62.14 Maize oil 21539 (*) 21549 (*) 10.62.2 Residues of starch manufacture and similar residues 10.62.20 Residues of starch manufacture and similar residues 39130 10.62.9 Sub-contracted operations as part of manufacturing of starches and starch products 10.62.99 Sub-contracted operations as part of manufacturing of starches and starch products 88111 (*) 10.7 Bakery and farinaceous products 10.71 Bread; fresh pastry goods and cakes 10.71.1 Bread, fresh pastry goods and cakes 10.71.11 Fresh bread 23491 10.71.12 Fresh pastry goods and cakes 23431 10.71.9 Sub-contracted operations as part of manufacturing of fresh or frozen bread, pastry goods and cakes 10.71.99 Sub-contracted operations as part of manufacturing of fresh or frozen bread, pastry goods and cakes 88111 (*) 10.72 Rusks and biscuits; preserved pastry goods and cakes 10.72.1 Rusks and biscuits; preserved pastry goods and cakes 10.72.11 Crispbread, rusks, toasted bread and similar toasted products 23410 10.72.12 Gingerbread and the like; sweet biscuits; waffles and wafers 23420 10.72.19 Other dry or preserved bakers' wares 23439 23499 10.72.9 Sub-contracted operations as part of manufacturing of rusks and biscuits; preserved pastry goods and cakes 10.72.99 Sub-contracted operations as part of manufacturing of rusks and biscuits; preserved pastry goods and cakes 88111 (*) 10.73 Macaroni, noodles, couscous and similar farinaceous products 10.73.1 Macaroni, noodles, couscous and similar farinaceous products 10.73.11 Macaroni, noodles and similar farinaceous products 23710 10.73.12 Couscous 23721 (*) 10.73.9 Sub-contracted operations as part of manufacturing of macaroni, noodles, couscous and similar farinaceous products 10.73.99 Sub-contracted operations as part of manufacturing of macaroni, noodles, couscous and similar farinaceous products 88111 (*) 10.8 Other food products 10.81 Sugar 10.81.1 Raw or refined cane or beet sugar; molasses 10.81.11 Raw cane or beet sugar, in solid form 23511 23512 10.81.12 Refined cane or beet sugar and chemically pure sucrose, in solid form, not containing added flavouring or colouring matter 23520 10.81.13 Refined cane or beet sugar, containing added flavouring or colouring matter; maple sugar and maple syrup 23530 10.81.14 Molasses 23540 10.81.2 Beet-pulp, bagasse and other waste of sugar manufacture 10.81.20 Beet-pulp, bagasse and other waste of sugar manufacture 39140 10.81.9 Sub-contracted operations as part of manufacturing of sugar 10.81.99 Sub-contracted operations as part of manufacturing of sugar 88111 (*) 10.82 Cocoa, chocolate and sugar confectionery 10.82.1 Cocoa paste, whether or not defatted, cocoa butter, fat and oil, cocoa powder 10.82.11 Cocoa paste, whether or not defatted 23610 10.82.12 Cocoa butter, fat and oil 23620 10.82.13 Cocoa powder, not containing added sugar or other sweetening matter 23630 10.82.14 Cocoa powder, containing added sugar or other sweetening matter 23640 10.82.2 Chocolate and sugar confectionery 10.82.21 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), in bulk forms 23650 10.82.22 Chocolate and food preparations containing cocoa (except sweetened cocoa powder), other than in bulk forms 23660 10.82.23 Sugar confectionery (including white chocolate), not containing cocoa 23670 10.82.24 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar 21499 10.82.3 Cocoa shells, husks, skins and other cocoa waste 10.82.30 Cocoa shells, husks, skins and other cocoa waste 39150 10.82.9 Sub-contracted operations as part of manufacturing of cocoa, chocolate and sugar confectionery 10.82.99 Sub-contracted operations as part of manufacturing of cocoa, chocolate and sugar confectionery 88111 (*) 10.83 Processed tea and coffee 10.83.1 Processed tea and coffee 10.83.11 Coffee, decaffeinated or roasted 23911 10.83.12 Coffee substitutes; extracts, essences and concentrates of coffee or coffee substitutes; coffee husks and skins 23912 10.83.13 Green tea (not fermented), black tea (fermented) and partly fermented tea, in immediate packings of a content  ¤ 3 kg 23913 10.83.14 Extracts, essences, concentrates and preparations of tea or matÃ © 23914 10.83.15 Herb infusions 01930 (*) 10.83.9 Sub-contracted operations as part of manufacturing of coffee and tea 10.83.99 Sub-contracted operations as part of manufacturing of coffee and tea 88111 (*) 10.84 Condiments and seasonings 10.84.1 Vinegar; sauces; mixed condiments; mustard flour or meal; prepared mustard 10.84.11 Vinegar and substitutes for vinegar obtained from acetic acid 23994 10.84.12 Sauces; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 23995 10.84.2 Spices, processed 10.84.21 Pepper (piper spp.), processed 23921 10.84.22 Chillies and peppers, dry (capsicum spp.), processed 23922 10.84.23 Cinnamon (canella), processed; other processed spices 23923 23924 23925 23926 23927 23928 10.84.3 Food-grade salt 10.84.30 Food-grade salt 16200 (*) 10.84.9 Sub-contracted operations as part of manufacturing of condiments and seasonings 10.84.99 Sub-contracted operations as part of manufacturing of condiments and seasonings 88111 (*) 10.85 Prepared meals and dishes 10.85.1 Prepared meals and dishes 10.85.11 Prepared meals and dishes based on meat, meat offal or blood 21176 10.85.12 Prepared meals and dishes based on fish, crustaceans and molluscs 21241 21242 (*) 10.85.13 Prepared meals and dishes based on vegetables 21391 10.85.14 Prepared meals and dishes based on pasta 23721 (*) 23722 10.85.19 Other prepared dishes and meals (including frozen pizza) 23997 10.85.9 Sub-contracted operations as part of manufacturing of prepared meals and dishes 10.85.99 Sub-contracted operations as part of manufacturing of prepared meals and dishes 88111 (*) 10.86 Homogenised food preparations and dietetic food 10.86.1 Homogenised food preparations and dietetic food 10.86.10 Homogenised food preparations and dietetic food 23991 10.86.9 Sub-contracted operations as part of manufacturing of homogenised food preparations and dietetic food 10.86.99 Sub-contracted operations as part of manufacturing of homogenised food preparations and dietetic food 88111 (*) 10.89 Other food products n.e.c. 10.89.1 Soups, eggs, yeasts and other food products; extracts and juices of meat, fish and aquatic invertebrates 10.89.11 Soups and broths and preparations thereof 23992 10.89.12 Eggs, not in shell, and eggs yolks fresh or preserved; eggs in shells preserved or cooked; egg albumin 22300 23993 10.89.13 Yeasts (active or inactive); other single-cell micro-organisms, dead; prepared baking powders 23996 10.89.14 Extracts and juices of meat, fish and aquatic invertebrates 21175 10.89.15 Vegetable saps and extracts; peptic substances; mucilages and thickeners 23999 (*) 10.89.19 Miscellaneous food products n.e.c. 23210 (*) 23999 (*) 10.89.9 Sub-contracted operations as part of manufacturing of other food products n.e.c. 10.89.99 Sub-contracted operations as part of manufacturing of other food products n.e.c. 88111 (*) 10.9 Prepared animal feeds 10.91 Prepared feeds for farm animals 10.91.1 Prepared feeds for farm animals, except lucerne meal and pellets 10.91.10 Prepared feeds for farm animals, except lucerne meal and pellets 23311 23313 23315 23319 10.91.2 Lucerne (alfalfa) meal and pellets 10.91.20 Lucerne (alfalfa) meal and pellets 23320 10.91.9 Sub-contracted operations as part of manufacturing of prepared feeds for farm animals 10.91.99 Sub-contracted operations as part of manufacturing of prepared feeds for farm animals 88111 (*) 10.92 Prepared pet foods 10.92.1 Prepared pet foods 10.92.10 Prepared pet foods 23314 10.92.9 Sub-contracted operations as part of manufacturing of prepared pet foods 10.92.99 Sub-contracted operations as part of manufacturing of prepared pet foods 88111 (*) 11 Beverages 11.0 Beverages 11.01 Distilled alcoholic beverages 11.01.1 Distilled alcoholic beverages 11.01.10 Distilled alcoholic beverages 24131 24139 11.01.9 Sub-contracted operations as part of manufacturing of distilled alcoholic beverages 11.01.99 Sub-contracted operations as part of manufacturing of distilled alcoholic beverages 88111 (*) 11.02 Wine from grape 11.02.1 Wine of fresh grapes; grape must 11.02.11 Sparkling wine of fresh grapes 24211 11.02.12 Wine of fresh grapes, except sparkling wine; grape must 24212 11.02.2 Wine lees; argol 11.02.20 Wine lees; argol 39170 11.02.9 Sub-contracted operations as part of manufacturing of wine from grape 11.02.99 Sub-contracted operations as part of manufacturing of wine from grape 88111 (*) 11.03 Cider and other fruit wines 11.03.1 Other fermented beverages (e.g., cider, perry, mead); mixed beverages containing alcohol 11.03.10 Other fermented beverages (e.g., cider, perry, mead); mixed beverages containing alcohol 24230 11.03.9 Sub-contracted operations as part of manufacturing of cider and other fruit wines 11.03.99 Sub-contracted operations as part of manufacturing of cider and other fruit wines 88111 (*) 11.04 Other non-distilled fermented beverages 11.04.1 Vermouth and other flavoured wine of fresh grapes 11.04.10 Vermouth and other flavoured wine of fresh grapes 24220 11.04.9 Sub-contracted operations as part of manufacturing of other non-distilled fermented beverages 11.04.99 Sub-contracted operations as part of manufacturing of other non-distilled fermented beverages 88111 (*) 11.05 Beer 11.05.1 Beer, except dregs from brewing 11.05.10 Beer, except dregs from brewing 24310 11.05.2 Brewing or distilling dregs 11.05.20 Brewing or distilling dregs 39160 11.05.9 Sub-contracted operations as part of manufacturing of beer 11.05.99 Sub-contracted operations as part of manufacturing of beer 88111 (*) 11.06 Malt 11.06.1 Malt 11.06.10 Malt 24320 11.06.9 Sub-contracted operations as part of manufacturing of malt 11.06.99 Sub-contracted operations as part of manufacturing of malt 88111 (*) 11.07 Soft drinks; mineral waters and other bottled waters 11.07.1 Mineral waters and soft drinks 11.07.11 Mineral waters and aerated waters, not sweetened nor flavoured 24410 11.07.19 Other non alcoholic beverages 24490 11.07.9 Sub-contracted operations as part of manufacturing of mineral waters and soft drinks 11.07.99 Sub-contracted operations as part of manufacturing of mineral waters and soft drinks 88111 (*) 12 Tobacco products 12.0 Tobacco products 12.00 Tobacco products 12.00.1 Tobacco products, except refuse 12.00.11 Cigars, cheroots, cigarillos and cigarettes, of tobacco or tobacco substitutes 25020 12.00.19 Other manufactured tobacco and substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 25090 12.00.2 Tobacco refuse 12.00.20 Tobacco refuse 39180 12.00.9 Sub-contracted operations as part of manufacturing of tobacco products 12.00.99 Sub-contracted operations as part of manufacturing of tobacco products 88112 13 Textiles 13.1 Textile yarn and thread 13.10 Textile yarn and thread 13.10.1 Wool grease (including lanolin) 13.10.10 Wool grease (including lanolin) 21519 (*) 13.10.2 Natural textile fibres prepared for spinning 13.10.21 Raw silk (not thrown) 26110 13.10.22 Wool, degreased or carbonised, not carded or combed 26130 13.10.23 Noils of wool or of fine animal hair 26140 13.10.24 Wool and fine or coarse animal hair, carded or combed 26150 13.10.25 Cotton, carded or combed 26160 13.10.26 Jute and other textile fibres (except flax, true hemp and ramie), processed but not spun 26170 13.10.29 Other vegetable textile fibres, processed but not spun 26190 13.10.3 Man-made textile staple fibres processed for spinning 13.10.31 Synthetic staple fibres, carded, combed or otherwise processed for spinning 26210 13.10.32 Artificial staple fibres, carded, combed or otherwise processed for spinning 26220 13.10.4 Silk yarn and yarn spun from silk waste 13.10.40 Silk yarn and yarn spun from silk waste 26310 13.10.5 Yarn of wool put up or not put up for retail store; yarn of fine or coarse animal hair or of horse hair 13.10.50 Yarn of wool put up or not put up for retail store; yarn of fine or coarse animal hair or of horse hair 26320 26330 26340 13.10.6 Cotton yarn; cotton sewing thread 13.10.61 Cotton yarn (other than sewing thread) 26360 26370 13.10.62 Cotton sewing thread 26350 13.10.7 Yarn of vegetable textile fibres other than cotton (including flax, jute, coir and true hemp); paper yarn 13.10.71 Flax yarn 26380 (*) 13.10.72 Yarn of jute or of other textile bast fibres; yarn of other vegetable textile fibres; paper yarn 26380 (*) 13.10.8 Textile yarn and thread of man-made filaments or staple fibres 13.10.81 Yarn of man made filaments, multiple or cabled (other than sewing thread, high tenacity yarn of polyamides, polyesters or viscose rayon), not put up for retail sale; man made filament yarn (other than sewing thread) put up for retail sale 26420 13.10.82 Yarn other than sewing thread of synthetic staple fibres, containing  ¥ 85 % by weight of such fibres 26430 13.10.83 Yarn (other than sewing thread) of synthetic staple fibres, containing < 85 % by weight of such fibres 26440 13.10.84 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale 26450 26460 13.10.85 Sewing thread and yarn of artificial and synthetic filaments and fibres 26410 13.10.9 Garneted stock; preparation services of natural textile fibres; sub-contracted operations as part of manufacturing of textile yarn and thread 13.10.91 Garneted stock of wool or of fine or coarse animal hair 39213 13.10.92 Garneted stock and other cotton waste 39215 13.10.93 Preparation services of natural textile fibres 88121 (*) 13.10.99 Sub-contracted operations as part of manufacturing of textile yarn and thread 88121 (*) 13.2 Woven textiles 13.20 Woven textiles 13.20.1 Woven fabrics (except special fabrics), of natural fibres other than cotton 13.20.11 Woven fabrics of silk or of silk waste 26510 13.20.12 Woven fabrics carded or combed wool or fine animal hair or of coarse animal hair or of horsehair 26520 26530 26540 26550 13.20.13 Woven fabrics of flax 26560 13.20.14 Woven fabrics of jute and other textile bast fibres (except flax, true hemp and ramie) 26570 13.20.19 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 26590 13.20.2 Woven fabrics of cotton 13.20.20 Woven fabrics of cotton 26610 26620 26630 26690 13.20.3 Woven fabrics (except special fabrics), of man-made filaments and staple fibres 13.20.31 Woven fabrics of synthetic filament yarn and artificial filament yarn 26710 26720 26730 13.20.32 Woven fabrics of synthetic staple fibres 26740 26760 (*) 26770 (*) 26790 (*) 13.20.33 Woven fabrics of artificial staple fibres 26750 26760 (*) 26770 (*) 26790 (*) 13.20.4 Pile fabrics, terry towelling and other special fabrics 13.20.41 Woven pile fabrics and chenille fabrics (other than terry towelling and narrow fabrics) 26810 26820 26830 13.20.42 Terry towelling and similar woven terry fabrics (other than narrow fabrics) of cotton 26840 13.20.43 Other terry towelling and similar woven terry fabrics (other than narrow fabrics) 26850 13.20.44 Gauze (other than narrow fabrics) 26860 13.20.45 Tufted textile fabrics, other than carpets 26880 13.20.46 Woven fabrics (including narrow fabrics) of glass fibres 26890 13.20.5 Imitation fur by weaving 13.20.50 Imitation fur by weaving 28330 13.20.9 Sub-contracted operations as part of manufacturing of textile fabrics 13.20.99 Sub-contracted operations as part of manufacturing of textile fabrics 88121 (*) 13.3 Textile finishing services 13.30 Textile finishing services 13.30.1 Textile finishing services 13.30.11 Bleaching and dyeing services of textile fibres and yarns 88122 (*) 13.30.12 Bleaching services of fabrics and textile articles (including wearing apparel) 88122 (*) 13.30.13 Dyeing services of fabrics and textile articles (including wearing apparel) 88122 (*) 13.30.14 Printing services of fabrics and textile articles (including wearing apparel) 88122 (*) 13.30.19 Other finishing services of textiles and textile articles (including wearing apparel) 88122 (*) 13.9 Other textiles 13.91 Knitted and crocheted fabrics 13.91.1 Knitted or crocheted fabrics 13.91.11 Pile fabrics, terry fabrics, knitted or crocheted 28110 13.91.19 Other knitted or crocheted fabrics, including imitation fur by knitting 28190 28330 13.91.9 Sub-contracted operations as part of manufacturing of knitted or crocheted fabrics 13.91.99 Sub-contracted operations as part of manufacturing of knitted or crocheted fabrics 88121 (*) 13.92 Made-up textile articles, except apparel 13.92.1 Made-up textile articles for the household 13.92.11 Blankets and travelling rugs, except electric blankets 27110 13.92.12 Bed linen 27120 (*) 13.92.13 Table linen 27120 (*) 13.92.14 Toilet and kitchen linen 27120 (*) 13.92.15 Curtains (including drapes) and interior blinds; curtain or bed valances 27130 13.92.16 Furnishing articles n.e.c.; sets of woven fabric and yarn for making up into rugs, tapestries and the like 27140 13.92.2 Other made-up textile articles 13.92.21 Sacks and bags, of a kind used for the packing of goods 27150 13.92.22 Tarpaulins, awnings and sunblinds; sails for boats, sailboards or landcraft; tents and camping goods (including pneumatic mattresses) 27160 13.92.23 Parachutes (including dirigible parachutes) and rotochutes; parts thereof 27170 13.92.24 Quilts, eiderdowns, cushions, pouffes, pillows, sleeping bags and the like, fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics 27180 13.92.29 Other made-up textile articles (including floor cloths, dish-cloths, dusters and similar cleaning cloths, life-jackets and life-belts) 27190 13.92.9 Sub-contracted operations as part of manufacturing of made-up textile articles, except apparel 13.92.99 Sub-contracted operations as part of manufacturing of made-up textile articles, except apparel 88121 (*) 13.93 Carpets and rugs 13.93.1 Carpets and rugs 13.93.11 Carpets and other textile floor coverings, knotted 27210 13.93.12 Carpets and other textile floor coverings, woven, not tufted or flocked 27220 13.93.13 Carpets and other textile floor coverings, tufted 27230 13.93.19 Other carpets and textile floor coverings (including those of felt) 27290 13.93.9 Sub-contracted operations as part of manufacturing of carpets and rugs 13.93.99 Sub-contracted operations as part of manufacturing of carpets and rugs 88121 (*) 13.94 Cordage, rope, twine and netting 13.94.1 Cordage, rope, twine and netting, except waste 13.94.11 Twine, cordage, rope and cables, of jute or other textile bast fibres 27310 13.94.12 Knotted netting of twine, cordage or rope, made up nets of textile materials; articles of yarn, strip n.e.c. 27320 13.94.2 Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials 13.94.20 Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials 39218 13.94.9 Sub-contracted operations as part of manufacturing of cordage, rope, twine and netting 13.94.99 Sub-contracted operations as part of manufacturing of cordage, rope, twine and netting 88121 (*) 13.95 Non-wovens and articles made from non-wovens, except apparel 13.95.1 Non-wovens and articles made from non-wovens, except apparel 13.95.10 Non-wovens and articles made from non-wovens, except apparel 27922 13.95.9 Sub-contracted operations as part of manufacturing of non-wovens and articles made from non-wovens, except apparel 13.95.99 Sub-contracted operations as part of manufacturing of non-wovens and articles made from non-wovens, except apparel 88121 (*) 13.96 Other technical and industrial textiles 13.96.1 Metallised yarn or metallised gimped yarn; woven fabrics of metal thread and woven fabrics of metallised yarn; rubber thread and cord, textile covered and textile products and articles for technical uses 13.96.11 Metallised yarn or metallised gimped yarn 27993 13.96.12 Woven fabrics of metal thread and woven fabrics of metallised yarn n.e.c. 27994 13.96.13 Rubber thread and cord, textile covered; textile yarn and strip, impregnated or covered with rubber or plastics 27992 13.96.14 Textile fabrics, impregnated, coated or covered n.e.c. 27997 13.96.15 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon 27996 13.96.16 Textile products and articles for technical uses (including wicks, gas mantles, hose piping, transmission or conveyor belts, bolting cloth and straining cloth) 27998 13.96.17 Narrow woven fabrics; narrow fabrics of warp without weft assembled by adhesive (bolducs); trimmings and the like 27911 13.96.9 Sub-contracted operations as part of manufacturing of technical and industrial textiles 13.96.99 Sub-contracted operations as part of manufacturing of technical and industrial textiles 88121 (*) 13.99 Other textiles n.e.c. 13.99.1 Tulles, lace and embroidery; gimped yarn and strip; chenille yarn; loop wale-yarn 13.99.11 Tulles and other net fabrics, except woven, knitted or crocheted fabrics; lace in the piece, in strips or in motifs 27912 13.99.12 Embroidery in the piece, in strips or in motifs 27913 13.99.13 Felt, coated, covered or laminated 27921 13.99.14 Textile fibres  ¤ 5 mm in length (flock), textile dust and mill neps 27991 (*) 13.99.15 Gimped yarn and strip; chenille yarn; loop wale-yarn 27995 13.99.16 Quilted textile products in the piece 27999 13.99.19 Other textiles and textile products n.e.c. 38994 (*) 13.99.9 Sub-contracted operations as part of manufacturing of other textiles n.e.c. 13.99.99 Sub-contracted operations as part of manufacturing of other textiles n.e.c. 88121 (*) 14 Wearing apparel 14.1 Wearing apparel, except fur apparel 14.11 Leather clothes 14.11.1 Apparel of leather or of composition of leather 14.11.10 Apparel of leather or of composition of leather 28241 14.11.9 Sub-contracted operations as part of manufacturing of leather clothes 14.11.99 Sub-contracted operations as part of manufacturing of leather clothes 88124 (*) 14.12 Workwear 14.12.1 Men's workwear 14.12.11 Men's ensembles, jackets and blazers, industrial and occupational 28231 (*) 14.12.12 Men's trousers, bib and brace overalls, breeches and shorts, industrial and occupational 28231 (*) 14.12.2 Women's workwear 14.12.21 Women' s ensembles, jackets and blazers, industrial and occupational 28233 (*) 14.12.22 Women's trousers, bib and brace overalls, breeches and sorts, industrial and occupational 28233 (*) 14.12.3 Other workwear 14.12.30 Other workwear 28236 (*) 14.12.9 Sub-contracted operations as part of manufacturing of workwear 14.12.99 Sub-contracted operations as part of manufacturing of workwear 88123 (*) 14.13 Other outerwear 14.13.1 Outerwear, knitted or crocheted 14.13.11 Men's or boys' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 28221 (*) 14.13.12 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 28221 (*) 14.13.13 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, windcheaters, wind-jackets and similar articles, knitted or crocheted 28223 (*) 14.13.14 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted 28223 (*) 14.13.2 Other outerwear, for men and boys 14.13.21 Men's or boys' overcoats, raincoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 28231 (*) 14.13.22 Men's or boys' suits and ensembles of textile fabrics, not knitted or crocheted 28231 (*) 14.13.23 Men's or boys' jackets and blazers, of textile fabrics, not knitted or crocheted 28231 (*) 14.13.24 Men's or boys' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 28231 (*) 14.13.3 Other outerwear, for women and girls 14.13.31 Women's or girls' overcoats, car coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles of textile fabrics, not knitted or crocheted 28233 (*) 14.13.32 Women's or girls' suits and ensembles of textile fabrics, not knitted or crocheted 28233 (*) 14.13.33 Women's or girls' jackets and blazers of textile fabrics, not knitted or crocheted 28233 (*) 14.13.34 Women's or girls' dresses, skirts and divided skirts of textile fabrics, not knitted or crocheted 28233 (*) 14.13.35 Women's or girls' trousers, bib and brace overalls, breeches and shorts of textile fabrics, not knitted or crocheted 28233 (*) 14.13.4 Worn clothing and other worn articles 14.13.40 Worn clothing and other worn articles 39217 14.13.9 Sub-contracted operations as part of manufacturing of outerwear 14.13.99 Sub-contracted operations as part of manufacturing of outerwear 88123 (*) 14.14 Underwear 14.14.1 Underwear, knitted and crocheted 14.14.11 Men's or boys' shirts, knitted or crocheted 28222 (*) 14.14.12 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 28222 (*) 14.14.13 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 28224 (*) 14.14.14 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, dressing gowns, negligees, bathrobes and similar articles, knitted or crocheted 28224 (*) 14.14.2 Underwear, not knitted or crocheted 14.14.21 Men's or boys' shirts, of textile fabric not knitted or crocheted 28232 (*) 14.14.22 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns, of textile fabric not knitted or crocheted 28232 (*) 14.14.23 Women's or girls' blouses, shirts and shirt-blouses, of textile fabric not knitted or crocheted 28234 (*) 14.14.24 Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, of textile fabric not knitted or crocheted 28234 (*) 14.14.25 Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted 28237 14.14.3 T-shirts, singlets and other vests, knitted or crocheted 14.14.30 T-shirts, singlets and other vests, knitted or crocheted 28225 14.14.9 Sub-contracted operations as part of manufacturing of underwear 14.14.99 Sub-contracted operations as part of manufacturing of underwear 88123 (*) 14.19 Other wearing apparel and accessories 14.19.1 Babies' garments, tracksuits and other garments, clothing accessories and parts, knitted or crocheted 14.19.11 Babies' garments and clothing accessories, knitted or crocheted 28227 14.19.12 Tracksuits, ski suits, swimwear and other garments, knitted or crocheted 28228 14.19.13 Gloves, mittens and mitts, knitted or crocheted 28229 (*) 14.19.19 Other made-up clothing accessories and parts of garments or of clothing accessories, knitted or crocheted 28229 (*) 14.19.2 Babies' garments, other garments and other clothing accessories, of textile fabric, not knitted or crocheted 14.19.21 Babies' garments and clothing accessories, of textile fabric, not knitted or crocheted 28235 14.19.22 Tracksuits, ski suits and swimwear; other garments of textile fabric, not knitted or crocheted 28236 (*) 14.19.23 Handkerchiefs, shawls, scarves, veils, ties, cravats, gloves and other made-up clothing accessories; parts of garments or of clothing accessories, of textile fabric, not knitted or crocheted, n.e.c. 28238 14.19.3 Clothing accessories of leather; garments made up of felt or non-wovens; garments made up of coated textile fabrics 14.19.31 Clothing accessories of leather or of composition leather, except sports gloves 28242 14.19.32 Garments made up of felt or non-wovens, textile fabrics impregnated or coated 28250 14.19.4 Hats and headgear 14.19.41 Hat forms, hat bodies and hoods of felt; plateaux and manchons of felt; hat shapes, plaited or made by assembling strips of any material 28261 14.19.42 Hats and other headgear, of felt, or plaited or made by assembling strips of any material, or knitted or crocheted or made up from lace or other textile fabric in the piece; hairnets 28262 14.19.43 Other headgear, except headgear of rubber or of plastics, safety headgear and asbestos headgear; headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 28269 14.19.9 Sub-contracted operations as part of manufacturing of other wearing apparel and accessories 14.19.99 Sub-contracted operations as part of manufacturing of other wearing apparel and accessories 88123 (*) 14.2 Articles of fur 14.20 Articles of fur 14.20.1 Articles of apparel, clothing accessories and other articles of fur skin, except headgear 14.20.10 Articles of apparel, clothing accessories and other articles of fur skin, except headgear 28320 14.20.9 Sub-contracted operations as part of manufacturing of articles of fur 14.20.99 Sub-contracted operations as part of manufacturing of articles of fur 88123 (*) 14.3 Knitted and crocheted apparel 14.31 Knitted and crocheted hosiery 14.31.1 Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted 14.31.10 Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted 28210 14.31.9 Sub-contracted operations as part of manufacturing of knitted and crocheted hosiery 14.31.99 Sub-contracted operations as part of manufacturing of knitted and crocheted hosiery 88123 (*) 14.39 Other knitted and crocheted apparel 14.39.1 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted 14.39.10 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted 28226 14.39.9 Sub-contracted operations as part of manufacturing of other knitted and crocheted apparel 14.39.99 Sub-contracted operations as part of manufacturing of other knitted and crocheted apparel 88123 (*) 15 Leather and related products 15.1 Tanned and dressed leather; luggage, handbags, saddlery and harness; dressed and dyed fur 15.11 Tanned and dressed leather; dressed and dyed fur 15.11.1 Tanned or dressed fur skins 15.11.10 Tanned or dressed fur skins 28310 15.11.2 Chamois leather; patent leather and patent laminated leather; metallised leather 15.11.21 Chamois leather 29110 (*) 15.11.22 Patent leather and patent laminated leather; metallised leather 29110 (*) 15.11.3 Leather, of bovine or equine animals, without hair 15.11.31 Leather, of bovine animals, without hair on, whole 29120 (*) 15.11.32 Leather, of bovine animals, without hair on, not whole 29120 (*) 15.11.33 Leather, of equine animals, without hair on 29120 (*) 15.11.4 Leather of sheep, goat or swine, without hair 15.11.41 Sheep or lamb skin leather, without wool on 29130 (*) 15.11.42 Goat or kid skin leather, without hair on 29130 (*) 15.11.43 Leather of swine 29130 (*) 15.11.5 Leather of other animals; composition leather with a basis of leather 15.11.51 Leather of other animals, without hair on 29130 (*) 15.11.52 Composition leather with a basis of leather or leather fibre 29130 (*) 15.11.9 Sub-contracted operations as part of manufacturing of tanned and dressed leather; dressed and dyed fur 15.11.99 Sub-contracted operations as part of manufacturing of tanned and dressed leather; dressed and dyed fur 88124 (*) 15.12 Luggage, handbags and the like, saddlery and harness 15.12.1 Saddlery and harness; luggage, handbags and the like; other articles of leather 15.12.11 Saddlery and harness for any animal, of any material 29210 15.12.12 Luggage, handbags and the like, of leather, composition of leather, plastic sheeting, textile materials, vulcanised fibre or paperboard; travel sets for personal toilet, sewing or shoe or clothes cleaning 29220 15.12.13 Watch straps (except metal), watch bands and watch bracelets and parts thereof 29230 15.12.19 Other articles of leather or composition leather (including articles used in machinery or mechanical appliances of for other technical uses) n.e.c. 29290 15.12.9 Sub-contracted operations as part of manufacturing of saddlery and harness luggage, handbags and the like 15.12.99 Sub-contracted operations as part of manufacturing of saddlery and harness luggage, handbags and the like 88124 (*) 15.2 Footwear 15.20 Footwear 15.20.1 Footwear other than sports and protective footwear and orthopaedic shoes 15.20.11 Waterproof footwear, with outer soles and uppers of rubber or plastics, other than footwear incorporating a protective metal toe-cap 29310 15.20.12 Footwear with outer soles and uppers of rubber or plastics, other than waterproof or sports footwear 29320 15.20.13 Footwear with uppers of leather, other than sports footwear, footwear incorporating a protective metal toe-cap and miscellaneous special footwear 29330 15.20.14 Footwear with uppers of textile materials, other than sports footwear 29340 15.20.2 Sports footwear 15.20.21 Tennis shoes, basketball shoes, gym shoes, training shoes and the like 29420 15.20.29 Other sports footwear, except snow-ski footwear and skating boots 29490 15.20.3 Protective and other footwear n.e.c. 15.20.31 Footwear incorporating a protective metal toe-cap 29510 15.20.32 Wooden footwear, miscellaneous special footwear and other footwear n.e.c. 29520 15.20.4 Parts of footwear of leather; removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 15.20.40 Parts of footwear of leather; removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 29600 (*) 15.20.9 Sub-contracted operations as part of manufacturing of footwear 15.20.99 Sub-contracted operations as part of manufacturing of footwear 88124 (*) 16 Wood and of products of wood and cork, except furniture; articles of straw and plaiting materials 16.1 Wood, sawn and planed 16.10 Wood, sawn and planed 16.10.1 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm; railway or tramway sleepers of wood not impregnated 16.10.10 Wood, sawn or chipped lengthwise, sliced or peeled, of a thickness > 6 mm; railway or tramway sleepers of wood not impregnated 31100 16.10.2 Wood continuously shaped along any of its edges or faces; wood wool; wood flour; wood in chips or particles 16.10.21 Wood, continuously shaped along any of its edges or faces (including strips and friezes for parquet flooring, not assembled, and beadings and mouldings) 31210 16.10.22 Wood wool; wood flour 31220 16.10.23 Wood in chips or particles 31230 16.10.3 Wood in the rough; railway or tramway sleepers (cross-ties) of wood, impregnated or otherwise treated 16.10.31 Wood in the rough, treated with paint, stains, creosote or other preservatives 31310 31330 (*) 16.10.32 Railway or tramway sleepers (cross-ties) of wood, impregnated 31320 16.10.39 Other wood in the rough, including split poles and pickets 31330 (*) 16.10.9 Drying, impregnation or chemical treatment services of timber; sub-contracted operations as part of manufacturing of wood, sawn and planed 16.10.91 Drying, impregnation or chemical treatment services of timber 88130 (*) 16.10.99 Sub-contracted operations as part of manufacturing of wood, sawn and planed 88130 (*) 16.2 Products of wood, cork, straw and plaiting materials 16.21 Veneer sheets and wood-based panels 16.21.1 Plywood, veneered panels and similar laminated wood; particle boards and similar boards of wood or other ligneous materials 16.21.11 Plywood, veneered panels and similar laminated wood, of bamboo 31410 31450 16.21.12 Other plywood, veneered panels and similar laminated wood 31420 16.21.13 Particle boards and similar boards of wood or other ligneous materials 31430 16.21.14 Fibreboard of wood or other ligneous materials 31440 16.21.2 Veneer sheets; sheets for plywood; densified wood 16.21.21 Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm 31510 16.21.22 Densified wood, in blocks, plates, strips or profile shapes 31520 16.21.9 Finishing services of boards and panels; sub-contracted operations as part of manufacturing of veneer sheets and wood-based panels 16.21.91 Finishing services of boards and panels 88130 (*) 16.21.99 Sub-contracted operations as part of manufacturing of veneer sheets and wood-based panels 88130 (*) 16.22 Assembled parquet floors 16.22.1 Assembled parquet panels 16.22.10 Assembled parquet panels 31600 (*) 16.22.9 Sub-contracted operations as part of manufacturing of assembled parquet floors 16.22.99 Sub-contracted operations as part of manufacturing of assembled parquet floors 88130 (*) 16.23 Other builders' carpentry and joinery 16.23.1 Builders' joinery and carpentry (except prefabricated buildings), of wood 16.23.11 Windows, French windows and their frames, doors and their frames and thresholds, of wood 31600 (*) 16.23.12 Shuttering for concrete constructional work, shingles and shakes, of wood 31600 (*) 16.23.19 Builders' joinery and carpentry, of wood, n.e.c. 31600 (*) 16.23.2 Prefabricated wooden buildings 16.23.20 Prefabricated wooden buildings 38701 16.23.9 Sub-contracted operations as part of manufacturing of other builders' carpentry and joinery 16.23.99 Sub-contracted operations as part of manufacturing of other builders' carpentry and joinery 88130 (*) 16.24 Wooden containers 16.24.1 Wooden containers 16.24.11 Pallets, box pallets and other load boards of wood 31700 (*) 16.24.12 Barrels and coopers' products of wood 31700 (*) 16.24.13 Other wooden containers and parts thereof 31700 (*) 16.24.9 Sub-contracted operations as part of manufacturing of wooden containers 16.24.99 Sub-contracted operations as part of manufacturing of wooden containers 88130 (*) 16.29 Other products of wood; articles of cork, straw and plaiting materials 16.29.1 Other products of wood 16.29.11 Tools, tool bodies, tool handles, broom or brush bodies and handles, blocks for the manufacture of smoking pipes, boot or shoe lasts and trees, of wood 31911 16.29.12 Tableware and kitchenware, of wood 31912 16.29.13 Wood marquetry and inlaid wood, cases for jewellery or cutlery and similar articles of wood, statuettes and other ornaments, of wood 31913 16.29.14 Wooden frames for paintings, photographs, mirrors or similar objects and other articles of wood 29600 (*) 31914 38922 (*) 16.29.2 Articles of cork, straw or other plaiting materials; basket ware and wickerwork 16.29.21 Natural cork, debacked or roughly squared or in blocks, plates, sheets or strip; crushed, granulated or ground cork; waste cork 31921 16.29.22 Articles of natural cork 31922 (*) 16.29.23 Blocks, plates, sheets and strips, tiles of any shape, solid cylinders, of agglomerated cork 31922 (*) 16.29.24 Agglomerated cork; articles of agglomerated cork n.e.c. 31922 (*) 16.29.25 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork 31923 16.29.9 Wood and cork, except furniture, and straw and plaiting material manufacturing services; sub-contracted operations as part of manufacturing of other products of wood, articles of cork, straw and plaiting materials 16.29.91 Wood and cork, except furniture, and straw and plaiting material manufacturing services 88130 (*) 16.29.99 Sub-contracted operations as part of manufacturing of other products of wood, articles of cork, straw and plaiting materials 88130 (*) 17 Paper and paper products 17.1 Pulp, paper and paperboard 17.11 Pulp 17.11.1 Pulps of wood or other fibrous cellulosic material 17.11.11 Chemical wood pulp, dissolving grades 32111 17.11.12 Chemical wood pulp, soda or sulphate, other than dissolving grades 32112 (*) 17.11.13 Chemical wood pulp, sulphite, other than dissolving grades 32112 (*) 17.11.14 Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood 32113 17.11.9 Sub-contracted operations as part of manufacturing of pulp 17.11.99 Sub-contracted operations as part of manufacturing of pulp 88140 (*) 17.12 Paper and paperboard 17.12.1 Newsprint, handmade paper and other uncoated paper or paperboard for graphic purposes 17.12.11 Newsprint, in rolls or sheets 32121 17.12.12 Handmade paper and paperboard 32122 17.12.13 Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonising base paper; wallpaper base 32129 (*) 17.12.14 Other paper and paperboard for graphic purposes 32129 (*) 17.12.2 Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres 17.12.20 Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres 32131 17.12.3 Containerboard 17.12.31 Kraftliner, unbleached, uncoated 32132 (*) 17.12.32 White top kraftliner; coated kraftliner 32132 (*) 17.12.33 Semi chemical fluting 32134 (*) 17.12.34 Recycled fluting and other fluting 32134 (*) 17.12.35 Testliner (recycled liner board) 32135 17.12.4 Uncoated paper 17.12.41 Uncoated kraft paper; sack kraft paper, creped or crinkled 32133 (*) 17.12.42 Sulphite wrapping paper and other uncoated paper (other than that of a kind used for writing, printing or other graphic purposes) 32136 (*) 17.12.43 Filter paper and paperboard; felt paper 32136 (*) 17.12.44 Cigarette paper not cut to size or in form of booklets or tubes 32136 (*) 17.12.5 Uncoated paperboard (other than that of a kind used for writing, printing or other graphic purposes) 17.12.51 Uncoated, inside grey paperboard 32133 (*) 17.12.59 Other uncoated paperboard 32133 (*) 17.12.6 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 17.12.60 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers 32137 17.12.7 Processed paper and paperboard 17.12.71 Composite paper and paperboard, not surface-coated or impregnated 32141 17.12.72 Paper and paperboard, creped, crinkled, embossed or perforated 32142 17.12.73 Paper and paperboard of a kind used for writing, printing or other graphic purposes, coated with kaolin or with other inorganic substances 32143 (*) 17.12.74 Kraft paper (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 32143 (*) 17.12.75 Kraft paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 32143 (*) 17.12.76 Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets 32149 (*) 17.12.77 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface coloured or printed, in rolls or sheets 32149 (*) 17.12.78 Inside grey paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 32143 (*) 17.12.79 Other paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances 32143 (*) 17.12.9 Sub-contracted operations as part of manufacturing of paper and paperboard 17.12.99 Sub-contracted operations as part of manufacturing of paper and paperboard 88140 (*) 17.2 Articles of paper and paperboard 17.21 Corrugated paper and paperboard and containers of paper and paperboard 17.21.1 Corrugated paper and paperboard and containers of paper and paperboard 17.21.11 Corrugated board, in rolls or sheets 32151 17.21.12 Sacks and bags of paper 32152 17.21.13 Cartons, boxes and cases, of corrugated board or corrugated paperboard 32153 (*) 17.21.14 Folding cartons, boxes and cases, of non-corrugated paper or paperboard 32153 (*) 17.21.15 Box files, letter trays, storage boxes and similar articles of a kind used in offices, shops or the like, of paper 32153 (*) 17.21.9 Sub-contracted operations as part of manufacturing of corrugated paper and paperboard and containers of paper and paperboard 17.21.99 Sub-contracted operations as part of manufacturing of corrugated paper and paperboard and containers of paper and paperboard 88140 (*) 17.22 Household and sanitary goods and toilet requisites 17.22.1 Household and toilet paper and paper products 17.22.11 Toilet paper, handkerchiefs, cleansing or facial tissues and towels, tablecloths and serviettes, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 32193 (*) 17.22.12 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles and articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 27991 (*) 32193 (*) 17.22.13 Trays, dishes, plates and cups and the like, of paper or paperboard 32199 (*) 17.22.9 Sub-contracted operations as part of manufacturing of household and sanitary goods and toilet requisites 17.22.99 Sub-contracted operations as part of manufacturing of household and sanitary goods and toilet requisites 88140 (*) 17.23 Paper stationery 17.23.1 Paper stationery 17.23.11 Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper; gummed or adhesive paper 32191 17.23.12 Envelopes, letter cards, plain postcards and correspondence cards of paper or paperboard; boxes, pouches, wallets and writing compendiums of paper or paperboard, containing paper stationery 32192 17.23.13 Registers, account books, binders, forms and other articles of stationery, of paper or paperboard 32700 17.23.14 Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated 32199 (*) 17.23.9 Sub-contracted operations as part of manufacturing of paper stationery 17.23.99 Sub-contracted operations as part of manufacturing of paper stationery 88140 (*) 17.24 Wallpaper 17.24.1 Wallpaper 17.24.11 Wallpaper and similar wall coverings; window transparencies of paper 32194 17.24.12 Textile wall coverings 32195 17.24.9 Sub-contracted operations as part of manufacturing of wallpaper 17.24.99 Sub-contracted operations as part of manufacturing of wallpaper 88140 (*) 17.29 Other articles of paper and paperboard 17.29.1 Other articles of paper and paperboard 17.29.11 Labels of paper or paperboard 32197 17.29.12 Filter blocks, slabs and plates, of paper pulp 32198 17.29.19 Cigarette paper; bobbins, spools, cops and similar supports; filter paper and paperboard; other articles of paper and paperboard n.e.c. 32199 (*) 17.29.9 Sub-contracted operations as part of manufacturing of other articles of paper and paperboard 17.29.99 Sub-contracted operations as part of manufacturing of other articles of paper and paperboard 88140 (*) 18 Printing and recording services 18.1 Printing services and services related to printing 18.11 Newspaper printing services 18.11.1 Newspaper printing services 18.11.10 Newspaper printing services 89121 (*) 18.12 Other printing services 18.12.1 Other printing services 18.12.11 Printing services for postage stamps, taxation stamps, documents of titles, smart cards, cheques and other security papers and the like 89121 (*) 18.12.12 Printing services for advertising catalogues, prospects, posters and other printed advertising 89121 (*) 18.12.13 Printing services for journals and periodicals, appearing less than four times a week 89121 (*) 18.12.14 Printing services for books, maps, hydrographic or similar charts of all kinds, pictures, designs and photographs, postcards 89121 (*) 18.12.15 Printing services for labels and tags 89121 (*) 18.12.16 Printing services directly onto plastic, glass, metal, wood and ceramics 89121 (*) 18.12.19 Other printing services n.e.c. 89121 (*) 18.13 Pre-press and pre-media services 18.13.1 Pre-press services 18.13.10 Pre-press services 89121 (*) 18.13.2 Printing plates or cylinders and other impressed media for use in printing 18.13.20 Printing plates or cylinders and other impressed media for use in printing 32800 18.13.3 Ancillary services related to printing 18.13.30 Ancillary services related to printing 89121 (*) 18.14 Binding and related services 18.14.1 Binding and related services 18.14.10 Binding and related services 89121 (*) 18.2 Reproduction services of recorded media 18.20 Reproduction services of recorded media 18.20.1 Reproduction services of sound recording 18.20.10 Reproduction services of sound recording 89122 (*) 18.20.2 Reproduction services of video recording 18.20.20 Reproduction services of video recording 89122 (*) 18.20.3 Reproduction services of software 18.20.30 Reproduction services of software 89122 (*) 19 Coke and refined petroleum products 19.1 Coke oven products 19.10 Coke oven products 19.10.1 Coke and semi-coke of coal, of lignite or of peat; retort carbon 19.10.10 Coke and semi-coke of coal, of lignite or of peat; retort carbon 33100 19.10.2 Tar distilled from coal, lignite or peat; other mineral tars 19.10.20 Tar distilled from coal, lignite or peat; other mineral tars 33200 19.10.3 Pitch and pitch coke 19.10.30 Pitch and pitch coke 34540 (*) 19.10.9 Sub-contracted operations as part of manufacturing of coke oven products 19.10.99 Sub-contracted operations as part of manufacturing of coke oven products 88151 (*) 19.2 Refined petroleum products 19.20 Refined petroleum products 19.20.1 Briquettes, ovoids and similar solid fuels 19.20.11 Briquettes, ovoids and similar solid fuels manufactured from coal 11020 19.20.12 Briquettes, ovoids and similar solid fuels manufactured from lignite 11030 (*) 19.20.13 Briquettes, ovoids and similar solid fuels manufactured from peat 11040 (*) 19.20.2 Fuel oil and gas; lubricating oils 19.20.21 Motor spirit (gasoline), including aviation spirit 33310 19.20.22 Spirit type (gasoline type) jet fuel 33320 19.20.23 Light petroleum oils, light preparations n.e.c. 33330 19.20.24 Kerosene 33341 19.20.25 Kerosene-type jet fuel 33342 19.20.26 Gas oils 33360 19.20.27 Medium petroleum oils; medium preparations n.e.c. 33350 19.20.28 Fuel oils n.e.c. 33370 19.20.29 Lubricating petroleum oils; heavy preparations n.e.c. 33380 19.20.3 Petroleum gases and other gaseous hydrocarbons, except natural gas 19.20.31 Propane and butane, liquefied 33410 19.20.32 Ethylene, propylene, butylene, butadiene and other petroleum gases or gaseous hydrocarbons, except natural gas 33420 19.20.4 Other petroleum products 19.20.41 Petroleum jelly; paraffin wax; petroleum and other waxes 33500 (*) 19.20.42 Petroleum coke; petroleum bitumen and other residues of petroleum oils 33500 (*) 19.20.9 Sub-contracted operations as part of manufacturing of refined petroleum products 19.20.99 Sub-contracted operations as part of manufacturing of refined petroleum products 88151 (*) 20 Chemicals and chemical products 20.1 Basic chemicals, fertilisers and nitrogen compounds, plastics and synthetic rubber in primary forms 20.11 Industrial gases 20.11.1 Industrial gases 20.11.11 Hydrogen, argon, rare gases, nitrogen and oxygen 34210 (*) 20.11.12 Carbon dioxide and other inorganic oxygen compounds of non-metals 34210 (*) 20.11.13 Liquid air and compressed air 34250 (*) 20.11.9 Sub-contracted operations as part of manufacturing of industrial gases 20.11.99 Sub-contracted operations as part of manufacturing of industrial gases 88160 (*) 20.12 Dyes and pigments 20.12.1 Oxides, peroxides and hydroxides 20.12.11 Zinc oxide and peroxide; titanium oxides 34220 (*) 20.12.12 Chromium, manganese, lead and copper oxides and hydroxides 34220 (*) 20.12.19 Other metal oxides, peroxides and hydroxides 34220 (*) 20.12.2 Tanning or dyeing extracts; tannins and their derivatives; colouring matter n.e.c. 20.12.21 Synthetic organic colouring matter and preparations based thereon; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores; colour lakes and preparations based thereon 34310 20.12.22 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives; colouring matter of vegetable or animal origin 34320 20.12.23 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 34330 20.12.24 Colouring matter n.e.c.; inorganic products of a kind used as luminophores 34340 20.12.9 Sub-contracted operations as part of manufacturing of dyes and pigments 20.12.99 Sub-contracted operations as part of manufacturing of dyes and pigments 88160 (*) 20.13 Other inorganic basic chemicals 20.13.1 Enriched uranium and plutonium; depleted uranium and thorium; other radioactive elements 20.13.11 Enriched uranium and plutonium and their compounds 33620 88152 (*) 20.13.12 Depleted uranium and thorium and their compounds 33630 88152 (*) 20.13.13 Other radioactive elements and isotopes and compounds; alloys, dispersions, ceramic products and mixtures containing these elements, isotopes or compounds 33690 20.13.14 Fuel elements (cartridges), non-irradiated, for nuclear reactors 33710 20.13.2 Chemical elements n.e.c.; inorganic acids and compounds 20.13.21 Metalloids 34231 (*) 20.13.22 Halogen or sulphur compounds of non-metals 34231 (*) 20.13.23 Alkali or alkaline-earth metals; rare earth metals, scandium and yttrium; mercury 34231 (*) 20.13.24 Hydrogen chloride; oleum; diphosphorus pentaoxide; other inorganic acids; silicon and sulphur dioxide 34231 (*) 34232 20.13.25 Oxides, hydroxides and peroxides; hydrazine and hydroxylamine and their inorganic salts 34231 (*) 20.13.3 Metallic halogenates; hypochlorites, chlorates and perchlorates 20.13.31 Metallic halogenates 34240 (*) 20.13.32 Hypochlorites, chlorates and perchlorates 34240 (*) 20.13.4 Sulphides, sulphates; nitrates, phosphates and carbonates 20.13.41 Sulphides, sulphites and sulphates 34240 (*) 20.13.42 Phosphinates, phosphonates, phosphates, polyphosphates and nitrates (except of potassium) 34240 (*) 20.13.43 Carbonates 34240 (*) 20.13.5 Salts of other metals 20.13.51 Salts of oxometallic or peroxometallic acids; colloidal precious metals 34250 (*) 20.13.52 Inorganic compounds n.e.c., including distilled water; amalgams other than amalgams of precious metals 34250 (*) 20.13.6 Other basic inorganic chemicals 20.13.61 Isotopes n.e.c. and compounds thereof (including heavy water) 34260 20.13.62 Cyanides, cyanide oxides and complex cyanides; fulminates, cyanates and thiocyanates; silicates; borates; perborates; other salts of inorganic acids or peroxoacids 34270 20.13.63 Hydrogen peroxide 34280 (*) 20.13.64 Phosphides, carbides, hydrides, nitrides, azides, silicides and borides 34280 (*) 20.13.65 Compounds of rare earth metals, of yttrium or of scandium 34290 20.13.66 Sulphur, except sublimed sulphur, precipitated sulphur and colloidal sulphur 34520 20.13.67 Roasted iron pyrites 34530 20.13.68 Piezo-electric quartz; other synthetic or reconstructed precious or semi-precious stones, unworked 34560 20.13.9 Sub-contracted operations as part of manufacturing of other inorganic basic chemicals 20.13.99 Sub-contracted operations as part of manufacturing of other inorganic basic chemicals 88160 (*) 20.14 Other organic basic chemicals 20.14.1 Hydrocarbons and their derivatives 20.14.11 Acyclic hydrocarbons 34110 (*) 20.14.12 Cyclic hydrocarbons 34110 (*) 20.14.13 Chlorinated derivatives of acyclic hydrocarbons 34110 (*) 20.14.14 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 34110 (*) 20.14.19 Other derivatives of hydrocarbons 34110 (*) 20.14.2 Alcohols, phenols, phenol-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives; industrial fatty alcohols 20.14.21 Industrial fatty alcohols 34139 (*) 20.14.22 Monohydric alcohols 34139 (*) 20.14.23 Diols, polyalcohols, cyclical alcohols and derivatives thereof 34139 (*) 34570 (*) 20.14.24 Phenols; phenol-alcohols and derivatives of phenols 34139 (*) 20.14.3 Industrial monocarboxylic fatty acids; carboxylic acids and their derivatives 20.14.31 Industrial monocarboxylic fatty acids; acid oils from refining 34120 20.14.32 Saturated acyclic monocarboxylic acids and their derivatives 34140 (*) 20.14.33 Unsaturated monocarboxylic, cyclanic, cyclenic or cycloterpenic acyclic polycarboxylic acids and their derivatives 34140 (*) 20.14.34 Aromatic polycarboxylic and carboxylic acids with additional oxygen functions; and their derivatives, except salicylic acid and its salts 34140 (*) 20.14.4 Organic compounds with nitrogen functions 20.14.41 Amine function compounds 34150 (*) 20.14.42 Oxygen-function amino-compounds, except lysine and glutamic acid 34150 (*) 20.14.43 Ureines; carboxymide-function compounds, nitrile function compounds; derivatives thereof 34150 (*) 20.14.44 Compounds with other nitrogen functions 34150 (*) 20.14.5 Organo-sulphur compounds and other organo-inorganic compounds; heterocyclic compounds n.e.c. 20.14.51 Organo-sulphur and other organo-inorganic compounds 34160 (*) 20.14.52 Heterocyclic compounds n.e.c.; nucleic acids and their salts 34160 (*) 20.14.53 Phosphoric esters and their salts or esters of other inorganic acids (excluding esters of hydrogen halides) and their salts; and their halogenated, sulphonated, nitrated or nitrosated derivatives 34180 20.14.6 Ethers, organic peroxides, epoxides, acetals and hemiacetals; other organic compounds 20.14.61 Aldehyde function compounds 34170 (*) 20.14.62 Ketone and quinone function compounds 34170 (*) 20.14.63 Ethers, organic peroxides, epoxides, acetals and hemiacetals and their derivatives 34170 (*) 20.14.64 Enzymes and other organic compounds n.e.c. 34170 (*) 20.14.7 Miscellaneous basic organic chemical products 20.14.71 Derivates of vegetable or resin products 34400 20.14.72 Wood charcoal 34510 20.14.73 Oils and other products of the distillation of high temperature coal tar, and similar products 34540 (*) 20.14.74 Undenatured ethyl alcohol of alcoholic strength by volume of  ¥ 80 % 24110 20.14.75 Ethyl alcohol and other spirits, denatured, of any strength 34131 20.14.8 Residual lyes from the manufacture of wood pulp, excluding tall oil 20.14.80 Residual lyes from the manufacture of wood pulp, excluding tall oil 39230 20.14.9 Sub-contracted operations as part of manufacturing of other organic basic chemicals 20.14.99 Sub-contracted operations as part of manufacturing of other organic basic chemicals 88160 (*) 20.15 Fertilisers and nitrogen compounds 20.15.1 Nitric acid; sulphonitric acids; ammonia 20.15.10 Nitric acid; sulphonitric acids; ammonia 34233 34651 34652 20.15.2 Ammonium chloride; nitrites 20.15.20 Ammonium chloride; nitrites 34653 20.15.3 Nitrogenous fertilisers, mineral or chemical 20.15.31 Urea 34611 20.15.32 Ammonium sulphate 34612 20.15.33 Ammonium nitrate 34613 20.15.34 Double salts and mixtures of calcium nitrate and ammonium nitrate 34614 20.15.35 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances 34615 20.15.39 Other nitrogenous fertilisers and mixtures 34619 20.15.4 Phosphatic fertilisers, mineral or chemical 20.15.41 Superphosphates 34621 20.15.49 Other phosphatic fertilisers 34629 20.15.5 Potassic fertilisers, mineral or chemical 20.15.51 Potassium chloride (muriate of potash) 34631 20.15.52 Potassium sulphate (sulphate of potash) 34632 20.15.59 Other potassic fertilisers 34639 20.15.6 Sodium nitrate 20.15.60 Sodium nitrate 34150 (*) 20.15.7 Fertilisers n.e.c. 20.15.71 Fertilisers containing three nutrients: nitrogen, phosphorus and potassium 34641 20.15.72 Diammonium hydrogenorthophosphate (diammonium phosphate) 34642 20.15.73 Monoammonium phosphate 34643 20.15.74 Fertilisers containing two nutrients: nitrogen and phosphorus 34644 20.15.75 Fertilisers containing two nutrients: phosphorus and potassium 34645 20.15.76 Potassium nitrates 34646 20.15.79 Mineral or chemical fertilisers containing at least two nutrients (nitrogen, phosphate, potash) n.e.c. 34649 34659 20.15.8 Animal or vegetable fertilisers n.e.c. 20.15.80 Animal or vegetable fertilisers n.e.c. 34654 20.15.9 Sub-contracted operations as part of manufacturing of fertilisers and nitrogen compounds 20.15.99 Sub-contracted operations as part of manufacturing of fertilisers and nitrogen compounds 88160 (*) 20.16 Plastics in primary forms 20.16.1 Polymers of ethylene, in primary forms 20.16.10 Polymers of ethylene, in primary forms 34710 20.16.2 Polymers of styrene, in primary forms 20.16.20 Polymers of styrene, in primary forms 34720 20.16.3 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 20.16.30 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 34730 20.16.4 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 20.16.40 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 34740 20.16.5 Other plastics in primary forms; ion exchangers 20.16.51 Polymers of propylene or of other olefins, in primary forms 34790 (*) 20.16.52 Polymers of vinyl acetate or of other vinyl esters and other vinyl polymers, in primary forms 34790 (*) 20.16.53 Acrylic polymers, in primary forms 34790 (*) 20.16.54 Polyamides, in primary forms 34790 (*) 20.16.55 Urea resins, thiourea resins and melamine resins, in primary forms 34790 (*) 20.16.56 Other amino-resins, phenolic resins and polyurethanes, in primary forms 34790 (*) 20.16.57 Silicones, in primary forms 34790 (*) 20.16.59 Other plastics, in primary forms, n.e.c. 34790 (*) 20.16.9 Sub-contracted operations as part of manufacturing of plastics in primary forms 20.16.99 Sub-contracted operations as part of manufacturing of plastics in primary forms 88170 (*) 20.17 Synthetic rubber in primary forms 20.17.1 Synthetic rubber in primary forms 20.17.10 Synthetic rubber in primary forms 34800 20.17.9 Sub-contracted operations as part of manufacturing of synthetic rubber in primary forms 20.17.99 Sub-contracted operations as part of manufacturing of synthetic rubber in primary forms 88170 (*) 20.2 Pesticides and other agrochemical products 20.20 Pesticides and other agrochemical products 20.20.1 Pesticides and other agrochemical products 20.20.11 Insecticides 34661 20.20.12 Herbicides 34663 (*) 20.20.13 Anti-sprouting products and plant growth regulators 34663 (*) 20.20.14 Disinfectants 34664 20.20.15 Fungicides 34662 20.20.19 Other pesticides and other agrochemical products 34666 34669 20.20.9 Sub-contracted operations as part of manufacturing of pesticides and other agro-chemical products 20.20.99 Sub-contracted operations as part of manufacturing of pesticides and other agro-chemical products 88160 (*) 20.3 Paints, varnishes and similar coatings, printing ink and mastics 20.30 Paints, varnishes and similar coatings, printing ink and mastics 20.30.1 Paints and varnishes based on polymers 20.30.11 Paints and varnishes based on acrylic or vinyl polymers, in an aqueous medium 35110 (*) 20.30.12 Paints and varnishes based on polyesters, acrylic or vinyl polymers, in a non-aqueous medium; solutions 35110 (*) 20.30.2 Other paints and varnishes and related products; artists' colour and printing ink 20.30.21 Prepared pigments, opacifiers and colours, vitrifiable enamels and glazes, engobes, liquid lustres and the like; glass frit 35110 (*) 20.30.22 Other paints and varnishes; prepared driers 35110 (*) 20.30.23 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like 35120 20.30.24 Printing ink 35130 20.30.9 Sub-contracted operations as part of manufacturing of paints, varnishes and similar coatings, printing ink and mastics 20.30.99 Sub-contracted operations as part of manufacturing of paints, varnishes and similar coatings, printing ink and mastics 88160 (*) 20.4 Soap and detergents, cleaning and polishing preparations, perfumes and toilet preparations 20.41 Soap and detergents, cleaning and polishing preparations 20.41.1 Glycerol 20.41.10 Glycerol 34570 (*) 20.41.2 Organic surface-active agents, except soap 20.41.20 Organic surface-active agents, except soap 35310 20.41.3 Soap, washing and cleaning preparations 20.41.31 Soap and organic surface-active products and preparations for use as soap; paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent 35321 (*) 20.41.32 Detergents and washing preparations 35322 20.41.4 Odoriferous preparations and waxes 20.41.41 Preparations for perfuming or deodorising rooms 35331 20.41.42 Artificial waxes and prepared waxes 35332 20.41.43 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal 35333 20.41.44 Scouring pastes and powders and other scouring preparations 35334 20.41.9 Sub-contracted operations as part of manufacturing of soap and detergents, cleaning and polishing preparations 20.41.99 Sub-contracted operations as part of manufacturing of soap and detergents, cleaning and polishing preparations 88160 (*) 20.42 Perfumes and toilet preparations 20.42.1 Perfumes and toilet preparations 20.42.11 Perfumes and toilet waters 35323 (*) 20.42.12 Lip and eye make-up preparations 35323 (*) 20.42.13 Manicure or pedicure preparations 35323 (*) 20.42.14 Powders for cosmetic or toilet use 35323 (*) 20.42.15 Beauty, make-up or skin-care preparations (including sun tan preparations) n.e.c. 35323 (*) 20.42.16 Shampoos, hair lacquers, preparations for permanent waving or straightening 35323 (*) 20.42.17 Lotions and other preparations for use on the hair n.e.c. 35323 (*) 20.42.18 Preparations for oral or dental hygiene (including denture fixative pastes and powders), dental floss 35323 (*) 20.42.19 Shaving preparations; personal deodorants and antiperspirants; bath preparations; other perfumery, cosmetic or toilet preparations n.e.c. 35321 (*) 35323 (*) 20.42.9 Sub-contracted operations as part of manufacturing of perfumes and toilet preparations 20.42.99 Sub-contracted operations as part of manufacturing of perfumes and toilet preparations 88160 (*) 20.5 Other chemical products 20.51 Explosives 20.51.1 Prepared explosives; safety fuses; percussion or detonating gaps; igniters; electric detonators; fireworks 20.51.11 Propellant powders and prepared explosives 35450 (*) 20.51.12 Safety fuses; detonating fuses; caps; igniters; electric detonators 35450 (*) 20.51.13 Fireworks 35460 (*) 20.51.14 Signalling flares, rain rockets, fog signals and other pyrotechnic articles, excluding fireworks 35460 (*) 20.51.2 Matches 20.51.20 Matches 38998 20.51.9 Sub-contracted operations as part of manufacturing of explosives 20.51.99 Sub-contracted operations as part of manufacturing of explosives 88160 (*) 20.52 Glues 20.52.1 Glues 20.52.10 Glues 35420 (*) 20.52.9 Sub-contracted operations as part of manufacturing of glues 20.52.99 Sub-contracted operations as part of manufacturing of glues 88160 (*) 20.53 Essential oils 20.53.1 Essential oils 20.53.10 Essential oils 35410 20.53.9 Sub-contracted operations as part of manufacturing of essential oils 20.53.99 Sub-contracted operations as part of manufacturing of essential oils 88160 (*) 20.59 Other chemical products n.e.c. 20.59.1 Photographic plates and film, instant print film; chemical preparations and unmixed products for photographic uses 20.59.11 Photographic plates and film and instant print film, sensitised, unexposed; photographic paper 48341 20.59.12 Sensitising emulsions for photographic uses; chemical preparations for photographic uses n.e.c. 48342 20.59.2 Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils 20.59.20 Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils 34550 20.59.3 Writing or drawing ink and other inks 20.59.30 Writing or drawing ink and other inks 35140 20.59.4 Lubricating preparations; additives; anti-freezing preparations 20.59.41 Lubricating preparations 35430 (*) 20.59.42 Anti-knock preparations; additives for mineral oils and similar products 35430 (*) 20.59.43 Hydraulic brake fluids; anti-freezing preparations and prepared de-icing fluids 35430 (*) 20.59.5 Miscellaneous chemical products 20.59.51 Peptones, other protein substances and their derivatives, n.e.c.; hide powder 35420 (*) 20.59.52 Modelling pastes; dental wax and other preparations for use in dentistry with a basis of plaster; preparations and charges for fire-extinguishers; prepared culture media for development of micro-organisms; composite diagnostic or laboratory reagents n.e.c. 35440 (*) 20.59.53 Chemical elements in disk form and compounds doped for use in electronics 35470 20.59.54 Activated carbon 35490 (*) 20.59.55 Finishing agents, dye carriers to accelerate the dyeing or fixing of dye-stuffs and similar products 35490 (*) 20.59.56 Pickling preparations; fluxes; prepared rubber accelerators; compound plasticisers and stabilisers for rubber or plastics; catalytic preparations n.e.c.; mixed alkylbenzenes and mixed alkylnaphthalenes n.e.c. 35490 (*) 20.59.57 Prepared binders for foundry moulds or cores; chemical products 35490 (*) 20.59.59 Miscellaneous other chemical products n.e.c. 35490 (*) 20.59.6 Gelatines and gelatine derivatives, including milk albumins 20.59.60 Gelatines and gelatine derivatives, including milk albumins 35420 (*) 20.59.9 Sub-contracted operations as part of manufacturing of other chemical products n.e.c. 20.59.99 Sub-contracted operations as part of manufacturing of other chemical products n.e.c. 88160 (*) 20.6 Man-made fibres 20.60 Man-made fibres 20.60.1 Synthetic fibres 20.60.11 Synthetic staple and tow, not carded or combed 35510 20.60.12 Polyamide and polyester high tenacity filament yarn 35520 (*) 20.60.13 Other synthetic filament yarn, single 35520 (*) 20.60.14 Synthetic monofilament; strip and the like, of synthetic textile materials 35530 20.60.2 Artificial fibres 20.60.21 Artificial staple and tow, not carded or combed 35540 20.60.22 Viscose high tenacity filament yarn 35550 (*) 20.60.23 Other artificial filament yarn, single 35550 (*) 20.60.24 Artificial monofilament; strip and the like of artificial textile materials 35560 20.60.9 Sub-contracted operations as part of manufacturing of man-made fibres 20.60.99 Sub-contracted operations as part of manufacturing of man-made fibres 88160 (*) 21 Basic pharmaceutical products and pharmaceutical preparations 21.1 Basic pharmaceutical products 21.10 Basic pharmaceutical products 21.10.1 Salicylic acid, O-acetylsalicylic acid, their salts and esters 21.10.10 Salicylic acid, O-acetylsalicylic acid, their salts and esters 35210 21.10.2 Lysine, glutamic acid and their salts; quaternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof 21.10.20 Lysine, glutamic acid and their salts; quarternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof 35220 21.10.3 Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives; sulphonamides 21.10.31 Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives 35230 (*) 21.10.32 Sulphonamides 35230 (*) 21.10.4 Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts n.e.c. 21.10.40 Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts, n.e.c. 35240 21.10.5 Provitamins, vitamins and hormones; glycosides and vegetable alkaloids and their derivatives; antibiotics 21.10.51 Provitamins, vitamins and their derivatives 35250 (*) 21.10.52 Hormones, derivatives thereof; other steroids, used primarily as hormones 35250 (*) 21.10.53 Glycosides, vegetable alkaloids, their salts, ethers, esters and other derivatives 35250 (*) 21.10.54 Antibiotics 35250 (*) 21.10.6 Glands and other organs; extracts thereof and other human or animal substances n.e.c. 21.10.60 Glands and other organs; extracts thereof and other human or animal substances n.e.c. 35270 (*) 21.10.9 Sub-contracted operations as part of manufacturing of basic pharmaceutical products 21.10.99 Sub-contracted operations as part of manufacturing of basic pharmaceutical products 88160 (*) 21.2 Pharmaceutical preparations 21.20 Pharmaceutical preparations 21.20.1 Medicaments 21.20.11 Medicaments, containing penicillins or other antibiotics 35260 (*) 21.20.12 Medicaments, containing hormones, but not antibiotics 35260 (*) 21.20.13 Medicaments, containing alkaloids or derivatives thereof, but not hormones or antibiotics 35260 (*) 21.20.2 Other pharmaceutical preparations 21.20.21 Antisera and vaccines 35270 (*) 21.20.22 Chemical contraceptive preparations based on hormones or spermicides 35270 (*) 35290 (*) 21.20.23 Diagnostic reagents and other pharmaceutical preparations 35270 (*) 35290 (*) 21.20.24 Adhesive dressings, catgut and similar materials; first-aid boxes 35270 (*) 35290 (*) 21.20.9 Sub-contracted operations as part of manufacturing of pharmaceutical preparations 21.20.99 Sub-contracted operations as part of manufacturing of pharmaceutical preparations 88152 88160 (*) 22 Rubber and plastics products 22.1 Rubber products 22.11 Rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.11.1 New rubber tyres and tubes 22.11.11 New pneumatic tyres, of rubber, of a kind used on motor cars 36111 22.11.12 New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles 36112 22.11.13 New pneumatic tyres, of rubber, of a kind used on buses, lorries or aircraft 36113 (*) 22.11.14 Agrarian tyres; other new pneumatic tyres, of rubber 36113 (*) 22.11.15 Inner tubes, solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber 36114 22.11.16 Camel-back strips for retreading rubber tyres 36115 22.11.2 Retreaded pneumatic tyres, of rubber 22.11.20 Retreaded pneumatic tyres, of rubber 36120 22.11.9 Sub-contracted operations as part of manufacturing of rubber tyres and tubes; retreading and rebuilding of rubber tyres 22.11.99 Sub-contracted operations as part of manufacturing of rubber tyres and tubes; retreading and rebuilding of rubber tyres 88170 (*) 22.19 Other rubber products 22.19.1 Reclaimed rubber in primary forms or in plates, sheets or strip 22.19.10 Reclaimed rubber in primary forms or in plates, sheets or strip 36210 22.19.2 Unvulcanised rubber and articles thereof; vulcanised rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes 22.19.20 Unvulcanised rubber and articles thereof; vulcanised rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes 36220 22.19.3 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber 22.19.30 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber 36230 22.19.4 Conveyor or transmission belts or belting, of vulcanised rubber 22.19.40 Conveyor or transmission belts or belting, of vulcanised rubber 36240 22.19.5 Rubberised textile fabrics, except tyre cord fabric 22.19.50 Rubberised textile fabrics, except tyre cord fabric 36250 22.19.6 Articles of apparel and clothing accessories, of vulcanised rubber other than hard rubber 22.19.60 Articles of apparel and clothing accessories, of vulcanised rubber other than hard rubber 36260 22.19.7 Articles of vulcanised rubber n.e.c.; hard rubber; articles of hard rubber 22.19.71 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber 36270 (*) 22.19.72 Floor coverings and mats, of vulcanised rubber other than cellular 36270 (*) 22.19.73 Other articles of vulcanised rubber n.e.c.; hard rubber in all forms and articles thereof; floor coverings and mats, of vulcanised cellular rubber 29600 (*) 36270 (*) 22.19.9 Sub-contracted operations as part of manufacturing of other rubber products 22.19.99 Sub-contracted operations as part of manufacturing of other rubber products 88170 (*) 22.2 Plastics products 22.21 Plastic plates, sheets, tubes and profiles 22.21.1 Monofilament > 1 mm, rods, sticks and profile shapes, of plastics 22.21.10 Monofilament > 1 mm, rods, sticks and profile shapes, of plastics 36310 22.21.2 Tubes, pipes and hoses and fittings thereof, of plastics 22.21.21 Artificial guts, of hardened proteins or of cellulosic materials; tubes, pipes and hoses, rigid, of plastics 36320 (*) 22.21.29 Other tubes, pipes, hoses and fittings thereof, of plastics 36320 (*) 22.21.3 Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials 22.21.30 Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials 36330 22.21.4 Other plates, sheets, film, foil and strip, of plastics 22.21.41 Other plates, sheets, film, foil and strip, of plastics, cellular 36390 (*) 22.21.42 Other plates, sheets, film, foil and strip, of plastics, non-cellular 36390 (*) 22.21.9 Sub-contracted operations as part of manufacturing of plastic plates, sheets, tubes and profiles 22.21.99 Sub-contracted operations as part of manufacturing of plastic plates, sheets, tubes and profiles 88170 (*) 22.22 Plastic packing goods 22.22.1 Plastic packing goods 22.22.11 Sacks and bags (including cones), of polymers of ethylene 36410 (*) 22.22.12 Sacks and bags (including cones), of other plastics than polymers of ethylene 36410 (*) 22.22.13 Boxes, cases, crates and similar articles of plastics 36490 (*) 22.22.14 Carboys, bottles, flasks and similar articles of plastics 36490 (*) 22.22.19 Other plastic packing goods 36490 (*) 22.22.9 Sub-contracted operations as part of manufacturing of plastic packing goods 22.22.99 Sub-contracted operations as part of manufacturing of plastic packing goods 88170 (*) 22.23 Builders' ware of plastic 22.23.1 Builders' ware of plastic; linoleum and hard non-plastic surface floor coverings 22.23.11 Floor, wall or ceiling coverings of plastics, in rolls or in the form of tiles 36910 22.23.12 Baths, wash-basins, lavatory pans and covers, flushing cisterns and similar sanitary ware, of plastics 36930 22.23.13 Reservoirs, tanks, vats and similar containers, capacity > 300 l, of plastics 36950 (*) 22.23.14 Doors, windows and frames and thresholds for doors; shutters, blinds and similar articles and parts thereof, of plastics 36950 (*) 22.23.15 Linoleum and hard non-plastic surface floor coverings, i.e. resilient floor coverings, such as vinyl, linoleum etc. 38930 22.23.19 Builders' ware of plastics n.e.c. 36950 (*) 22.23.2 Prefabricated buildings of plastics 22.23.20 Prefabricated buildings of plastics 38703 22.23.9 Sub-contracted operations as part of manufacturing of builders' ware of plastics 22.23.99 Sub-contracted operations as part of manufacturing of builders' ware of plastics 88170 (*) 22.29 Other plastic products 22.29.1 Apparel and clothing accessories (including gloves), of plastics 22.29.10 Apparel and clothing accessories (including gloves), of plastics 28243 22.29.2 Other plastic products n.e.c. 22.29.21 Self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics, in rolls of width  ¤ 20 cm 36920 (*) 22.29.22 Other self-adhesive plates, sheets, film, foil, tapes, strip and other flat shapes of plastics 36920 (*) 22.29.23 Tableware, kitchenware, other household articles and toilet articles, of plastics 36940 22.29.24 Parts n.e.c. for lamps and lighting fitting, illuminated name-plates and the like, of plastics 36960 22.29.25 Office or school supplies of plastics 36990 (*) 22.29.26 Fittings for furniture, coachwork or the like, of plastics; statuettes and other ornamental articles, of plastics 36990 (*) 22.29.29 Other articles of plastics 29600 (*) 36990 (*) 38922 (*) 38994 (*) 22.29.9 Manufacturing services of other plastic products; sub-contracted operations as part of manufacturing of other plastic products 22.29.91 Manufacturing services of other plastic products 88170 (*) 22.29.99 Sub-contracted operations as part of manufacturing of other plastic products 88170 (*) 23 Other non-metallic mineral products 23.1 Glass and glass products 23.11 Flat glass 23.11.1 Flat glass 23.11.11 Glass cast, rolled, drawn or blown, in sheets, but not otherwise worked 37112 23.11.12 Float glass and surface ground or polished glass, in sheets, but not otherwise worked 37113 23.11.9 Sub-contracted operations as part of manufacturing of flat glass 23.11.99 Sub-contracted operations as part of manufacturing of flat glass 88180 (*) 23.12 Shaped and processed flat glass 23.12.1 Shaped and processed flat glass 23.12.11 Glass in sheets, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or mounted 37114 23.12.12 Safety glass 37115 23.12.13 Glass mirrors; multiple walled insulating units of glass 37116 23.12.9 Sub-contracted operations as part of manufacturing of shaped and processed flat glass 23.12.99 Sub-contracted operations as part of manufacturing of shaped and processed flat glass 88180 (*) 23.13 Hollow glass 23.13.1 Hollow glass 23.13.11 Bottles, jars, phials and other containers, of glass, except ampoules; stoppers, lids and other closures, of glass 37191 23.13.12 Drinking glasses other than of glass-ceramics 37193 (*) 23.13.13 Glassware of a kind used for table or kitchen purposes, for toilet, office, indoor decorations and the like 37193 (*) 23.13.14 Glass inners for vacuum flasks or for other vacuum vessels 37199 (*) 23.13.9 Finishing services of hollow glass; sub-contracted operations as part of manufacturing of hollow glass 23.13.91 Finishing services of drinking glasses and other glassware of a kind used for table or kitchen purpose 88180 (*) 23.13.92 Finishing services of glass containers 88180 (*) 23.13.99 Sub-contracted operations as part of manufacturing of hollow glass 88180 (*) 23.14 Glass fibres 23.14.1 Glass fibres 23.14.11 Slivers, rovings, yarn and chopped strands, of glass fibre 37121 23.14.12 Voiles, webs, mats, mattresses, boards and other articles of glass fibres, except woven fabrics 37129 23.14.9 Sub-contracted operations as part of manufacturing of glass fibres 23.14.99 Sub-contracted operations as part of manufacturing of glass fibres 88180 (*) 23.19 Other processed glass, including technical glassware 23.19.1 Other glass, semi-finished 23.19.11 Glass in the mass, in balls (except microspheres), rods or tubes, unworked 37111 (*) 23.19.12 Paving blocks, bricks, tiles and other articles of pressed or moulded glass; leaded lights and the like; multicellular or foam glass in blocks, plates or similar forms 37117 23.19.2 Technical and other glass 23.19.21 Glass envelopes, open, and glass parts thereof, for electric lamps, cathode-ray tubes or the like 37192 23.19.22 Glasses for clocks, watches or spectacles, not optically worked; hollow spheres and their segments, for the manufacture of such glasses 37194 23.19.23 Laboratory, hygienic or pharmaceutical glassware; ampoules of glass 37195 23.19.24 Glass parts for lamps and lighting fittings, illuminated signs, name-plates and the like 37196 23.19.25 Electrical insulators of glass 37197 23.19.26 Articles of glass n.e.c. 37199 (*) 23.19.9 Finishing services of other glass, including technical glassware; sub-contracted operations as part of manufacturing of other processed glass, including technical glassware 23.19.91 Finishing services of other glass, including technical glassware 88180 (*) 23.19.99 Sub-contracted operations as part of manufacturing of other processed glass, including technical glassware 88180 (*) 23.2 Refractory products 23.20 Refractory products 23.20.1 Refractory products 23.20.11 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals or earth 37310 23.20.12 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than of siliceous fossil meals or earths 37320 23.20.13 Refractory cements, mortars, concretes and similar compositions n.e.c. 37330 23.20.14 Unfired refractory products and other refractory ceramic goods 37340 23.20.9 Sub-contracted operations as part of manufacturing of refractory products 23.20.99 Sub-contracted operations as part of manufacturing of refractory products 88180 (*) 23.3 Clay building materials 23.31 Ceramic tiles and flags 23.31.1 Ceramic tiles and flags 23.31.10 Ceramic tiles and flags 37370 23.31.9 Sub-contracted operations as part of manufacturing of ceramic tiles and flags 23.31.99 Sub-contracted operations as part of manufacturing of ceramic tiles and flags 88180 (*) 23.32 Bricks, tiles and construction products, in baked clay 23.32.1 Bricks, tiles and construction products, in baked clay 23.32.11 Non-refractory ceramic building bricks, flooring blocks, support or filler tiles and the like 37350 (*) 23.32.12 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 37350 (*) 23.32.13 Ceramic pipes, conduits, guttering and pipe fittings 37360 23.32.9 Sub-contracted operations as part of manufacturing of bricks, tiles and construction products, in baked clay 23.32.99 Sub-contracted operations as part of manufacturing of bricks, tiles and construction products, in baked clay 88180 (*) 23.4 Other porcelain and ceramic products 23.41 Ceramic household and ornamental articles 23.41.1 Ceramic household and ornamental articles 23.41.11 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 37221 (*) 23.41.12 Tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 37221 (*) 23.41.13 Statuettes and other ornamental ceramic articles 37222 23.41.9 Sub-contracted operations as part of manufacturing of ceramic household and ornamental articles 23.41.99 Sub-contracted operations as part of manufacturing of ceramic household and ornamental articles 88180 (*) 23.42 Ceramic sanitary fixtures 23.42.1 Ceramic sanitary fixtures 23.42.10 Ceramic sanitary fixtures 37210 23.42.9 Sub-contracted operations as part of manufacturing of ceramic sanitary fixtures 23.42.99 Sub-contracted operations as part of manufacturing of ceramic sanitary fixtures 88180 (*) 23.43 Ceramic insulators and insulating fittings 23.43.1 Electrical insulators of ceramics; insulating fittings, for electrical machines, appliances or equipment, of ceramics 23.43.10 Electrical insulators of ceramics; insulating fittings, for electrical machines, appliances or equipment, of ceramics 37292 23.43.9 Sub-contracted operations as part of manufacturing of ceramic insulators and insulating fittings 23.43.99 Sub-contracted operations as part of manufacturing of ceramic insulators and insulating fittings 88180 (*) 23.44 Other technical ceramic products 23.44.1 Other technical ceramic products 23.44.11 Ceramic wares for laboratory, chemical or other technical uses, of porcelain or china 37291 (*) 23.44.12 Ceramic wares for laboratory, chemical or other technical uses, other than of porcelain or china 37291 (*) 46932 23.44.9 Sub-contracted operations as part of manufacturing of other technical ceramic products 23.44.99 Sub-contracted operations as part of manufacturing of other technical ceramic products 88180 (*) 23.49 Other ceramic products 23.49.1 Other ceramic products 23.49.11 Ceramic articles for use in agriculture and for the conveyance or packing of goods 37291 (*) 23.49.12 Other non-structural ceramic articles n.e.c. 37299 23.49.9 Sub-contracted operations as part of manufacturing of other ceramic products 23.49.99 Sub-contracted operations as part of manufacturing of other ceramic products 88180 (*) 23.5 Cement, lime and plaster 23.51 Cement 23.51.1 Cement 23.51.11 Cement clinkers 37430 23.51.12 Portland cement, aluminous cement, slag cement and similar hydraulic cements 37440 23.51.9 Sub-contracted operations as part of manufacturing of cement 23.51.99 Sub-contracted operations as part of manufacturing of cement 88180 (*) 23.52 Lime and plaster 23.52.1 Quicklime, slaked lime and hydraulic lime 23.52.10 Quicklime, slaked lime and hydraulic lime 37420 23.52.2 Plaster 23.52.20 Plaster 37410 23.52.3 Calcined or agglomerated dolomite 23.52.30 Calcined or agglomerated dolomite 37450 23.52.9 Sub-contracted operations as part of manufacturing of lime and plaster 23.52.99 Sub-contracted operations as part of manufacturing of lime and plaster 88180 (*) 23.6 Articles of concrete, cement and plaster 23.61 Concrete products for construction purposes 23.61.1 Concrete products for construction 23.61.11 Tiles, flagstones, bricks and similar articles, of cement, concrete or artificial stone 37540 23.61.12 Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone 37550 23.61.2 Prefabricated buildings of concrete 23.61.20 Prefabricated buildings of concrete 38704 23.61.9 Sub-contracted operations as part of manufacturing of concrete products for construction purposes 23.61.99 Sub-contracted operations as part of manufacturing of concrete products for construction purposes 88180 (*) 23.62 Plaster products for construction purposes 23.62.1 Plaster products for construction purposes 23.62.10 Plaster products for construction purposes 37530 (*) 23.62.9 Sub-contracted operations as part of manufacturing of plaster products for construction purposes 23.62.99 Sub-contracted operations as part of manufacturing of plaster products for construction purposes 88180 (*) 23.63 Ready-mixed concrete 23.63.1 Ready-mixed concrete 23.63.10 Ready-mixed concrete 37510 (*) 23.63.9 Sub-contracted operations as part of manufacturing of ready-mixed concrete 23.63.99 Sub-contracted operations as part of manufacturing of ready-mixed concrete 88180 (*) 23.64 Mortars 23.64.1 Mortars 23.64.10 Mortars 37510 (*) 23.64.9 Sub-contracted operations as part of manufacturing of mortars 23.64.99 Sub-contracted operations as part of manufacturing of mortars 88180 (*) 23.65 Fibre cement 23.65.1 Articles of fibre cement 23.65.11 Boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders 37520 23.65.12 Articles of asbestos-cement, cellulose fibre-cement or the like 37570 23.65.9 Sub-contracted operations as part of manufacturing of articles of fibre cement 23.65.99 Sub-contracted operations as part of manufacturing of articles of fibre cement 88180 (*) 23.69 Other articles of concrete, plaster and cement 23.69.1 Other articles of concrete, plaster and cement 23.69.11 Other articles of plaster or compositions based on plaster n.e.c. 37530 (*) 23.69.19 Articles of cement, concrete or artificial stone n.e.c. 37560 23.69.9 Sub-contracted operations as part of manufacturing of other articles of concrete, plaster and cement 23.69.99 Sub-contracted operations as part of manufacturing of other articles of concrete, plaster and cement 88180 (*) 23.7 Cut, shaped and finished stone 23.70 Cut, shaped and finished stone 23.70.1 Cut, shaped and finished stone 23.70.11 Marble, travertine, alabaster, worked, and articles thereof (except setts, curbstones, flagstones, tiles, cubes and similar articles); artificially coloured granules, chippings and powder of marble, travertine and alabaster 37610 23.70.12 Other worked ornamental or building stone and articles thereof; other artificially coloured granules and powder of natural stone; articles of agglomerated slate 37690 23.70.9 Sub-contracted operations as part of manufacturing of cut, shaped and finished stone 23.70.99 Sub-contracted operations as part of manufacturing of cut, shaped and finished stone 88180 (*) 23.9 Other non-metallic mineral products 23.91 Abrasive products 23.91.1 Abrasive products 23.91.11 Millstones, grindstones, grinding wheels and the like, without frameworks, for working stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics 37910 (*) 23.91.12 Abrasive powder or grain, on a base of textile fabric, paper or paperboard 37910 (*) 23.91.9 Sub-contracted operations as part of manufacturing of abrasive products 23.91.99 Sub-contracted operations as part of manufacturing of abrasive products 88180 (*) 23.99 Other non-metallic mineral products n.e.c. 23.99.1 Other non-metallic mineral products n.e.c. 23.99.11 Fabricated asbestos fibres; mixtures with a basis of asbestos and magnesium carbonate; articles of such mixtures, or of asbestos; friction material for brakes, clutches and the like, not mounted 37920 23.99.12 Articles of asphalt or of similar material 37930 23.99.13 Bituminous mixtures based on natural and artificial stone materials and bitumen, natural asphalt or related substances as a binder 37940 23.99.14 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of semi-manufactures 37950 23.99.15 Artificial corundum 37960 23.99.19 Non-metallic mineral products n.e.c. 37990 23.99.9 Sub-contracted operations as part of manufacturing of other non-metallic mineral products n.e.c. 23.99.99 Sub-contracted operations as part of manufacturing of other non-metallic mineral products n.e.c. 88180 (*) 24 Basic metals 24.1 Basic iron and steel and ferro-alloys 24.10 Basic iron and steel and ferro-alloys 24.10.1 Primary materials of iron and steel 24.10.11 Pig iron and spiegeleisen in pigs, blocks or other primary forms 41111 24.10.12 Ferro-alloys 41112 41113 41114 41115 24.10.13 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 41116 24.10.14 Granules and powders, of pig iron and spiegeleisen, or steel 39350 41117 24.10.2 Crude steel 24.10.21 Non alloy steel in ingots or other primary forms and semi-finished products of non alloy steel 41121 24.10.22 Stainless steel in ingots or other primary forms and semi-finished products of stainless steel 41122 (*) 24.10.23 Other alloy steel in ingots or other primary forms and semi-finished products of other alloy steel 41122 (*) 24.10.3 Flat rolled products of steel, not further worked than hot rolled 24.10.31 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 41211 24.10.32 Flat rolled products of non alloy steel, not further worked than hot rolled, of a width of < 600 mm 41212 24.10.33 Flat rolled products of stainless steel, not further worked than hot rolled, of a width  ¥ 600 mm 41213 (*) 24.10.34 Flat rolled products of stainless steel, not further worked than hot rolled, of a width of < 600 mm 41214 (*) 24.10.35 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of  ¥ 600 mm 41213 (*) 41223 (*) 24.10.36 Flat rolled products of other alloy steel, not further worked than hot rolled, of a width of < 600 mm (except products of silicon-electrical steel) 41214 (*) 24.10.4 Flat rolled products of steel, not further worked than cold rolled, of a width of  ¥ 600 mm 24.10.41 Flat rolled products of non alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 41221 24.10.42 Flat rolled products of stainless steel, not further worked than cold rolled, of a width of  ¥ 600 mm 41223 (*) 24.10.43 Flat rolled products of other-alloy steel, not further worked than cold rolled, of a width of  ¥ 600 mm 41223 (*) 24.10.5 Flat rolled products of steel, clad, plated or coated and flat rolled products of high speed steel and of silicon-electrical steel 24.10.51 Flat rolled products of non alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 41231 (*) 24.10.52 Flat rolled products of other alloy steel, of a width of  ¥ 600 mm, clad, plated or coated 41232 24.10.53 Flat rolled products of silicon-electrical steel, of a width of  ¥ 600 mm 41233 (*) 24.10.54 Flat rolled products of silicon-electrical steel, of a width of < 600 mm 41233 (*) 24.10.55 Flat rolled products of high speed steel, of a width of < 600 mm 41234 24.10.6 Hot processed bars and rods of steel 24.10.61 Bars and rods, hot rolled, in irregularly wound coils, of non alloy steel 41241 24.10.62 Other bars and rods of steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 41242 24.10.63 Bars and rods, hot rolled, in irregularly wound coils, of stainless steel 41243 (*) 24.10.64 Other bars and rods of stainless steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 41244 (*) 41273 (*) 24.10.65 Bars and rods, hot rolled, in irregularly wound coils, of other alloy steel 41243 (*) 24.10.66 Other bars and rods of other alloy steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 41244 (*) 41271 (*) 41272 (*) 41273 (*) 24.10.67 Hollow drill bars and rods 41275 24.10.7 Hot processed open sections of steel, sheet piling of steel and railway or tramway track construction material, of steel 24.10.71 Open sections, not further worked than hot rolled, hot-drawn or extruded, of non alloy steel 41251 24.10.72 Open sections, not further worked than hot rolled, hot-drawn or extruded, of stainless steel 41274 (*) 24.10.73 Open sections, not further worked than hot rolled, hot-drawn or extruded, of other alloy steel 41274 (*) 24.10.74 Sheet piling, of steel and welded open sections of steel 41252 24.10.75 Railway or tramway track construction material of steel 41253 24.10.9 Sub-contracted operations as part of manufacturing of basic iron and steel and of ferro-alloys 24.10.99 Sub-contracted operations as part of manufacturing of basic iron and steel and of ferro-alloys 88213 (*) 24.2 Tubes, pipes, hollow profiles and related fittings, of steel 24.20 Tubes, pipes, hollow profiles and related fittings, of steel 24.20.1 Tubes, pipes and hollow profiles, seamless, of steel 24.20.11 Line pipe of a kind used for oil or gas pipelines, seamless, of steel 41281 24.20.12 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel 41282 24.20.13 Other tubes and pipes, of circular cross section, of steel 41283 24.20.14 Tubes and pipes, of non-circular cross-section and hollow profiles, of steel 41284 24.20.2 Tubes and pipes, welded, of circular cross-section, of an external diameter of > 406,4 mm, of steel 24.20.21 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of > 406,4 mm, of steel 41285 (*) 24.20.22 Casing and tubing of a kind used in drilling for oil or gas, welded, of an external diameter of > 406,4 mm, of steel 41286 (*) 24.20.23 Other tubes and pipes, of circular cross section, welded, of an external diameter of > 406,4 mm, of steel 41287 (*) 24.20.24 Other tubes and pipes, of circular cross section, such as open seam, riveted or similarly closed, of an external diameter of > 406.4 mm, of steel 41289 (*) 24.20.3 Tubes and pipes, of an external diameter of  ¤ 406.4 mm, welded, of steel 24.20.31 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of  ¤ 406,4 mm, of steel 41285 (*) 24.20.32 Casing and tubing, of a kind used in drilling for oil or gas, welded, of an external diameter of  ¤ 406,4 mm, of steel 41286 (*) 24.20.33 Other tubes and pipes, of circular cross section, welded, of an external diameter of  ¤ 406,4 mm, of steel 41287 (*) 24.20.34 Tubes and pipes, of non-circular cross-section, welded, of an external diameter of  ¤ 406,4 mm, of steel 41288 24.20.35 Other tubes and pipes, such as open seam, riveted or similarly closed, of an external diameter of  ¤ 406,4 mm, of steel 41289 (*) 24.20.4 Tube or pipe fittings of steel, not cast 24.20.40 Tube or pipe fittings of steel, not cast 41293 24.20.9 Sub-contracted operations as part of manufacturing of tubes, pipes, hollow profiles and related fittings, of steel 24.20.99 Sub-contracted operations as part of manufacturing of tubes, pipes, hollow profiles and related fittings, of steel 88213 (*) 24.3 Other products of the first processing of steel 24.31 Cold drawn bars 24.31.1 Cold drawn bars and solid profiles of non alloy steel 24.31.10 Cold drawn bars and solid profiles of non alloy steel 41261 24.31.2 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 24.31.20 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 41264 (*) 41271 (*) 41272 (*) 41274 (*) 24.31.3 Cold drawn bars and solid profiles of stainless steel 24.31.30 Cold drawn bars and solid profiles of stainless steel 41244 (*) 41264 (*) 24.31.9 Sub-contracted operations as part of manufacturing of cold drawn bars 24.31.99 Sub-contracted operations as part of manufacturing of cold drawn bars 88213 (*) 24.32 Cold rolled narrow strip 24.32.1 Flat cold rolled steel products, uncoated, of a width of < 600 mm 24.32.10 Flat cold rolled steel products, uncoated, of a width of < 600 mm 41222 41224 24.32.2 Flat cold rolled steel products, clad, plated or coated, of a width of < 600 mm 24.32.20 Flat cold rolled steel products, clad, plated or coated, of a width of < 600 mm 41231 (*) 24.32.9 Sub-contracted operations as part of manufacturing of cold rolled narrow strip 24.32.99 Sub-contracted operations as part of manufacturing of cold rolled narrow strip 88213 (*) 24.33 Cold formed or folded products 24.33.1 Open sections cold formed or folded 24.33.11 Open sections cold formed or folded of non alloy steel 41262 (*) 24.33.12 Open sections cold formed or folded of stainless steel 41274 (*) 24.33.2 Ribbed sheets of non alloy steel 24.33.20 Ribbed sheets of non alloy steel 41262 (*) 24.33.3 Sandwich panels of coated steel sheet 24.33.30 Sandwich panels of coated steel sheet 42190 (*) 24.33.9 Sub-contracted operations as part of manufacturing of cold formed or folded products 24.33.99 Sub-contracted operations as part of manufacturing of cold formed or folded products 88213 (*) 24.34 Cold drawn wire 24.34.1 Cold drawn wire 24.34.11 Cold drawn wire of non alloy steel 41263 24.34.12 Cold drawn wire of stainless steel 41265 (*) 24.34.13 Cold drawn wire of other alloy steel 41265 (*) 24.34.9 Sub-contracted operations as part of manufacturing of cold drawn wire 24.34.99 Sub-contracted operations as part of manufacturing of cold drawn wire 88213 (*) 24.4 Basic precious and other non-ferrous metals 24.41 Precious metals 24.41.1 Silver, unwrought or in semi-manufactured forms, or in powder form 24.41.10 Silver, unwrought or in semi-manufactured forms, or in powder form 41310 24.41.2 Gold, unwrought or in semi-manufactured forms, or in powder form 24.41.20 Gold, unwrought or in semi-manufactured forms, or in powder form 41320 24.41.3 Platinum, unwrought or in semi-manufactured forms, or in powder form 24.41.30 Platinum, unwrought or in semi-manufactured forms, or in powder form 41330 24.41.4 Base metals or silver, clad with gold, not further worked than semi-manufactured 24.41.40 Base metals or silver, clad with gold, not further worked than semi-manufactured 41340 24.41.5 Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured 24.41.50 Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured 41350 24.41.9 Sub-contracted operations as part of manufacturing of precious metals 24.41.99 Sub-contracted operations as part of manufacturing of precious metals 88213 (*) 24.42 Aluminium 24.42.1 Aluminium, unwrought; aluminium oxide 24.42.11 Aluminium, unwrought 41431 24.42.12 Aluminium oxide, excluding artificial corundum 41432 24.42.2 Semi-finished products of aluminium or aluminium alloys 24.42.21 Aluminium powders and flakes 41531 24.42.22 Aluminium bars, rods and profiles 41532 24.42.23 Aluminium wire 41533 24.42.24 Aluminium plates, sheets and strip, of a thickness > 0,2 mm 41534 24.42.25 Aluminium foil, of a thickness  ¤ 0,2 mm 41535 24.42.26 Aluminium tubes, pipes and tube or pipe fittings 41536 24.42.9 Sub-contracted operations as part of manufacturing of aluminium 24.42.99 Sub-contracted operations as part of manufacturing of aluminium 88213 (*) 24.43 Lead, zinc and tin 24.43.1 Lead, zinc and tin, unwrought 24.43.11 Lead, unwrought 41441 24.43.12 Zinc, unwrought 41442 24.43.13 Tin, unwrought 41443 24.43.2 Semi-finished products of lead, zinc and tin or their alloys 24.43.21 Lead plates, sheets, strip and foil; lead powders and flakes 41542 24.43.22 Zinc dust, powders and flakes 41544 24.43.23 Zinc bars, rods, profiles and wire; zinc plates, sheets, strip and foil 41545 24.43.24 Tin bars, rods, profiles and wire 41547 24.43.9 Sub-contracted operations as part of manufacturing of lead, zinc and tin 24.43.99 Sub-contracted operations as part of manufacturing of lead, zinc and tin 88213 (*) 24.44 Copper 24.44.1 Copper, unwrought; copper mattes; cement copper 24.44.11 Copper mattes; cement copper 41411 24.44.12 Copper, unrefined; copper anodes for electrolytic refining 41412 24.44.13 Refined copper and copper alloys, unwrought; master alloys of copper 41413 24.44.2 Semi-finished products of copper or copper alloys 24.44.21 Copper powders and flakes 41511 24.44.22 Copper bars, rods and profiles 41512 24.44.23 Copper wire 41513 24.44.24 Copper plates, sheets and strip, of a thickness > 0,15 mm 41514 24.44.25 Copper foil, of a thickness  ¤ 0,15 mm 41515 24.44.26 Copper tubes, pipes and tube or pipe fittings 41516 24.44.9 Sub-contracted operations as part of manufacturing of copper 24.44.99 Sub-contracted operations as part of manufacturing of copper 88213 (*) 24.45 Other non-ferrous metal 24.45.1 Nickel, unwrought; intermediate products of nickel metallurgy 24.45.11 Nickel, unwrought 41422 24.45.12 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 41421 24.45.2 Semi-finished products of nickel or nickel alloys 24.45.21 Nickel powders and flakes 41521 24.45.22 Nickel bars, rods, profiles and wire 41522 24.45.23 Nickel plates, sheets, strip and foil 41523 24.45.24 Nickel tubes, pipes and tube or pipe fittings 41524 24.45.3 Other non-ferrous metals and articles thereof; cermets; ash and residues, containing metals or metallic compounds 24.45.30 Other non-ferrous metals and articles thereof: cermets; ash and residues, containing metals or metallic compounds 41601 41602 41603 41604 24.45.9 Sub-contracted operations as part of manufacturing of other non-ferrous metal 24.45.99 Sub-contracted operations as part of manufacturing of other non-ferrous metal 88213 (*) 24.46 Processed nuclear fuel 24.46.1 Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds 24.46.10 Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds 33610 24.46.9 Sub-contracted operations as part of manufacturing of processed nuclear fuel 24.46.99 Sub-contracted operations as part of manufacturing of processed nuclear fuel 88152 (*) 24.5 Casting services of metals 24.51 Casting services of iron 24.51.1 Casting services of cast iron 24.51.11 Casting services of malleable cast iron 89310 (*) 24.51.12 Casting services of spheroidal cast iron 89310 (*) 24.51.13 Casting services of grey cast iron 89310 (*) 24.51.2 Tubes, pipes and hollow profiles of cast iron 24.51.20 Tubes, pipes and hollow profiles of cast iron 41291 (*) 24.51.3 Tube or pipe fittings, of cast iron 24.51.30 Tube or pipe fittings, of cast iron 41292 (*) 24.51.9 Sub-contracted operations as part of manufacturing of casting of iron 24.51.99 Sub-contracted operations as part of manufacturing of casting of iron 89310 (*) 24.52 Casting services of steel 24.52.1 Casting services of steel 24.52.10 Casting services of steel 89310 (*) 24.52.2 Tubes and pipes of centrifugally cast-steel 24.52.20 Tubes and pipes of centrifugally cast-steel 41291 (*) 24.52.3 Tube or pipe fittings, of cast-steel 24.52.30 Tube or pipe fittings, of cast-steel 41292 (*) 24.53 Casting services of light metals 24.53.1 Casting services of light metals 24.53.10 Casting services of light metals 89310 (*) 24.54 Casting services of other non-ferrous metals 24.54.1 Casting services of other non-ferrous metals 24.54.10 Casting services of other non-ferrous metals 89310 (*) 25 Fabricated metal products, except machinery and equipment 25.1 Structural metal products 25.11 Metal structures and parts of structures 25.11.1 Prefabricated buildings of metal 25.11.10 Prefabricated buildings of metal 38702 25.11.2 Structural metal products and parts thereof 25.11.21 Bridges and bridge-sections of iron or steel 42110 (*) 25.11.22 Towers and lattice masts of iron or steel 42110 (*) 25.11.23 Other structures and parts of structures, plates, rods, angles, shapes and the like, of iron, steel or aluminium 42190 (*) 25.11.9 Sub-contracted operations as part of manufacturing of metal structures and parts of structures 25.11.99 Sub-contracted operations as part of manufacturing of metal structures and parts of structures 88219 (*) 25.12 Doors and windows of metal 25.12.1 Doors, windows and their frames and thresholds for doors, of metal 25.12.10 Doors, windows and their frames and thresholds for doors, of metal 42120 25.12.9 Sub-contracted operations as part of manufacturing of doors and windows of metal 25.12.99 Sub-contracted operations as part of manufacturing of doors and windows of metal 88219 (*) 25.2 Tanks, reservoirs and containers of metal 25.21 Central heating radiators and boilers 25.21.1 Central heating radiators and boilers 25.21.11 Central heating radiators, not electrically heated, of iron or steel 44823 25.21.12 Central heating boilers, for producing hot water or low pressure steam 44825 25.21.13 Parts for central heating boilers 44833 25.21.9 Sub-contracted operations as part of manufacturing of central heating radiators and boilers 25.21.99 Sub-contracted operations as part of manufacturing of central heating radiators and boilers 88219 (*) 25.29 Other tanks, reservoirs and containers of metal 25.29.1 Other tanks, reservoirs and containers of metal 25.29.11 Reservoirs, tanks, vats and similar containers (other than for compressed or liquefied gas), of iron, steel or aluminium, of a capacity > 300 litres, not fitted with mechanical or thermal equipment) 42210 25.29.12 Containers for compressed or liquefied gas, of metal 42220 25.29.9 Sub-contracted operations as part of manufacturing of tanks, reservoirs and containers of metal 25.29.99 Sub-contracted operations as part of manufacturing of tanks, reservoirs and containers of metal 88219 (*) 25.3 Steam generators, except central heating hot water boilers 25.30 Steam generators, except central heating hot water boilers 25.30.1 Steam generators and parts thereof 25.30.11 Steam or other vapour generating boilers; super-heated water boilers 42320 25.30.12 Auxiliary plant for use with boilers; condensers for steam or other vapour power units 42330 25.30.13 Parts of steam generators 42342 25.30.2 Nuclear reactors and parts thereof 25.30.21 Nuclear reactors, except isotope separators 42310 25.30.22 Parts of nuclear reactors, except isotope separators 42341 25.30.9 Sub-contracted operations as part of manufacturing of steam generators, except central heating boilers 25.30.99 Sub-contracted operations as part of manufacturing of steam generators, except central heating boilers 88219 (*) 25.4 Weapons and ammunition 25.40 Weapons and ammunition 25.40.1 Weapons and ammunition and parts thereof 25.40.11 Military weapons, other than revolvers, pistols and the like 44720 25.40.12 Revolvers, pistols, non-military firearms and similar devices 44730 25.40.13 Bombs, missiles and similar munitions of war; cartridges, other ammunition and projectiles and parts thereof 44740 25.40.14 Parts of military weapons and other arms 44760 25.40.9 Sub-contracted operations as part of manufacturing of weapons and ammunition 25.40.99 Sub-contracted operations as part of manufacturing of weapons and ammunition 88214 25.5 Forging, pressing, stamping and roll-forming services of metal; powder metallurgy 25.50 Forging, pressing, stamping and roll-forming services of metal; powder metallurgy 25.50.1 Forging, pressing, stamping and roll forming services of metal 25.50.11 Forging services of metal 89320 (*) 25.50.12 Stamping services of metal 89320 (*) 25.50.13 Other forming services of metal 89320 (*) 25.50.2 Powder metallurgy 25.50.20 Powder metallurgy 89320 (*) 25.6 Treatment and coating services of metals; machining 25.61 Treatment and coating services of metals 25.61.1 Coating services of metal 25.61.11 Metallic coating services of metal 88211 (*) 25.61.12 Non-metallic coating services of metal 88211 (*) 25.61.2 Other treatment services of metal 25.61.21 Heat treatment services of metal, other than metallic coating 88211 (*) 25.61.22 Other surface treatment services of metal 88211 (*) 25.62 Machining services 25.62.1 Turning services of metal parts 25.62.10 Turning services of metal parts 88212 25.62.2 Other machining services 25.62.20 Other machining services 88213 (*) 25.7 Cutlery, tools and general hardware 25.71 Cutlery 25.71.1 Cutlery 25.71.11 Knives (except for machines) and scissors and blades thereof 42913 25.71.12 Razors and razor blades, including razor blade blanks in strips 42914 25.71.13 Other articles of cutlery; manicure or pedicure sets and instruments 42915 25.71.14 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware 42916 25.71.15 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 44750 25.71.9 Sub-contracted operations as part of manufacturing of cutlery 25.71.99 Sub-contracted operations as part of manufacturing of cutlery 88219 (*) 25.72 Locks and hinges 25.72.1 Locks and hinges 25.72.11 Padlocks, locks used for motor vehicles and for furniture, of base metal 42992 (*) 25.72.12 Other locks, of base metal 42992 (*) 25.72.13 Clasps and frames with clasps, incorporating locks; parts 42992 (*) 25.72.14 Hinges, mountings, fittings and similar articles, suitable for motor vehicles, doors, windows, furniture and the like, of base metal 42992 (*) 25.72.9 Sub-contracted operations as part of manufacturing of locks and hinges 25.72.99 Sub-contracted operations as part of manufacturing of locks and hinges 88219 (*) 25.73 Tools 25.73.1 Hand tools of a kind used in agriculture, horticulture or forestry 25.73.10 Hand tools of a kind used in agriculture, horticulture or forestry 42921 (*) 25.73.2 Hand saws; blades for saws of all kinds 25.73.20 Hand saws; blades for saws of all kinds 42921 (*) 25.73.3 Other hand tools 25.73.30 Other hand tools 42921 (*) 25.73.4 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools 25.73.40 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools 42922 (*) 25.73.5 Moulds; moulding boxes for metal foundry; mould bases; moulding patterns 25.73.50 Moulds; moulding boxes for metal foundry; mould bases; moulding patterns 44916 25.73.6 Other tools 25.73.60 Other tools 42922 (*) 25.73.9 Sub-contracted operations as part of manufacturing of tools 25.73.99 Sub-contracted operations as part of manufacturing of tools 88219 (*) 25.9 Other fabricated metal products 25.91 Steel drums and similar containers 25.91.1 Steel drums and similar containers 25.91.11 Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity  ¥ 50 l but  ¤ 300 l, not fitted with mechanical or thermal equipment 42931 (*) 25.91.12 Tanks, casks, drums, cans (except those to be closed by soldering or crimping), boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity < 50 l, not fitted with mechanical or thermal equipment 42931 (*) 25.91.9 Sub-contracted operations as part of manufacturing of steel drums and similar containers 25.91.99 Sub-contracted operations as part of manufacturing of steel drums and similar containers 89200 25.92 Light metal packaging 25.92.1 Light metal packaging 25.92.11 Cans, of iron or steel, to be closed by soldering or crimping, of a capacity < 50 l 42931 (*) 25.92.12 Aluminium casks, drums, cans, boxes and similar containers, for any material (excluding gas), of a capacity  ¤ 300 l 42931 (*) 25.92.13 Crown corks and stoppers, caps and lids, of base metal 42932 25.92.9 Sub-contracted operations as part of manufacturing of light metal packaging 25.92.99 Sub-contracted operations as part of manufacturing of light metal packaging 88219 (*) 25.93 Wire products, chain and springs 25.93.1 Wire products, chain and springs 25.93.11 Stranded wire, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated 42941 25.93.12 Barbed wire, of iron or steel; stranded wire, cables, plaited bands and the like, of copper or aluminium, not electrically insulated 42942 42946 25.93.13 Cloth, grills, netting and fencing, of iron, steel or copper wire; expanded metal, of iron, steel or copper 42943 25.93.14 Nails, tacks, drawing pins, staples and similar articles 42944 (*) 25.93.15 Wire, rods, tubes, plates, electrodes, coated or cored with flux material 42950 25.93.16 Springs and leaves for springs, of iron or steel; copper springs 42945 25.93.17 Chain (except articulated link chain) and parts thereof 42991 25.93.18 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles for use in the hand, of iron or steel; safety pins and other pins of iron or steel n.e.c. 42997 (*) 25.93.9 Sub-contracted operations as part of manufacturing of wire products, chain and springs 25.93.99 Sub-contracted operations as part of manufacturing of wire products, chain and springs 88219 (*) 25.94 Fasteners and screw machine products 25.94.1 Fasteners and screw machine products 25.94.11 Threaded fasteners, of iron or steel, n.e.c. 42944 (*) 25.94.12 Non-threaded fasteners, of iron or steel, n.e.c. 42944 (*) 25.94.13 Non-threaded and threaded fasteners, of copper 42944 (*) 25.94.9 Sub-contracted operations as part of manufacturing of fasteners and screw machine products 25.94.99 Sub-contracted operations as part of manufacturing of fasteners and screw machine products 88219 (*) 25.99 Other fabricated metal products n.e.c. 25.99.1 Metal articles for bathroom and kitchen 25.99.11 Sinks, wash-basins, baths and other sanitary ware, and parts thereof, of iron, steel, copper or aluminium 42911 25.99.12 Table, kitchen or household articles and parts thereof, of iron, steel, copper or aluminium 42912 25.99.2 Other articles of base metal 25.99.21 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal 42993 25.99.22 Paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture 42994 25.99.23 Fittings for loose-leaf binders or files, letter clips and similar office articles, and staples in strips, of base metal 42995 25.99.24 Statuettes and other ornaments and photograph, picture or similar frames and mirrors, of base metal 42996 25.99.25 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles; tubular or bifurcated rivets, of base metal; beads and spangles of base metal 42997 (*) 25.99.26 Ships' or boats' propellers and blades thereof 42998 25.99.29 Other articles of base metal n.e.c. 42999 46931 25.99.9 Sub-contracted operations as part of manufacturing of other fabricated metal products n.e.c. 25.99.99 Sub-contracted operations as part of manufacturing of other fabricated metal products n.e.c. 88219 (*) 26 Computer, electronic and optical products 26.1 Electronic components and boards 26.11 Electronic components 26.11.1 Thermionic, cold cathode or photo-cathode valves and tubes, including cathode ray tubes 26.11.11 Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes 47140 (*) 26.11.12 Magnetrons, klystrons, microwave tubes and other valve tubes 47140 (*) 26.11.2 Diodes and transistors 26.11.21 Diodes; transistors; thyristors, diacs and triacs 47150 (*) 26.11.22 Semiconductor devices; light-emitting diodes; mounted piezo-electric crystals; parts thereof 47150 (*) 26.11.3 Electronic integrated circuits 26.11.30 Electronic integrated circuits 47160 26.11.4 Parts of electronic valves and tubes and of other electronic components n.e.c. 26.11.40 Parts of electronic valves and tubes and of other electronic components n.e.c. 47173 26.11.9 Services connected with manufacturing of electronic integrated circuits; sub-contracted operations as part of manufacturing of electronic components 26.11.91 Services connected with manufacturing of electronic integrated circuits 88233 (*) 26.11.99 Sub-contracted operations as part of manufacturing of electronic components 88233 (*) 26.12 Loaded electronic boards 26.12.1 Loaded printed circuits 26.12.10 Loaded printed circuits 47130 26.12.2 Sound, video, network and similar cards for automatic data processing machines 26.12.20 Sound, video, network and similar cards for automatic data processing machines 45281 45282 26.12.3 Smart cards 26.12.30 Smart cards 47920 26.12.9 Services connected with printing of circuits; sub-contracted operations as part of manufacturing of loaded electronic boards 26.12.91 Services connected with printing of circuits 88233 (*) 26.12.99 Sub-contracted operations as part of manufacturing of loaded electronic boards 88233 (*) 26.2 Computers and peripheral equipment 26.20 Computers and peripheral equipment 26.20.1 Computing machinery and parts and accessories thereof 26.20.11 Portable automatic data processing machines weighing  ¤ 10 kg, such as laptop and notebook computers; personal digital assistants and similar computers 45221 45222 26.20.12 Point-of-sale terminals, ATMs and similar machines capable of being connected to a data processing machine or network 45142 26.20.13 Digital automatic data processing machines, comprising in the same housing at least a central processing unit and an input and an output unit, whether or not combined 45230 26.20.14 Digital automatic data processing machines presented in the form of systems 45240 26.20.15 Other digital automatic data processing machines, whether or not containing in the same housing one or two of the following types of units: storage units, input units, output units 45250 26.20.16 Input or output units, whether or not containing storage units in the same housing 45261 45262 45263 45264 45265 45269 26.20.17 Monitors and projectors, principally used in an automatic data processing system 47315 26.20.18 Units performing two or more of the following functions: printing, scanning, copying, faxing 45266 26.20.2 Storage units and other storage devices 26.20.21 Storage units 45271 45272 26.20.22 Solid-state non-volatile storage devices 47550 26.20.3 Other units of automatic data processing machines 26.20.30 Other units of automatic data processing machines 45289 26.20.4 Parts and accessories of computing machines 26.20.40 Parts and accessories of computing machines 45290 26.20.9 Computers and peripheral equipment manufacturing services; sub-contracted operations as part of manufacturing of computers and peripheral equipment 26.20.91 Computers and peripheral equipment manufacturing services 88231 (*) 26.20.99 Sub-contracted operations as part of manufacturing of computers and peripheral equipment 88231 (*) 26.3 Communication equipment 26.30 Communication equipment 26.30.1 Radio or television transmission apparatus; television cameras 26.30.11 Transmission apparatus incorporating reception apparatus 47211 26.30.12 Transmission apparatus not incorporating reception apparatus 47212 26.30.13 Television cameras 47213 26.30.2 Electrical apparatus for line telephony or line telegraphy; videophones 26.30.21 Line telephone sets with cordless handsets 47221 26.30.22 Telephones for cellular networks or for other wireless networks 47222 26.30.23 Other telephone sets and apparatus for transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network) 47223 (*) 26.30.3 Parts of electrical telephonic or telegraphic apparatus 26.30.30 Parts of electrical telephonic or telegraphic apparatus 47401 26.30.4 Aerials and aerial reflectors of all kind and parts thereof; parts of radio and television transmission apparatus and television cameras 26.30.40 Aerials and aerial reflectors of all kind and parts thereof; parts of radio and television transmission apparatus and television cameras 47403 (*) 26.30.5 Burglar or fire alarms and similar apparatus 26.30.50 Burglar or fire alarms and similar apparatus 46921 26.30.6 Parts of burglar or fire alarms and similar apparatus 26.30.60 Parts of burglar or fire alarms and similar apparatus 46960 (*) 26.30.9 Sub-contracted operations as part of manufacturing of communication equipment 26.30.99 Sub-contracted operations as part of manufacturing of communication equipment 88234 (*) 26.4 Consumer electronics 26.40 Consumer electronics 26.40.1 Radio broadcast receivers 26.40.11 Radio broadcast receivers (except for cars), capable of operating without an external source of power 47311 26.40.12 Radio broadcast receivers not capable of operating without an external source of power 47312 26.40.2 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 26.40.20 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 47313 26.40.3 Apparatus for sound and video recording and reproducing 26.40.31 Turntables, record-players, cassette-players and other sound-reproducing apparatus 47321 (*) 26.40.32 Magnetic tape recorders and other sound recording apparatus 47321 (*) 26.40.33 Video camera recorders and other video recording or reproducing apparatus 47214 47323 26.40.34 Monitors and projectors, not incorporating television reception apparatus and not principally used in an automatic data processing system 47314 26.40.4 Microphones, loudspeakers, reception apparatus for radio-telephony or telegraphy 26.40.41 Microphones and stands thereof 47331 (*) 26.40.42 Loudspeakers; headphones, earphones and combined microphone/speaker sets 47331 (*) 26.40.43 Audio-frequency electric amplifiers; electric sound amplifier sets 47331 (*) 26.40.44 Reception apparatus for radio-telephony or radio-telegraphy n.e.c. 47223 (*) 26.40.5 Parts of sound and video equipment 26.40.51 Parts and accessories of sound and video equipment 47402 26.40.52 Parts of radio receivers and transmitters 47403 (*) 26.40.6 Video game consoles (used with a television receiver or having a self-contained screen) and other games of skill or chance with an electronic display 26.40.60 Video game consoles (used with a television receiver or having a self-contained screen) and other games of skill or chance with an electronic display 38580 26.40.9 Sub-contracted operations as part of manufacturing of consumer electronics 26.40.99 Sub-contracted operations as part of manufacturing of consumer electronics 88234 (*) 26.5 Measuring, testing and navigating equipment; watches and clocks 26.51 Measuring, testing and navigating equipment 26.51.1 Navigational, meteorological, geophysical and similar instruments and appliances 26.51.11 Direction-finding compasses; other navigational instruments and appliances 48211 26.51.12 Rangefinders, theodolites and tachymetres (tachometers); other surveying, hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances 48212 (*) 48219 26.51.2 Radar apparatus and radio navigational aid apparatus 26.51.20 Radar apparatus and radio navigational aid apparatus 48220 26.51.3 Precision balances; instruments for drawing, calculating, measuring length and the like 26.51.31 Balances of a sensitivity of 5 cg or better 48231 26.51.32 Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments 48232 26.51.33 Instruments for measuring length, for use in the hand (including micrometers and callipers) n.e.c. 48233 (*) 26.51.4 Instruments for measuring electrical quantities or ionising radiations 26.51.41 Instruments and apparatus for measuring or detecting ionising radiations 48241 26.51.42 Cathode-ray oscilloscopes and cathode-ray oscillographs 48242 26.51.43 Instruments for measuring electrical quantities without a recording device 48243 26.51.44 Instruments and apparatus for telecommunications 48244 26.51.45 Instruments and apparatus for measuring or checking electrical quantities n.e.c. 48249 26.51.5 Instrument for checking other physical characteristics 26.51.51 Hydrometers, thermometers, pyrometers, barometers, hygrometers and psychrometers 48251 26.51.52 Instruments for measuring or checking the flow, level, pressure or other variables of liquids and gases 48252 26.51.53 Instruments and apparatus for physical or chemical analysis n.e.c. 48253 26.51.6 Other measuring, checking and testing instruments and appliances 26.51.61 Microscopes (except optical microscopes) and diffraction apparatus 48261 26.51.62 Machines and appliances for testing the mechanical properties of materials 48262 26.51.63 Gas, liquid or electricity supply or production meters 48263 26.51.64 Revolution and production counters, taximeters; speed indicators and tachometers; stroboscopes 48264 26.51.65 Automatic regulating or controlling instruments and apparatus, hydraulic or pneumatic 48266 26.51.66 Measuring or checking instruments, appliances and machines n.e.c. 48269 (*) 26.51.7 Thermostats, manostats and other automatic regulating or controlling instruments and apparatus 26.51.70 Thermostats, manostats and other automatic regulating or controlling instruments and apparatus 48269 (*) 26.51.8 Parts and accessories for measuring, testing and navigating equipment 26.51.81 Parts of radar apparatus and radio navigational aid apparatus 47403 (*) 26.51.82 Parts and accessories for the goods of 26.51.12, 26.51.32, 26.51.33, 26.51.4 and 26.51.5; microtomes; parts n.e.c. 48281 26.51.83 Parts and accessories of microscopes (other than optical) and of diffraction apparatus 48282 26.51.84 Parts and accessories for the goods of 26.51.63 and 26.51.64 48283 26.51.85 Parts and accessories of instruments and apparatus of 26.51.65, 26.51.66 and 26.51.70 48284 26.51.86 Parts and accessories of instruments and apparatus of 26.51.11 and 26.51.62 48285 26.51.9 Sub-contracted operations as part of manufacturing of measuring, testing and navigating equipment 26.51.99 Sub-contracted operations as part of manufacturing of measuring, testing and navigating equipment 88235 (*) 26.52 Watches and clocks 26.52.1 Watches and clocks, except movements and parts 26.52.11 Wrist watches, pocket watches, with case of precious metal or of metal clad with precious metal 48410 (*) 26.52.12 Other wrist watches, pocket watches and other watches, including stop watches 48410 (*) 26.52.13 Instrument panel clocks and clocks of a similar type for vehicles 48420 (*) 26.52.14 Clocks with watch movements; alarm clocks and wall clocks; other clocks 48420 (*) 26.52.2 Watch and clock movements and parts 26.52.21 Watch movements, complete and assembled 48440 (*) 26.52.22 Clock movements, complete and assembled 48440 (*) 26.52.23 Complete watch movements, unassembled or partly assembled; incomplete watch movements, assembled 48440 (*) 26.52.24 Rough watch movements 48440 (*) 26.52.25 Complete, incomplete and rough clock movements, unassembled 48440 (*) 26.52.26 Watch and clock cases and parts thereof 48490 (*) 26.52.27 Other clock and watch parts 48490 (*) 26.52.28 Time registers, time recorders, parking meters; time switches with clock or watch movement 48430 26.52.9 Sub-contracted operations as part of manufacturing of watches and clocks 26.52.99 Sub-contracted operations as part of manufacturing of watches and clocks 88235 (*) 26.6 Irradiation, electromedical and electrotherapeutic equipment 26.60 Irradiation, electromedical and electrotherapeutic equipment 26.60.1 Irradiation, electromedical and electrotherapeutic equipment 26.60.11 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations 48110 26.60.12 Electro-diagnostic apparatus used in medical science 48121 26.60.13 Ultra-violet or infra-red ray apparatus, used in medical, surgical, dental or veterinary sciences 48122 26.60.14 Pacemakers; hearing aids 48170 (*) 26.60.9 Medical instrument manufacturing services; sub-contracted operations as part of manufacturing of irradiation, electromedical and electrotherapeutic equipment 26.60.91 Medical instrument manufacturing services 88235 (*) 26.60.99 Sub-contracted operations as part of manufacturing of irradiation, electromedical and electrotherapeutic equipment 88235 (*) 26.7 Optical instruments and photographic equipment 26.70 Optical instruments and photographic equipment 26.70.1 Photographic equipment and parts thereof 26.70.11 Objective lenses for cameras, projectors or photographic enlargers or reducers 48321 26.70.12 Cameras for preparing printing plates or cylinders; cameras for recording documents on microfilm, microfiche and the like 48322 (*) 26.70.13 Digital cameras 47215 26.70.14 Instant print cameras and other cameras 48322 (*) 26.70.15 Cinematographic cameras 48322 (*) 26.70.16 Cinematographic projectors; slide projectors; other image projectors 48323 26.70.17 Flashlights; photographic enlargers; apparatus for photographic laboratories; negatoscopes, projection screens 48324 (*) 26.70.18 Microfilm, microfiche or other microform readers 48330 26.70.19 Parts and accessories of photographic equipment 48353 26.70.2 Other optical instruments and parts thereof 26.70.21 Sheets and plates of polarising material; lenses, prisms, mirrors and other optical elements (except of glass not optically worked), whether or not mounted, other than for cameras, projectors or photographic enlargers or reducers 48311 (*) 26.70.22 Binoculars, monoculars and other optical telescopes; other astronomical instruments; optical microscopes 48314 26.70.23 Liquid crystal devices; lasers, except laser diodes; other optical appliances and instruments n.e.c. 48315 26.70.24 Parts and accessories of binoculars, monoculars and other optical telescopes, of other astronomical instruments, and of optical microscopes 48351 26.70.25 Parts and accessories of liquid crystal devices, lasers (except laser diodes), other optical appliances and instruments n.e.c. 48354 26.70.9 Sub-contracted operations as part of manufacturing of optical instruments and photographic equipment 26.70.99 Sub-contracted operations as part of manufacturing of optical instruments and photographic equipment 88235 (*) 26.8 Magnetic and optical media 26.80 Magnetic and optical media 26.80.1 Magnetic and optical media 26.80.11 Magnetic media, not recorded, except cards with a magnetic stripe 47530 26.80.12 Optical media, not recorded 47540 26.80.13 Other recording media, including matrices and masters for the production of disks 47590 26.80.14 Cards with a magnetic strip 47910 26.80.9 Sub-contracted operations as part of manufacturing of magnetic and optical media 26.80.99 Sub-contracted operations as part of manufacturing of magnetic and optical media 0 (*) 27 Electrical equipment 27.1 Electric motors, generators, transformers and electricity distribution and control apparatus 27.11 Electric motors, generators and transformers 27.11.1 Motors of an output  ¤ 37,5 W; other DC motors; DC generators 27.11.10 Motors of an output  ¤ 37,5 W; other DC motors; DC generators 46111 27.11.2 Universal AC/DC motors of an output > 37,5 W; other AC motors; AC generators (alternators) 27.11.21 Universal AC/DC motors of an output > 37,5 W 46112 (*) 27.11.22 AC motors, single-phase 46112 (*) 27.11.23 AC motors, multi-phase, of an output  ¤ 750 W 46112 (*) 27.11.24 AC motors, multi-phase, of an output > 750 W but  ¤ 75 kW 46112 (*) 27.11.25 AC motors, multi-phase, of an output > 75 kW 46112 (*) 27.11.26 AC generators (alternators) 46112 (*) 27.11.3 Electric generating sets and rotary converters 27.11.31 Generating sets with compression-ignition internal combustion piston engines 46113 (*) 27.11.32 Generating sets with spark-ignition engines; other generating sets; electric rotary converters 46113 (*) 27.11.4 Electrical transformers 27.11.41 Liquid dielectric transformers 46121 (*) 27.11.42 Other transformers, having a power handling capacity  ¤ 16 kVA 46121 (*) 27.11.43 Other transformers, having a power handling capacity > 16 kVA 46121 (*) 27.11.5 Ballasts for discharge lamps or tubes; static converters; other inductors 27.11.50 Ballasts for discharge lamps or tubes; static converters; other inductors 46122 27.11.6 Parts of electrical motors, generators and transformers 27.11.61 Parts suitable for electrical motors and generators 46131 27.11.62 Parts of transformers, inductors and static converters 46132 27.11.9 Sub-contracted operations as part of manufacturing of electric motors, generators and transformers 27.11.99 Sub-contracted operations as part of manufacturing of electric motors, generators and transformers 88239 (*) 27.12 Electricity distribution and control apparatus 27.12.1 Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V 27.12.10 Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V 46211 (*) 27.12.2 Electrical apparatus for switching or protecting electrical circuits, for a voltage  ¤ 1 000 V 27.12.21 Fuses, for a voltage  ¤ 1 000 V 46212 (*) 27.12.22 Automatic circuit breakers, for a voltage  ¤ 1 000 V 46212 (*) 27.12.23 Apparatus for protecting electrical circuits n.e.c., for a voltage  ¤ 1 000 V 46212 (*) 27.12.24 Relays, for a voltage  ¤ 1 000 V 46212 (*) 27.12.3 Boards 27.12.31 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage  ¤ 1 000 V 46213 27.12.32 Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage > 1 000 V 46214 27.12.4 Parts of electricity distribution or control apparatus 27.12.40 Parts of electricity distribution or control apparatus 46220 27.12.9 Sub-contracted operations as part of manufacturing of electricity distribution and control apparatus 27.12.99 Sub-contracted operations as part of manufacturing of electricity distribution and control apparatus 88239 (*) 27.2 Batteries and accumulators 27.20 Batteries and accumulators 27.20.1 Primary cells and primary batteries and parts thereof 27.20.11 Primary cells and primary batteries 46410 27.20.12 Parts of primary cells and primary batteries 46430 (*) 27.20.2 Electric accumulators and parts thereof 27.20.21 Lead-acid accumulators for starting piston engines 46420 (*) 27.20.22 Lead-acid accumulators, excluding for starting piston engines 46420 (*) 27.20.23 Nickel-cadmium, nickel metal hydride, lithium-ion, lithium polymer, nickel-iron and other electric accumulators 46420 (*) 27.20.24 Parts of electric accumulators including separators 46430 (*) 27.20.9 Sub-contracted operations as part of manufacturing of batteries and accumulators 27.20.99 Sub-contracted operations as part of manufacturing of batteries and accumulators 88239 (*) 27.3 Wiring and wiring devices 27.31 Fibre optic cables 27.31.1 Fibre optic cables 27.31.11 Optical fibre cables made up of individually sheathed fibres 46360 27.31.12 Optical fibres and optical fibre bundles; optical fibre cables (except those made up of individually sheathed fibres) 48311 (*) 27.31.9 Sub-contracted operations as part of manufacturing of fibre optic cables 27.31.99 Sub-contracted operations as part of manufacturing of fibre optic cables 88239 (*) 27.32 Other electronic and electric wires and cables 27.32.1 Other electronic and electric wires and cables 27.32.11 Insulated winding wire 36950 (*) 46310 27.32.12 Coaxial cable and other coaxial electric conductors 46320 27.32.13 Other electric conductors, for a voltage  ¤ 1 000 V 46340 27.32.14 Other electric conductors, for a voltage > 1 000 V 46350 27.32.9 Sub-contracted operations as part of manufacturing of other electronic and electric wires and cables 27.32.99 Sub-contracted operations as part of manufacturing of other electronic and electric wires and cables 88239 (*) 27.33 Wiring devices 27.33.1 Wiring devices 27.33.11 Switches, for a voltage  ¤ 1 000 V 46212 (*) 27.33.12 Lamp-holders, for a voltage  ¤ 1 000 V 46212 (*) 27.33.13 Plugs, sockets and other apparatus for switching or protecting electrical circuits n.e.c. 46212 (*) 27.33.14 Electrical insulating fittings of plastics 36980 27.33.9 Sub-contracted operations as part of manufacturing of wiring devices 27.33.99 Sub-contracted operations as part of manufacturing of wiring devices 88239 (*) 27.4 Electric lighting equipment 27.40 Electric lighting equipment 27.40.1 Electric filament or discharge lamps; arc lamps 27.40.11 Sealed beam lamp units 46510 (*) 27.40.12 Tungsten halogen filament lamps, excluding ultraviolet or infra-red lamps 46510 (*) 27.40.13 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V n.e.c. 46510 (*) 27.40.14 Filament lamps n.e.c. 46510 (*) 27.40.15 Discharge lamps; ultra-violet or infra-red lamps; arc lamps 46510 (*) 27.40.2 Lamps and lighting fittings 27.40.21 Portable electric lamps worked by dry batteries, accumulators, magnetos 46531 (*) 27.40.22 Electric table, desk, bedside or floor-standing lamps 46531 (*) 27.40.23 Non-electrical lamps and lighting fittings 46531 (*) 27.40.24 Illuminated signs, illuminated name-plates and the like 46531 (*) 27.40.25 Chandeliers and other electric ceiling or wall lighting fittings 46531 (*) 27.40.3 Other lamps and lighting fittings 27.40.31 Photographic flashbulbs, flashcubes and the like 48324 (*) 27.40.32 Lighting sets of a kind used for Christmas trees 46532 27.40.33 Searchlights and spotlights 46539 (*) 27.40.39 Other lamps and lighting fittings n.e.c. 46539 (*) 46910 (*) 27.40.4 Parts for lamps and lighting equipment 27.40.41 Parts for filament or discharge lamps 46541 27.40.42 Parts of lamps and lighting fittings 46542 27.40.9 Sub-contracted operations as part of manufacturing of electric lighting equipment 27.40.99 Sub-contracted operations as part of manufacturing of electric lighting equipment 88239 (*) 27.5 Domestic appliances 27.51 Electric domestic appliances 27.51.1 Refrigerators and freezers; washing machines; electric blankets; fans 27.51.11 Refrigerators and freezers, of the household type 44811 27.51.12 Dish washing machines, of the household type 44812 (*) 27.51.13 Cloth washing and drying machines, of the household type 44812 (*) 27.51.14 Electric blankets 44813 27.51.15 Fans and ventilating or recycling hoods of the domestic type 44815 (*) 27.51.2 Other electrical domestic appliances n.e.c. 27.51.21 Electro-mechanical domestic appliances, with self-contained electric motor 44816 (*) 27.51.22 Shavers, hair-removing appliances and hair clippers, with self-contained electric motor 44816 (*) 27.51.23 Electro-thermic hair-dressing or hand-drying apparatus; electric smoothing irons 44816 (*) 27.51.24 Other electro-thermic appliances 44816 (*) 27.51.25 Electrical instantaneous or storage water heaters and immersion heaters 44817 (*) 27.51.26 Electric space heating apparatus and electric soil heating apparatus 44817 (*) 27.51.27 Microwave ovens 44817 (*) 27.51.28 Other ovens; cookers, cooking plates, boiling rings; grillers, roasters 44817 (*) 27.51.29 Electric heating resistors 44818 27.51.3 Parts of electric domestic appliances 27.51.30 Parts of electric domestic appliances 44831 27.51.9 Sub-contracted operations as part of manufacturing of electric domestic appliances 27.51.99 Sub-contracted operations as part of manufacturing of electric domestic appliances 88239 (*) 27.52 Non-electric domestic appliances 27.52.1 Domestic cooking and heating equipment, non-electric 27.52.11 Domestic cooking appliances and plate warmers, of iron or steel or of copper, non electric 44821 27.52.12 Other domestic appliances, for gas fuel or for both gas and other fuels, for liquid fuel or for solid fuel 44822 27.52.13 Air heaters or hot air distributors n.e.c., of iron or steel, non-electric 44824 27.52.14 Water heaters, instantaneous or storage, non-electric 44826 27.52.2 Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 27.52.20 Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances 44832 27.52.9 Sub-contracted operations as part of manufacturing of non-electric domestic appliances 27.52.99 Sub-contracted operations as part of manufacturing of non-electric domestic appliances 88239 (*) 27.9 Other electrical equipment 27.90 Other electrical equipment 27.90.1 Other electrical equipment and parts thereof 27.90.11 Electrical machines and apparatus having individual functions 46939 (*) 27.90.12 Electrical insulators; insulating fittings for electrical machines or equipment; electrical conduit tubing 46940 27.90.13 Carbon electrodes and other articles of graphite or other carbon for electrical purposes 46950 27.90.2 Indicator panels with liquid crystal devices or light-emitting diodes; electric sound or visual signalling apparatus 27.90.20 Indicator panels with liquid crystal devices or light-emitting diodes; electric sound or visual signalling apparatus 46929 (*) 27.90.3 Electrical soldering, brazing and welding tools, surface tempering and hot spraying machines and apparatus 27.90.31 Electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 44241 27.90.32 Parts of electrical machinery and apparatus for soldering, brazing or welding; electric machines and apparatus for hot spraying of metals or sintered metal carbides 44255 27.90.33 Parts of other electrical equipment; electrical parts of machinery or apparatus n.e.c. 46960 (*) 27.90.4 Other electrical equipment n.e.c. (including electro-magnets; electro-magnetic couplings and brakes; electro-magnetic lifting heads; electrical particle accelerators; electrical signal generators; and apparatuses for electro-plating, electrolysis or electrophoresis) 27.90.40 Other electrical equipment n.e.c. (including electro-magnets; electro-magnetic couplings and brakes; electro-magnetic lifting heads; electrical particle accelerators; electrical signal generators; and apparatuses for electro-plating, electrolysis or electrophoresis) 46939 (*) 27.90.5 Electrical capacitors 27.90.51 Fixed capacitors for 50/60 Hz circuits having a reactive power handling capacity  ¥ 0,5 kvar 47110 (*) 27.90.52 Other fixed capacitors 47110 (*) 27.90.53 Variable or adjustable (pre-set) capacitors 47110 (*) 27.90.6 Electrical resistors, except heating resistors 27.90.60 Electrical resistors, except heating resistors 47120 27.90.7 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 27.90.70 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields 46929 (*) 27.90.8 Parts of electrical capacitors, electrical resistors, rheostats and potentiometers 27.90.81 Parts of electrical capacitors 47171 27.90.82 Parts of electrical resistors, rheostats and potentiometers 47172 27.90.9 Sub-contracted operations as part of manufacturing of other electrical equipment 27.90.99 Sub-contracted operations as part of manufacturing of other electrical equipment 88239 (*) 28 Machinery and equipment n.e.c. 28.1 General-purpose machinery 28.11 Engines and turbines, except aircraft, vehicle and cycle engines 28.11.1 Engines, except aircraft, vehicle and cycle engines 28.11.11 Outboard motors for marine propulsion 43110 (*) 28.11.12 Marine propulsion spark-ignition engines; other engines 43110 (*) 28.11.13 Other compression-ignition internal combustion piston engines 43110 (*) 28.11.2 Turbines 28.11.21 Steam turbines and other vapour turbines 43141 28.11.22 Hydraulic turbines and water wheels 43142 28.11.23 Gas turbines, other than turbo-jets and turbo-propellers 43143 28.11.24 Wind turbines 46113 (*) 28.11.3 Parts of turbines 28.11.31 Parts of steam and other vapour turbines 43153 28.11.32 Parts of hydraulic turbines, water wheels including regulators 43154 28.11.33 Parts of gas turbines, excluding turbo-jets and turbo-propellers 43156 28.11.4 Parts for engines 28.11.41 Parts for spark-ignition internal combustion engines, excluding parts for aircraft engines 43151 (*) 28.11.42 Parts for other engines n.e.c. 43151 (*) 28.11.9 Sub-contracted operations as part of manufacturing of engines and turbines, except aircraft, vehicle and cycle engines 28.11.99 Sub-contracted operations as part of manufacturing of engines and turbines, except aircraft, vehicle and cycle engines 88239 (*) 28.12 Fluid power equipment 28.12.1 Fluid power equipment, except parts 28.12.11 Linear acting hydraulic and pneumatic motors (cylinders) 43211 (*) 28.12.12 Rotating hydraulic and pneumatic motors 43219 (*) 28.12.13 Hydraulic pumps 43220 (*) 28.12.14 Hydraulic and pneumatic valves 43240 (*) 28.12.15 Hydraulic assemblies 43220 (*) 28.12.16 Hydraulic systems 43211 (*) 43219 (*) 28.12.2 Parts of fluid power equipment 28.12.20 Parts of fluid power equipment 43251 28.12.9 Sub-contracted operations as part of manufacturing of fluid power equipment 28.12.99 Sub-contracted operations as part of manufacturing of fluid power equipment 88239 (*) 28.13 Other pumps and compressors 28.13.1 Pumps for liquids; liquid elevators 28.13.11 Pumps for fuel, lubricants, cooling-medium and concrete 43220 (*) 28.13.12 Other reciprocating positive displacement pumps for liquids 43220 (*) 28.13.13 Other rotary positive displacement pumps for liquids 43220 (*) 28.13.14 Other centrifugal pumps for liquids; other pumps 43220 (*) 28.13.2 Air or vacuum pumps; air or other gas compressors 28.13.21 Vacuum pumps 43230 (*) 28.13.22 Hand or foot-operated air pumps 43230 (*) 28.13.23 Compressors for refrigeration equipment 43230 (*) 28.13.24 Air compressors mounted on a wheeled chassis for towing 43230 (*) 28.13.25 Turbo-compressors 43230 (*) 28.13.26 Reciprocating displacement compressors 43230 (*) 28.13.27 Rotary displacement compressors, single-shaft or multi-shaft 43230 (*) 28.13.28 Other compressors 43230 (*) 28.13.3 Parts of pumps and compressors 28.13.31 Parts of pumps; parts of liquid elevators 43252 28.13.32 Parts of air or vacuum pumps, of air or gas compressors, of fans, of hoods 43253 28.13.9 Sub-contracted operations as part of manufacturing of other pumps and compressors 28.13.99 Sub-contracted operations as part of manufacturing of other pumps and compressors 88239 (*) 28.14 Other taps and valves 28.14.1 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like 28.14.11 Pressure-reducing, control, check and safety valves 43240 (*) 28.14.12 Taps, cocks, valves for sinks, wash basins, bidets, water cisterns bath and similar fixtures; central heating radiator valves 43240 (*) 28.14.13 Process control valves, gate valves, globe valves and other valves 43240 (*) 28.14.2 Parts of taps and valves and similar articles 28.14.20 Parts of taps and valves and similar articles 43254 28.14.9 Sub-contracted operations as part of manufacturing of other taps and valves 28.14.99 Sub-contracted operations as part of manufacturing of other taps and valves 88239 (*) 28.15 Bearings, gears, gearing and driving elements 28.15.1 Ball or roller bearings 28.15.10 Ball or roller bearings 43310 28.15.2 Other bearings, gears, gearing and driving elements 28.15.21 Articulated link chain, of iron or steel 43320 (*) 28.15.22 Transmission shafts (including cam and crank shafts) and cranks 43320 (*) 28.15.23 Bearing housings and plain shaft bearings 43320 (*) 28.15.24 Gears and gearing; ball or roller screws; gear boxes and other speed changers 43320 (*) 28.15.25 Flywheels and pulleys including pulley blocks 43320 (*) 28.15.26 Clutches and shaft couplings including universal joints 43320 (*) 28.15.3 Parts of bearings, gearings and driving elements 28.15.31 Balls, needles and rollers; parts of ball or roller bearings 43331 28.15.32 Parts of articulated link chain of iron or steel 43332 (*) 28.15.39 Parts of bearing and driving elements n.e.c. 43332 (*) 28.15.9 Sub-contracted operations as part of manufacturing of bearings, gears, gearing and driving elements 28.15.99 Sub-contracted operations as part of manufacturing of bearings, gears, gearing and driving elements 88239 (*) 28.2 Other general-purpose machinery 28.21 Ovens, furnaces and furnace burners 28.21.1 Ovens and furnace burners and parts thereof 28.21.11 Furnace burners; mechanical stokers and grates; mechanical ash dischargers and the like 43410 28.21.12 Industrial or laboratory furnaces and ovens, non-electric, including incinerators, but excluding bakery ovens 43420 (*) 28.21.13 Industrial or laboratory electric furnaces and ovens; induction or dielectric heating equipment 43420 (*) 28.21.14 Parts of furnace burners, furnaces and ovens 43430 28.21.9 Sub-contracted operations as part of manufacturing of ovens, furnaces and furnace burners 28.21.99 Sub-contracted operations as part of manufacturing of ovens, furnaces and furnace burners 88239 (*) 28.22 Lifting and handling equipment 28.22.1 Lifting and handling equipment and parts thereof 28.22.11 Pulley tackle and hoists n.e.c. 43510 (*) 28.22.12 Pit-head winding gear; winches specially designed for underground use; other winches; capstans 43510 (*) 28.22.13 Jacks; hoists of a kind used for raising vehicles 43510 (*) 28.22.14 Derricks; cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane 43520 28.22.15 Fork-lift trucks, other works trucks; tractors of the type used on railway station platforms 43530 28.22.16 Lifts, skip hoists, escalators and moving walkways 43540 28.22.17 Pneumatic and other continuous action elevators and conveyors, for goods or materials 43550 28.22.18 Other lifting, handling, loading or unloading machinery 43560 28.22.19 Parts of lifting and handling equipment 43570 28.22.2 Buckets, shovels, grabs and grips for cranes, excavators and the like 28.22.20 Buckets, shovels, grabs and grips for cranes, excavators and the like 43580 28.22.9 Sub-contracted operations as part of manufacturing of lifting and handling equipment 28.22.99 Sub-contracted operations as part of manufacturing of lifting and handling equipment 88239 (*) 28.23 Office machinery and equipment (except computers and peripheral equipment) 28.23.1 Typewriters, word-processing and calculating machines 28.23.11 Typewriters and word-processing machines 45110 28.23.12 Electronic calculators and pocket-size data recording, reproducing and displaying machines with calculating functions 45130 28.23.13 Accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device 45141 28.23.2 Office machinery and parts thereof 28.23.21 Photo-copying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus 44917 (*) 28.23.22 Offset printing machinery, sheet fed, office type 45150 28.23.23 Other office machines 45160 (*) 28.23.24 Parts and accessories of typewriters and calculating machines 45170 28.23.25 Parts and accessories of other office machines 45180 28.23.26 Parts and accessories of photocopying apparatus 44922 (*) 28.23.9 Office and accounting machinery manufacturing services; sub-contracted operations as part of manufacturing of office machinery and equipment (except computers and peripheral equipment) 28.23.91 Office and accounting machinery manufacturing services (except computers and peripheral equipment) 88232 (*) 28.23.99 Sub-contracted operations as part of manufacturing of office machinery and equipment (except computers and peripheral equipment) 88232 (*) 28.24 Power-driven hand tools 28.24.1 Electromechanical tools for working in the hand; other portable hand held power tools 28.24.11 Electromechanical tools for working in the hand, with self-contained electric motor 44232 28.24.12 Other portable hand held power tools 44231 28.24.2 Parts of power-driven hand tools 28.24.21 Parts of electromechanical tools for working in the hand, with self-contained electric motor 44253 (*) 28.24.22 Parts of other portable hand held power tools 44253 (*) 28.24.9 Sub-contracted operations as part of manufacturing of power-driven hand tools 28.24.99 Sub-contracted operations as part of manufacturing of power-driven hand tools 88239 (*) 28.25 Non-domestic cooling and ventilation equipment 28.25.1 Heat exchange units; non-domestic air conditioning machines, refrigeration and freezing equipment 28.25.11 Heat exchange units and machinery for liquefying air or other gases 43911 (*) 28.25.12 Air conditioning machines 43912 28.25.13 Refrigeration and freezing equipment and heat pumps, except household type equipment 43913 28.25.14 Machinery and apparatus for filtering or purifying gases n.e.c. 43914 (*) 28.25.2 Fans, other than table, floor, wall, window, ceiling or roof fans 28.25.20 Fans, other than table, floor, wall, window, ceiling or roof fans 43931 (*) 28.25.3 Parts of refrigeration and freezing equipment and heat pumps 28.25.30 Parts of refrigeration and freezing equipment and heat pumps 43941 (*) 28.25.9 Sub-contracted operations as part of manufacturing of non-domestic cooling and ventilation equipment 28.25.99 Sub-contracted operations as part of manufacturing of non-domestic cooling and ventilation equipment 88239 (*) 28.29 Other general-purpose machinery n.e.c. 28.29.1 Gas generators, distilling and filtering apparatus 28.29.11 Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant 43911 (*) 28.29.12 Filtering or purifying machinery and apparatus, for liquid 43914 (*) 28.29.13 Oil filters, petrol filters and intake air filters for internal combustion engines 43915 28.29.2 Machinery for cleaning, filling, packing or wrapping bottles or other containers; fire-extinguishers, spray guns, steam or sand blasting machines; gaskets 28.29.21 Machinery for cleaning, filling, packing or wrapping bottles or other containers 43921 28.29.22 Fire extinguishers, spray guns, steam or sand blasting machines and similar mechanical appliances, except for use in agriculture 43923 28.29.23 Gaskets of metal sheeting; mechanical seals 43924 28.29.3 Industrial, household and other weighing and measuring machinery 28.29.31 Weighing machines for industrial purposes; scales for continuous weighing of goods on conveyors; constant weight scales and scales for discharging a predetermined weight 43922 (*) 48212 (*) 28.29.32 Personal and household weighing machines and scales 43922 (*) 28.29.39 Other weighing and measuring machinery 43922 (*) 48233 (*) 28.29.4 Centrifuges, calendaring and vending machines 28.29.41 Centrifuges n.e.c. 43931 (*) 28.29.42 Calendaring or other rolling machines, excluding metal or glass 43933 28.29.43 Automatic goods-vending machines 43934 28.29.5 Dish washing machines, of the industrial type 28.29.50 Dish washing machines, of the industrial type 43935 28.29.6 Machinery n.e.c. for the treatment of materials by a process involving a change of temperature 28.29.60 Machinery n.e.c. for the treatment of materials by a process involving a change of temperature 43932 28.29.7 Non-electrical machinery and apparatus for soldering, brazing or welding and parts thereof; gas-operated surface tempering machines and appliances 28.29.70 Non-electrical machinery and apparatus for soldering, brazing or welding and parts thereof; gas-operated surface tempering machines and appliances 44242 28.29.8 Parts of other general-purpose machinery n.e.c. 28.29.81 Parts of gas or water gas generators 43941 (*) 28.29.82 Parts of centrifuges; parts of filtering or purifying machinery and apparatus for liquids or gases 43942 28.29.83 Parts of calendaring or other rolling machines; parts of spraying machinery, weights for weighing machines 43943 28.29.84 Machinery parts, not containing electrical connectors n.e.c. 43949 28.29.85 Parts of dish washing machines and machines for cleaning, filling, packing or wrapping 43944 28.29.86 Parts of non-electrical machinery and apparatus for soldering, brazing or welding; gas-operated surface tempering machines and appliances 44256 28.29.9 Sub-contracted operations as part of manufacturing of other general-purpose machinery n.e.c. 28.29.99 Sub-contracted operations as part of manufacturing of other general-purpose machinery n.e.c. 88239 (*) 28.3 Agricultural and forestry machinery 28.30 Agricultural and forestry machinery 28.30.1 Pedestrian-controlled tractors 28.30.10 Pedestrian-controlled tractors 44141 28.30.2 Other agricultural tractors 28.30.21 Tractors, with an engine power  ¤ 37 kW 44149 (*) 28.30.22 Tractors, with an engine power > 37 kW but  ¤ 59 kW 44149 (*) 28.30.23 Tractors, with an engine power > 59 kW 44149 (*) 28.30.3 Soil machinery 28.30.31 Ploughs 44111 28.30.32 Harrows, scarifiers, cultivators, weeders and hoes 44112 28.30.33 Seeders, planters and transplanters 44113 28.30.34 Manure spreaders and fertiliser distributors 44114 28.30.39 Other soil machinery 44119 28.30.4 Mowers for lawns, parks or sports grounds 28.30.40 Mowers for lawns, parks or sports grounds 44121 28.30.5 Harvesting machinery 28.30.51 Mowers (including cutter bars for tractor mounting) n.e.c. 44123 28.30.52 Hay-making machinery 44124 28.30.53 Straw or fodder balers, including pick-up balers 44125 28.30.54 Root or tuber harvesting machines 44126 28.30.59 Harvesting and threshing machinery n.e.c. 44122 44129 (*) 28.30.6 Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture 28.30.60 Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture 44150 28.30.7 Self-loading or unloading trailers and semi-trailers for agriculture 28.30.70 Self-loading or unloading trailers and semi-trailers for agriculture 44160 28.30.8 Other agricultural machinery 28.30.81 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, except seed, grain or dried leguminous vegetables 44127 28.30.82 Milking machines 44131 28.30.83 Machinery for preparing animal feeding stuffs 44192 28.30.84 Poultry incubators and brooders 44193 28.30.85 Poultry keeping machinery 44194 28.30.86 Agricultural, horticultural, forestry, poultry- or bee-keeping machinery n.e.c. 44198 28.30.9 Parts of agricultural machinery and equipment; sub-contracted operations as part of manufacturing of agricultural and forestry machinery 28.30.91 Parts of harvester and threshers n.e.c. 44129 (*) 28.30.92 Parts of soil machinery 44115 28.30.93 Parts of other agricultural machinery 44199 28.30.94 Parts of milking and dairy machines n.e.c. 44139 (*) 28.30.99 Sub-contracted operations as part of manufacturing of agricultural and forestry machinery 88239 (*) 28.4 Metal forming machinery and machine tools 28.41 Metal forming machinery 28.41.1 Machine tools for working metal, operated by laser and the like; machining centres for working metal and the like 28.41.11 Machine tools for working metal by removal of material by laser, ultrasonic and the like 44211 44918 (*) 28.41.12 Machining centres, unit construction machines and multi-station transfer machines, for working metal 44212 28.41.2 Lathes, boring and milling machine tools for working metal 28.41.21 Lathes for removing metal 44213 28.41.22 Machine tools for drilling, boring or milling metal; machine tools for threading or tapping metal n.e.c. 44214 44215 28.41.23 Machine tools for deburring, sharpening, grinding or otherwise finishing metal 44216 (*) 28.41.24 Machine tools for planing, sawing, cutting-off or otherwise cutting metal 44216 (*) 28.41.3 Other machine tools for working metal 28.41.31 Machines for bending, folding and straightening metal 44217 (*) 28.41.32 Machines for shearing, punching and notching metal 44217 (*) 28.41.33 Forging or die-stamping machines and hammers; hydraulic presses and presses for working metal n.e.c. 44217 (*) 28.41.34 Machine tools n.e.c. for working metal, sintered metal carbides or cermets, without removing material 44218 28.41.4 Parts and accessories for metalworking machine tools 28.41.40 Parts and accessories for metalworking machine tools 44251 (*) 44923 28.41.9 Sub-contracted operations as part of manufacturing of metal forming machinery 28.41.99 Sub-contracted operations as part of manufacturing of metal forming machinery 88239 (*) 28.49 Other machine tools 28.49.1 Machine tools for working stone, wood and similar hard materials 28.49.11 Machine tools for working stone, ceramics, concrete or similar mineral materials or for cold working glass 44221 28.49.12 Machine tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials; electroplating machinery 44222 28.49.2 Tool holders 28.49.21 Tool holders and self-opening dieheads, for machine tools 44251 (*) 28.49.22 Work holders for machine tools 44251 (*) 28.49.23 Dividing heads and other special attachments for machine tools 42922 44251 (*) 28.49.24 Parts and accessories of machine tools for working wood, cork, stone, hard rubber and similar hard materials 44252 28.49.9 Sub-contracted operations as part of manufacturing of other machine tools 28.49.99 Sub-contracted operations as part of manufacturing of other machine tools 88239 (*) 28.9 Other special-purpose machinery 28.91 Machinery for metallurgy 28.91.1 Machinery for metallurgy and parts thereof 28.91.11 Converters, ladles, ingot moulds and casting machines; metal-rolling mills 44310 28.91.12 Parts of machines for metallurgy; parts of metal-rolling mills 44320 28.91.9 Sub-contracted operations as part of manufacturing of machinery for metallurgy 28.91.99 Sub-contracted operations as part of manufacturing of machinery for metallurgy 88239 (*) 28.92 Machinery for mining, quarrying and construction 28.92.1 Machinery for mining 28.92.11 Continuous-action elevators and conveyors, for underground use 44411 28.92.12 Coal or rock cutters and tunnelling machinery; other boring and sinking machinery 44412 28.92.2 Other moving, grading, levelling, scraping, excavating, tamping, compacting or extracting machinery, self-propelled, for earth, minerals or ores (including bulldozers, mechanical shovels and road rollers) 28.92.21 Self-propelled bulldozers and angledozers 44421 28.92.22 Self-propelled graders and levellers 44422 28.92.23 Self-propelled scrapers 44423 28.92.24 Self-propelled tamping machines and road-rollers 44424 28.92.25 Self-propelled front-end shovel loaders 44425 28.92.26 Self-propelled mechanical shovels, excavators and shovel loaders, with a 360 degree revolving superstructure, except front-end shovel loaders 44426 28.92.27 Other self-propelled mechanical shovels, excavators and shovel loaders; other self-propelled machinery for mining 44427 28.92.28 Bulldozer or angledozer blades 44429 28.92.29 Dumpers for off-highway use 44428 28.92.3 Other excavating machinery 28.92.30 Other excavating machinery 44430 28.92.4 Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances 28.92.40 Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances 44440 28.92.5 Track-laying tractors 28.92.50 Track-laying tractors 44142 28.92.6 Parts of machinery for mining, quarrying and construction 28.92.61 Parts for boring or sinking or excavating machinery; parts of cranes 44461 28.92.62 Parts of machinery for sorting, grinding or other treatment of earth, stone and the like 44462 28.92.9 Sub-contracted operations as part of manufacturing of machinery for mining, quarrying and construction 28.92.99 Sub-contracted operations as part of manufacturing of machinery for mining, quarrying and construction 88239 (*) 28.93 Machinery for food, beverage and tobacco processing 28.93.1 Machinery for food, beverage and tobacco processing, except parts thereof 28.93.11 Centrifugal cream separators 44511 28.93.12 Dairy machinery 44132 28.93.13 Machinery for milling or working of cereals or dried vegetables n.e.c. 44513 28.93.14 Machinery used in the manufacture of wine, cider, fruit juices and similar beverages 44191 28.93.15 Non-electric bakery ovens; non-domestic equipment for cooking or heating 44515 28.93.16 Dryers for agricultural products 44518 28.93.17 Machinery n.e.c. for the industrial preparation or manufacture of food or drink, including fats or oils 44516 28.93.19 Machinery for preparing or making up tobacco n.e.c. 44517 28.93.2 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 28.93.20 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 44128 28.93.3 Parts of machinery for food, beverage and tobacco processing 28.93.31 Parts of machinery for beverage processing 44139 (*) 28.93.32 Parts of machinery for food processing 44522 (*) 28.93.33 Parts of machinery for tobacco processing 44523 28.93.34 Parts of machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 44522 (*) 28.93.9 Sub-contracted operations as part of manufacturing of machinery for food, beverage and tobacco processing 28.93.99 Sub-contracted operations as part of manufacturing of machinery for food, beverage and tobacco processing 88239 (*) 28.94 Machinery for textile, apparel and leather production 28.94.1 Machinery for preparing, spinning, weaving and knitting textiles 28.94.11 Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres 44611 (*) 28.94.12 Textile spinning machines; textile doubling, twisting, winding or reeling machines 44611 (*) 28.94.13 Weaving machines 44612 28.94.14 Knitting machines; stitch-bonding machines and similar machines; machines for tufting 44613 28.94.15 Auxiliary machinery for use with machines for working textiles; textile printing machinery 44694 44914 (*) 28.94.2 Other machinery for textile and apparel production, including sewing machines 28.94.21 Machinery for washing, cleaning, wringing, ironing, pressing, dyeing, reeling and the like of textile yarn and fabrics; machinery for finishing of felt 44621 28.94.22 Laundry-type washing machines; dry-cleaning machines; drying machines, with a capacity > 10 kg 44622 28.94.23 Centrifugal clothes dryers 44911 28.94.24 Sewing machines, except book sewing machines and household sewing machines 44623 28.94.3 Machinery for working hides, skins or leather or for making or repairing footwear and other articles 28.94.30 Machinery for working hides, skins or leather or for making or repairing footwear and other articles 44630 28.94.4 Sewing machines of the household type 28.94.40 Sewing machines of the household type 44814 28.94.5 Parts and accessories of machines for weaving and spinning and for machinery for other production of textiles and apparel and for the working of leather 28.94.51 Parts and accessories of machines for spinning and weaving 44640 (*) 28.94.52 Parts of machinery for other production of textiles and apparel and for the working of leather 44640 (*) 28.94.9 Sub-contracted operations as part of manufacturing of machinery for textile, apparel and leather production 28.94.99 Sub-contracted operations as part of manufacturing of machinery for textile, apparel and leather production 88239 (*) 28.95 Machinery for paper and paperboard production 28.95.1 Machinery for paper and paperboard production and parts thereof 28.95.11 Machinery for paper and paperboard production, except parts thereof 44913 28.95.12 Parts of machinery for paper and paperboard production 44921 28.95.9 Sub-contracted operations as part of manufacturing of machinery for paper and paperboard production 28.95.99 Sub-contracted operations as part of manufacturing of machinery for paper and paperboard production 88239 (*) 28.96 Plastics and rubber machinery 28.96.1 Machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.10 Machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 44915 28.96.2 Parts for machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 28.96.20 Parts for machinery n.e.c. for working plastics and rubber or for the manufacture of products from these materials 44929 (*) 28.96.9 Sub-contracted operations as part of manufacturing of plastics and rubber machinery 28.96.99 Sub-contracted operations as part of manufacturing of plastics and rubber machinery 88239 (*) 28.99 Other special-purpose machinery n.e.c. 28.99.1 Printing and bookbinding machinery 28.99.11 Book-binding machinery, including book-sewing machines 44914 (*) 28.99.12 Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates 44914 (*) 28.99.13 Offset printing machinery, excluding those of the office type 44914 (*) 28.99.14 Other printing machinery, excluding those of the office type 44914 (*) 44917 28.99.2 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 28.99.20 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 44918 28.99.3 Special-purpose machinery n.e.c. 28.99.31 Dryers for wood, paper pulp, paper or paperboard; non-domestic dryers n.e.c. 44912 28.99.32 Roundabouts, swings, shooting galleries and other fairground amusements 38600 28.99.39 Aircraft launching gear; deck-arrestors or similar gear; tyre balancing equipment; special-purpose machinery n.e.c. 44919 28.99.4 Parts of printing and book-binding machinery 28.99.40 Parts of printing and book-binding machinery 44922 (*) 28.99.5 Parts of machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; parts of other special-purpose machinery 28.99.51 Parts of machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays 44923 28.99.52 Parts of other special-purpose machinery 44929 (*) 28.99.9 Sub-contracted operations as part of manufacturing of other special-purpose machinery n.e.c. 28.99.99 Sub-contracted operations as part of manufacturing of other special-purpose machinery n.e.c. 88239 (*) 29 Motor vehicles, trailers and semi-trailers 29.1 Motor vehicles 29.10 Motor vehicles 29.10.1 Internal combustion engines of a kind used for motor vehicles 29.10.11 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity  ¤ 1000 cm3 43121 (*) 29.10.12 Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity > 1000 cm3 43122 (*) 29.10.13 Compression-ignition internal combustion piston engines for vehicles 43123 29.10.2 Passenger cars 29.10.21 Vehicles with spark-ignition engine of a cylinder capacity  ¤ 1500 cm3, new 49113 (*) 29.10.22 Vehicles with spark-ignition engine of a cylinder capacity > 1500 cm3, new 49113 (*) 29.10.23 Vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel), new 49113 (*) 29.10.24 Other motor vehicles for the transport of persons 49113 (*) 29.10.3 Motor vehicles for the transport of 10 or more persons 29.10.30 Motor vehicles for the transport of 10 or more persons 49112 29.10.4 Motor vehicles for the transport of goods 29.10.41 Goods vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel), new 49114 (*) 29.10.42 Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles, new 49114 (*) 29.10.43 Road tractors for semi-trailers 49111 29.10.44 Chassis fitted with engines, for motor vehicles 49121 29.10.5 Special-purpose motor vehicles 29.10.51 Crane lorries 49115 29.10.52 Vehicles for travelling on snow, golf cars and the like, with engines 49116 29.10.59 Special-purpose motor vehicles n.e.c. 49119 29.10.9 Sub-contracted operations as part of manufacturing of motor vehicles 29.10.99 Sub-contracted operations as part of manufacturing of motor vehicles 88221 (*) 29.2 Bodies (coachwork) for motor vehicles; trailers and semi-trailers 29.20 Bodies (coachwork) for motor vehicles; trailers and semi-trailers 29.20.1 Bodies for motor vehicles 29.20.10 Bodies for motor vehicles 49210 29.20.2 Trailers and semi-trailers; containers 29.20.21 Containers specially designed for carriage by one or more modes of transport 49221 29.20.22 Trailers and semi-trailers of the caravan type, for housing or camping 49222 29.20.23 Other trailers and semi-trailers 49229 29.20.3 Parts of trailers, semi-trailers and other vehicles, not mechanically propelled 29.20.30 Parts of trailers, semi-trailers and other vehicles, not mechanically propelled 49232 29.20.4 Reconditioning, assembly, fitting out and bodywork services of motor vehicles 29.20.40 Reconditioning, assembly, fitting out and bodywork services of motor vehicles 88221 (*) 29.20.5 Fitting out services of caravans and mobile homes 29.20.50 Fitting out services of caravans and mobile homes 88221 (*) 29.20.9 Sub-contracted operations as part of manufacturing of bodies (coachwork) for motor vehicles, trailers and semi-trailers 29.20.99 Sub-contracted operations as part of manufacturing of bodies (coachwork) for motor vehicles, trailers and semi-trailers 88221 (*) 29.3 Parts and accessories for motor vehicles 29.31 Electrical and electronic equipment for motor vehicles 29.31.1 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 29.31.10 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 46330 29.31.2 Other electrical equipment for motor vehicles and parts thereof 29.31.21 Sparking plugs; ignition magnetos; magneto-dynamos; magnetic flywheels; distributors; ignition coils 46910 (*) 29.31.22 Starter motors and dual purpose starter-generators; other generators and other equipment 46910 (*) 29.31.23 Electrical signalling equipment, windscreen wipers, defrosters and demisters for motor vehicles and motorcycles 46910 (*) 29.31.3 Parts of other electrical equipment for motor vehicles and motorcycles 29.31.30 Parts of other electrical equipment for motor vehicles and motorcycles 46960 (*) 29.31.9 Sub-contracted operations as part of manufacturing of electrical and electronic equipment for motor vehicles 29.31.99 Sub-contracted operations as part of manufacturing of electrical and electronic equipment for motor vehicles 88239 (*) 29.32 Other parts and accessories for motor vehicles 29.32.1 Seats for motor vehicles 29.32.10 Seats for motor vehicles 38111 (*) 29.32.2 Safety seat belts, airbags and parts and accessories of bodies 29.32.20 Safety seat belts, airbags and parts and accessories of bodies 49231 29.32.3 Parts and accessories n.e.c., for motor vehicles 29.32.30 Parts and accessories n.e.c., for motor vehicles 49129 (*) 29.32.9 Assembly services of parts and accessories for motor vehicles, n.e.c.; assembly services of complete construction kits for motor vehicles within the manufacturing process; sub-contracted operations as part of manufacturing of other parts and accessories for motor vehicles 29.32.91 Subcontracted assembly services for complete sets for motor vehicles 88221 (*) 29.32.92 Assembly services of parts and accessories for motor vehicles, n.e.c. 88221 (*) 29.32.99 Sub-contracted operations as part of manufacturing of other parts and accessories for motor vehicles 88221 (*) 30 Other transport equipment 30.1 Ships and boats 30.11 Ships and floating structures 30.11.1 Naval ships 30.11.10 Naval ships 49319 (*) 30.11.2 Ships and similar vessels for the transport of persons or goods 30.11.21 Cruise ships, excursion boats and similar vessels for the transport of persons; ferry-boats of all kinds 49311 30.11.22 Tankers for the transport of crude oil, oil products, chemicals, liquefied gas 49312 30.11.23 Refrigerated vessels, except tankers 49313 30.11.24 Dry cargo ships 49314 30.11.3 Fishing vessels and other special vessels 30.11.31 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 49315 30.11.32 Tugs and pusher craft 49316 30.11.33 Dredgers; light-vessels, floating cranes; other vessels 49319 (*) 30.11.4 Offshore vessels and infrastructure 30.11.40 Offshore vessels and infrastructure 49320 30.11.5 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) 30.11.50 Other floating structures (including rafts, tanks, coffer-dams, landing stages, buoys and beacons) 49390 30.11.9 Conversion, reconstruction and fitting out services of ships, floating platforms and structures; sub-contracted operations as part of manufacturing of ships and floating structures 30.11.91 Conversion and reconstruction of ships, floating platforms and structures 88229 (*) 30.11.92 Fitting out services of ships and floating platforms and structures 88229 (*) 30.11.99 Sub-contracted operations as part of manufacturing of ships and floating structures 88229 (*) 30.12 Pleasure and sporting boats 30.12.1 Pleasure and sporting boats 30.12.11 Sailboats (except inflatable) for pleasure or sports, with or without auxiliary motor 49410 30.12.12 Inflatable vessels for pleasure or sports 49490 (*) 30.12.19 Other vessels for pleasure or sports; rowing boats and canoes 49490 (*) 30.12.9 Sub-contracted operations as part of manufacturing of pleasure and sporting boats 30.12.99 Sub-contracted operations as part of manufacturing of pleasure and sporting boats 88229 (*) 30.2 Railway locomotives and rolling stock 30.20 Railway locomotives and rolling stock 30.20.1 Rail locomotives and locomotive tenders 30.20.11 Rail locomotives powered from an external source of electricity 49511 30.20.12 Diesel-electric locomotives 49512 30.20.13 Other rail locomotives; locomotive tenders 49519 30.20.2 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 30.20.20 Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles 49520 30.20.3 Other rolling-stock 30.20.31 Railway or tramway maintenance or service vehicles 49531 30.20.32 Railway or tramway passenger coaches, not self-propelled; luggage vans and other specialised vans 49532 30.20.33 Railway or tramway goods vans and wagons, not self-propelled 49533 30.20.4 Parts of railway or tramway locomotives or rolling-stock; fixtures and fittings and parts thereof; mechanical traffic control equipment 30.20.40 Parts of railway or tramway locomotives or rolling-stock; fixtures and fittings and parts thereof; mechanical traffic control equipment 49540 30.20.9 Reconditioning and fitting out services (completing) of railway and tramway locomotives and rolling-stock; sub-contracted operations as part of manufacturing of railway locomotives and rolling stock 30.20.91 Reconditioning and fitting out services (completing) of railway and tramway locomotives and rolling-stock 88229 (*) 30.20.99 Sub-contracted operations as part of manufacturing of railway locomotives and rolling stock 88229 (*) 30.3 Air and spacecraft and related machinery 30.30 Air and spacecraft and related machinery 30.30.1 Motors and engines for aircraft or spacecraft; ground flying trainers, and parts thereof 30.30.11 Aircraft spark-ignition engines 43131 30.30.12 Turbo-jets and turbo-propellers 43132 30.30.13 Reaction engines, excluding turbo-jets 43133 30.30.14 Ground flying trainers and parts thereof 43134 30.30.15 Parts for aircraft spark-ignition engines 43152 30.30.16 Parts of turbo-jets or turbo-propellers 43155 30.30.2 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 30.30.20 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 49610 30.30.3 Helicopters and aeroplanes 30.30.31 Helicopters 49621 30.30.32 Aeroplanes and other aircraft, of an unladen weight  ¤ 2 000 kg 49622 30.30.33 Aeroplanes and other aircraft, of an unladen weight > 2 000 kg but  ¤ 15 000 kg 49623 (*) 30.30.34 Aeroplanes and other aircraft, of an unladen weight > 15 000 kg 49623 (*) 30.30.4 Spacecraft (including satellites) and spacecraft launch vehicles 30.30.40 Spacecraft (including satellites) and spacecraft launch vehicles 49630 30.30.5 Other parts of aircraft and spacecraft 30.30.50 Other parts of aircraft and spacecraft 38111 (*) 49640 30.30.6 Overhaul and conversion services of aircraft and aircraft engines 30.30.60 Overhaul and conversion services of aircraft and aircraft engines 87149 (*) 30.30.9 Sub-contracted operations as part of manufacturing of air and spacecraft and related machinery 30.30.99 Sub-contracted operations as part of manufacturing of air and spacecraft and related machinery 88229 (*) 30.4 Military fighting vehicles 30.40 Military fighting vehicles 30.40.1 Motorised tanks and other armoured fighting vehicles and parts thereof 30.40.10 Motorised tanks and other armoured fighting vehicles and parts thereof 44710 30.40.9 Sub-contracted operations as part of manufacturing of military fighting vehicles 30.40.99 Sub-contracted operations as part of manufacturing of military fighting vehicles 88229 (*) 30.9 Transport equipment n.e.c. 30.91 Motorcycles 30.91.1 Motorcycles and side-cars 30.91.11 Motorcycles and cycles with an auxiliary motor with reciprocating internal combustion piston engine  ¤ 50 cm3 49911 30.91.12 Motorcycles with reciprocating internal combustion piston engine > 50 cm3 49912 30.91.13 Motorcycles n.e.c.; side-cars 49913 30.91.2 Parts and accessories of motorcycles and side-cars 30.91.20 Parts and accessories of motorcycles and side-cars 49941 30.91.3 Internal combustion engines of a kind used for motorcycles 30.91.31 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity  ¤ 1000 cm3 43121 (*) 30.91.32 Spark-ignition reciprocating internal combustion piston engines for motorcycles, of a cylinder capacity > 1000 cm3 43122 (*) 30.91.9 Sub-contracted operations as part of manufacturing of motorcycles 30.91.99 Sub-contracted operations as part of manufacturing of motorcycles 88229 (*) 30.92 Bicycles and invalid carriages 30.92.1 Bicycles and other cycles, not motorised 30.92.10 Bicycles and other cycles, not motorised 49921 30.92.2 Invalid carriages, excluding parts and accessories 30.92.20 Invalid carriages, excluding parts and accessories 49922 30.92.3 Parts and accessories of bicycles and other cycles, not motorised, and of invalid carriages 30.92.30 Parts and accessories of bicycles and other cycles, not motorised, and of invalid carriages 49942 30.92.4 Baby carriages and parts thereof 30.92.40 Baby carriages and parts thereof 38992 30.92.9 Sub-contracted operations as part of manufacturing of bicycles and invalid carriages 30.92.99 Sub-contracted operations as part of manufacturing of bicycles and invalid carriages 88229 (*) 30.99 Other transport equipment n.e.c. 30.99.1 Other transport equipment n.e.c. 30.99.10 Other transport equipment n.e.c. 49930 30.99.9 Sub-contracted operations as part of manufacturing of other transport equipment n.e.c. 30.99.99 Sub-contracted operations as part of manufacturing of other transport equipment n.e.c. 88229 (*) 31 Furniture 31.0 Furniture 31.00 Seats and parts thereof; parts of furniture 31.00.1 Seats and parts thereof 31.00.11 Seats, primarily with metal frames 38111 31.00.12 Seats, primarily with wooden frames 38112 31.00.13 Other seats 38119 31.00.14 Parts of seats 38160 (*) 31.00.2 Parts of furniture (except seats) 31.00.20 Parts of furniture (except seats) 38160 (*) 31.00.9 Upholstering services of chairs and seats; sub-contracted operations as part of manufacturing of seats, parts thereof and parts of furniture 31.00.91 Upholstering services of chairs and seats 88190 (*) 31.00.99 Sub-contracted operations as part of manufacturing of seats, parts thereof and parts of furniture 88190 (*) 31.01 Office and shop furniture 31.01.1 Office and shop furniture 31.01.11 Metal furniture of a kind used in offices 38121 31.01.12 Wooden furniture of a kind used in offices 38122 31.01.13 Wooden furniture for shops 38140 (*) 31.01.9 Sub-contracted operations as part of manufacturing of office and shop furniture 31.01.99 Sub-contracted operations as part of manufacturing of office and shop furniture 88190 (*) 31.02 Kitchen furniture 31.02.1 Kitchen furniture 31.02.10 Kitchen furniture 38130 31.02.9 Sub-contracted operations as part of manufacturing of kitchen furniture 31.02.99 Sub-contracted operations as part of manufacturing of kitchen furniture 88190 (*) 31.03 Mattresses 31.03.1 Mattresses 31.03.11 Mattress supports 38150 (*) 31.03.12 Mattresses, excluding mattress supports 38150 (*) 31.03.9 Sub-contracted operations as part of manufacturing of mattresses 31.03.99 Sub-contracted operations as part of manufacturing of mattresses 88190 (*) 31.09 Other furniture 31.09.1 Other furniture 31.09.11 Metal furniture n.e.c. 38140 (*) 31.09.12 Wooden furniture of a kind used in the bedroom, in the dining room and in the living room 38140 (*) 31.09.13 Wooden furniture n.e.c. 38140 (*) 31.09.14 Furniture of plastics or other materials (e.g. cane, osier or bamboo) 38140 (*) 31.09.9 Finishing services of new furniture; sub-contracted operations as part of manufacturing of other furniture 31.09.91 Finishing services of new furniture (except upholstering of chairs and seats) 88190 (*) 31.09.99 Sub-contracted operations as part of manufacturing of other furniture 88190 (*) 32 Other manufactured goods 32.1 Jewellery, bijouterie and related articles 32.11 Coins 32.11.1 Coins 32.11.10 Coins 38250 32.11.9 Sub-contracted operations as part of manufacturing of coins 32.11.99 Sub-contracted operations as part of manufacturing of coins 88190 (*) 32.12 Jewellery and related articles 32.12.1 Jewellery and related articles 32.12.11 Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set 38220 32.12.12 Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones 38230 32.12.13 Articles of jewellery and parts thereof; articles of goldsmiths' or silversmiths' wares and parts thereof 38240 (*) 32.12.14 Other articles of precious metal; articles of natural or cultured pearls, precious or semi-precious stones 38240 (*) 48490 (*) 32.12.9 Sub-contracted operations as part of manufacturing of jewellery and related articles 32.12.99 Sub-contracted operations as part of manufacturing of jewellery and related articles 88190 (*) 32.13 Imitation jewellery and related articles 32.13.1 Imitation jewellery and related articles 32.13.10 Imitation jewellery and related articles 38997 48490 (*) 32.13.9 Sub-contracted operations as part of manufacturing of imitation jewellery and related articles 32.13.99 Sub-contracted operations as part of manufacturing of imitation jewellery and related articles 88190 (*) 32.2 Musical instruments 32.20 Musical instruments 32.20.1 Pianos, organs and other string and wind musical instruments, keyboards; metronomes, tuning forks; mechanisms for musical boxes 32.20.11 Pianos and other keyboard stringed musical instruments 38310 32.20.12 Other string musical instruments 38320 32.20.13 Keyboard pipe organs, harmoniums and similar instruments; accordions and similar instruments; mouth organs; wind instruments 38330 32.20.14 Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically 38340 32.20.15 Other musical instruments 38350 32.20.16 Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings 38360 (*) 32.20.2 Parts and accessories of musical instruments 32.20.20 Parts and accessories of musical instruments 38360 (*) 32.20.9 Sub-contracted operations as part of manufacturing of musical instruments 32.20.99 Sub-contracted operations as part of manufacturing of musical instruments 88190 (*) 32.3 Sports goods 32.30 Sports goods 32.30.1 Sports goods 32.30.11 Snow-skis and other snow-ski equipment, except footwear; ice skates and roller skates; parts thereof 38410 32.30.12 Snow-ski footwear 29410 32.30.13 Water-skis, surfboards, sailboards and other water-sport equipment 38420 32.30.14 Gymnasium, fitness centre or athletics articles and equipment 38430 32.30.15 Other articles and equipment for sports or outdoor games; swimming pools and paddling pools 38440 32.30.16 Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c. 38450 32.30.9 Sub-contracted operations as part of manufacturing of sports goods 32.30.99 Sub-contracted operations as part of manufacturing of sports goods 88190 (*) 32.4 Games and toys 32.40 Games and toys 32.40.1 Dolls representing only human beings; toys representing animals or non-human creatures; parts thereof 32.40.11 Dolls representing only human beings 38520 (*) 32.40.12 Toys representing animals or non-human creatures 38520 (*) 32.40.13 Parts and accessories of dolls representing human beings 38530 32.40.2 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 32.40.20 Toy trains and their accessories; other reduced-size models or construction sets and constructional toys 38540 32.40.3 Other toys, including toy musical instruments 32.40.31 Wheeled toys designed to be ridden by children; dolls' carriages 38510 32.40.32 Puzzles 38550 32.40.39 Games and toys n.e.c. 38560 32.40.4 Other games 32.40.41 Playing cards 38570 32.40.42 Articles for billiards, articles for funfair, table or parlour games; other games, coin- or disc-operated 38590 32.40.9 Sub-contracted operations as part of manufacturing of games and toys 32.40.99 Sub-contracted operations as part of manufacturing of games and toys 88190 (*) 32.5 Medical and dental instruments and supplies 32.50 Medical and dental instruments and supplies 32.50.1 Medical, surgical and dental instruments and appliances 32.50.11 Instruments and appliances used in dental treatment 48130 32.50.12 Medical, surgical or laboratory sterilisers 48140 32.50.13 Syringes, needles, catheters, cannulae and the like; ophthalmic and other instruments and appliances n.e.c. 48150 32.50.2 Therapeutic instruments and appliances; accessories, protheses and orthopaedic appliances 32.50.21 Therapeutic instruments and appliances; breathing appliances 48160 (*) 32.50.22 Artificial joints; orthopaedic appliances; artificial teeth; dental fittings; artificial parts of the body n.e.c. 35440 (*) 48170 (*) 32.50.23 Parts and accessories of prostheses and orthopaedic appliances 48170 (*) 32.50.3 Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof 32.50.30 Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof 48180 32.50.4 Spectacles, lenses and parts thereof 32.50.41 Contact lenses; spectacle lenses of any material 48311 (*) 32.50.42 Spectacles, goggles and the like, corrective, protective or other 48312 32.50.43 Frames and mountings for spectacles, goggles or the like 48313 32.50.44 Parts of frames and mountings for spectacles, goggles or the like 48352 32.50.5 Other articles for medical or surgical purposes 32.50.50 Other articles for medical or surgical purposes 35290 32.50.9 Sub-contracted operations as part of manufacturing of medical and surgical equipment and orthopaedic appliances 32.50.99 Sub-contracted operations as part of manufacturing of medical and surgical equipment and orthopaedic appliances 88235 (*) 32.9 Manufactured goods n.e.c. 32.91 Brooms and brushes 32.91.1 Brooms and brushes 32.91.11 Brooms and brushes for household cleaning 38993 (*) 32.91.12 Tooth brushes, hair brushes and other toilet brushes for use on the person; artists' brushes, writing brushes and brushes for cosmetics 38993 (*) 32.91.19 Other brushes n.e.c. 38993 (*) 32.91.9 Sub-contracted operations as part of manufacturing of brooms and brushes 32.91.99 Sub-contracted operations as part of manufacturing of brooms and brushes 88190 (*) 32.99 Other manufactured goods n.e.c. 32.99.1 Safety headgear; pens and pencils, boards, date, sealing or numbering stamps; typewriter ribbons, ink-pads 32.99.11 Safety headgear and other safety products 36971 36972 32.99.12 Ball point pens; felt-tipped and other porous-tipped pens and markers; propelling or sliding pencils 38911 (*) 32.99.13 Indian ink drawing pens; fountain pens, stylograph pens and other pens 38911 (*) 32.99.14 Sets of writing implements, pen- and pencil-holders and similar holders; parts thereof 38911 (*) 32.99.15 Pencils, crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 38911 (*) 32.99.16 Slates and boards; date, sealing or numbering stamps and the like; typewriter or similar ribbons; ink-pads 38140 38912 32.99.2 Umbrellas; walking-sticks; buttons; button-moulds; fasteners; parts thereof 32.99.21 Umbrellas and sun umbrellas; walking-sticks, seat-sticks, whips and the like 38921 32.99.22 Parts, trimmings and accessories of umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips and the like 38922 (*) 32.99.23 Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners 38923 32.99.24 Button moulds and other parts of buttons; button blanks; parts of slide fasteners 38924 32.99.3 Products of human or animal hair; similar products of textile materials 32.99.30 Products of human or animal hair; similar products of textile materials 38972 32.99.4 Lighters, pipes and parts thereof; articles of combustible material; liquid or liquefied gas fuels 32.99.41 Cigarette lighters and other lighters; smoking pipes and cigar or cigarette holders and parts thereof 38994 (*) 32.99.42 Parts of lighters; pyrophoric alloys; articles of combustible materials 38995 32.99.43 Liquid or liquefied-gas fuels for lighters, in containers of a capacity  ¤ 300 cm3 38999 (*) 32.99.5 Other articles n.e.c. 32.99.51 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 38991 32.99.52 Combs, hair-slides and the like; hairpins; curling pins; scent sprays and mounts and heads therefore 38994 (*) 32.99.53 Instruments, apparatus and models designed for demonstrational purposes 38996 32.99.54 Candles, tapers and the like 38999 (*) 32.99.55 Artificial flowers, foliage and fruit and parts thereof 38999 (*) 32.99.59 Other miscellaneous articles n.e.c. 38999 (*) 48160 32.99.6 Taxidermy services 32.99.60 Taxidermy services 88190 (*) 32.99.9 Sub-contracted operations as part of manufacturing of other manufactured goods n.e.c. 32.99.99 Sub-contracted operations as part of manufacturing of other manufactured goods n.e.c. 88190 (*) 33 Repair and installation services of machinery and equipment 33.1 Repair services of fabricated metal products, machinery and equipment 33.11 Repair services of fabricated metal products 33.11.1 Repair and maintenance services of fabricated metal products 33.11.11 Repair and maintenance services of structural metal products 87110 (*) 33.11.12 Repair and maintenance services of tanks, reservoirs and containers of metal 87110 (*) 33.11.13 Repair and maintenance services of steam generators, except central heating hot water boilers 87110 (*) 33.11.14 Repair and maintenance services of weapons and ammunition 87110 (*) 33.11.19 Repair and maintenance services of other fabricated metal products 87110 (*) 33.12 Repair services of machinery 33.12.1 Repair and maintenance services of general-purpose machinery 33.12.11 Repair and maintenance services of engines and turbines, except aircraft, vehicle and cycle engines 87156 (*) 33.12.12 Repair and maintenance services of fluid power equipment, other pumps, compressors, taps and valves 87156 (*) 33.12.13 Repair and maintenance services of bearings, gears, gearing and driving elements 87156 (*) 33.12.14 Repair and maintenance services of ovens, furnaces and furnace burners 87156 (*) 33.12.15 Repair and maintenance services of lifting and handling equipment 87156 (*) 33.12.16 Repair and maintenance services of office machinery and equipment (except computers and peripherical equipment) 87120 33.12.17 Repair and maintenance services of power-driven hand tools 87156 (*) 33.12.18 Repair and maintenance services of non-domestic cooling and ventilation equipment 87156 (*) 33.12.19 Repair and maintenance services of other general-purpose machinery n.e.c. 87156 (*) 33.12.2 Repair and maintenance services of special-purpose machinery 33.12.21 Repair and maintenance services of agricultural and forestry machinery 87156 (*) 33.12.22 Repair and maintenance services of metal forming machinery and machine tools 87156 (*) 33.12.23 Repair and maintenance services of machinery for metallurgy 87156 (*) 33.12.24 Repair and maintenance services of machinery for mining, quarrying and construction 87156 (*) 33.12.25 Repair and maintenance services of machinery for food, beverage and tobacco processing 87156 (*) 33.12.26 Repair and maintenance services of machinery for textile, apparel and leather production 87156 (*) 33.12.27 Repair and maintenance services of machinery for paper and paperboard production 87156 (*) 33.12.28 Repair and maintenance services of machinery for plastics and rubber 87156 (*) 33.12.29 Repair and maintenance services of other special-purpose machinery 87156 (*) 33.13 Repair services of electronic and optical equipment 33.13.1 Repair and maintenance services of electronic and optical equipment 33.13.11 Repair and maintenance services of instruments and appliances for measuring, testing and navigation 87154 (*) 33.13.12 Repair and maintenance services of irradiation, electromedical and electrotherapeutic equipment 87154 (*) 33.13.13 Repair and maintenance services of professional optical instruments and photographic equipment 87154 (*) 33.13.19 Repair and maintenance services of other professional electronic equipment 87154 (*) 33.14 Repair services of electrical equipment 33.14.1 Repair and maintenance services of electrical equipment 33.14.11 Repair and maintenance of electric motors, generators, transformers and electricity distribution and control apparatus 87152 (*) 33.14.19 Repair and maintenance services of other professional electrical equipment 87152 (*) 33.15 Repair and maintenance services of ships and boats 33.15.1 Repair and maintenance services of ships and boats 33.15.10 Repair and maintenance services of ships and boats 87149 (*) 33.16 Repair and maintenance services of aircraft and spacecraft 33.16.1 Repair and maintenance services of aircraft and spacecraft 33.16.10 Repair and maintenance services of aircraft and spacecraft 87149 (*) 33.17 Repair and maintenance services of other transport equipment 33.17.1 Repair and maintenance services of other transport equipment 33.17.11 Repair and maintenance services of railway locomotives and rolling-stock 87149 (*) 33.17.19 Repair and maintenance services of other transport equipment n.e.c. 87149 (*) 33.19 Repair services of other equipment 33.19.1 Repair services of other equipment 33.19.10 Repair services of other equipment 87159 33.2 Installation services of industrial machinery and equipment 33.20 Installation services of industrial machinery and equipment 33.20.1 Installation services of fabricated metal products, except machinery and equipment 33.20.11 Installation services of steam generators, except central heating hot water boilers, including installation services for metal pipe systems in industrial plants 87310 (*) 33.20.12 Installation services of other fabricated metal products, except machinery and equipment 87310 (*) 33.20.2 Installation services of general-purpose machinery 33.20.21 Installation services of office and accounting machinery 87333 33.20.29 Installation services of other general-purpose machinery n.e.c. 87320 (*) 33.20.3 Installation services of special-purpose machinery 33.20.31 Installation services of industrial machinery and equipment for agriculture 87320 (*) 33.20.32 Installation services of metal forming machinery 87320 (*) 33.20.33 Installation services of industrial machinery and equipment for metallurgy 87320 (*) 33.20.34 Installation services of industrial machinery and equipment for mining 87320 (*) 33.20.35 Installation services of industrial machinery and equipment for food, beverages and tobacco processing 87320 (*) 33.20.36 Installation services of industrial machinery and equipment for textiles, apparel and leather production 87320 (*) 33.20.37 Installation services of industrial machinery and equipment for paper and paperboard production 87320 (*) 33.20.38 Installation services of industrial machinery and equipment for plastic and rubber production 87320 (*) 33.20.39 Installation services of other special-purpose machinery 87320 (*) 87331 33.20.4 Installation services of electronic and optical equipment 33.20.41 Installation services of professional medical machinery and precision and optical instruments 87350 33.20.42 Installation services of professional electronic equipment 87340 33.20.5 Installation services of electrical equipment 33.20.50 Installation services of electrical equipment 87360 33.20.6 Installation services of industrial process control equipment 33.20.60 Installation services of industrial process control equipment 87320 (*) 33.20.7 Installation services of other goods n.e.c. 33.20.70 Installation services of other goods n.e.c. 87390 D ELECTRICITY, GAS, STEAM AND AIR CONDITIONING 35 Electricity, gas, steam and air conditioning 35.1 Electricity, transmission and distribution services 35.11 Electricity 35.11.1 Electricity 35.11.10 Electricity 17100 35.12 Transmission services of electricity 35.12.1 Transmission services of electricity 35.12.10 Transmission services of electricity 69111 86311 35.13 Distribution services of electricity 35.13.1 Distribution services of electricity 35.13.10 Distribution services of electricity 69112 86312 35.14 Trade services of electricity 35.14.1 Trade services of electricity 35.14.10 Trade services of electricity 61197 61297 62597 35.2 Manufactured gas; distribution services of gaseous fuels through mains 35.21 Manufactured gas 35.21.1 Coal gas, water gas, producer gas and similar gases, other than petroleum gases 35.21.10 Coal gas, water gas, producer gas and similar gases, other than petroleum gases 17200 35.22 Distribution services of gaseous fuels through mains 35.22.1 Distribution services of gaseous fuels through mains 35.22.10 Distribution services of gaseous fuels through mains 69120 86320 35.23 Trade services of gas through mains 35.23.1 Trade services of gas through mains 35.23.10 Trade services of gas through mains 61191 (*) 35.3 Steam and air conditioning supply services 35.30 Steam and air conditioning supply services 35.30.1 Steam and hot water; steam and hot water supply services 35.30.11 Steam and hot water 17300 35.30.12 Steam and hot water supply services through mains 69220 (*) 86340 (*) 35.30.2 Ice; cooled air and chilled water supply services 35.30.21 Ice, including ice for cooling (i.e. non-food) purposes 17400 35.30.22 Cooled air and chilled water supply services 69220 (*) 86340 (*) E WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION SERVICES 36 Natural water; water treatment and supply services 36.0 Natural water; water treatment and supply services 36.00 Natural water; water treatment and supply services 36.00.1 Natural water 36.00.11 Drinking water 18000 (*) 36.00.12 Non-drinking water 18000 (*) 36.00.2 Treatment and distribution services of water through mains 36.00.20 Treatment and distribution services of water through mains 69210 69230 86330 86350 36.00.3 Trade services of water through mains 36.00.30 Trade services of water through mains 61198 37 Sewerage services; sewage sludge 37.0 Sewerage services; sewage sludge 37.00 Sewerage services; sewage sludge 37.00.1 Sewerage services 37.00.11 Sewage removal and treatment services 94110 37.00.12 Treatment services of cesspools and septic tanks 94120 37.00.2 Sewage sludge 37.00.20 Sewage sludge 39920 38 Waste collection, treatment and disposal services; materials recovery services 38.1 Waste; waste collection services 38.11 Non-hazardous waste; collection services of non-hazardous waste 38.11.1 Collection services of non-hazardous recyclable waste 38.11.11 Collection services of non-hazardous recyclable waste, municipal 94221 38.11.19 Collection services of non-hazardous recyclable waste, other 94229 38.11.2 Collection services of non-hazardous non-recyclable waste 38.11.21 Collection services of non-hazardous non-recyclable waste, municipal 94231 38.11.29 Collection services of non-hazardous non-recyclable waste, other 94239 38.11.3 Non-recyclable non-hazardous waste, collected 38.11.31 Non-recyclable non-hazardous municipal waste 39910 38.11.39 Other non-recyclable non-hazardous waste 39990 (*) 38.11.4 Wrecks, for dismantling 38.11.41 Vessels and other floating structures, for breaking up 39370 38.11.49 Wrecks, other than vessels and floating structures, for dismantling 39910 (*) 38.11.5 Other recyclable non-hazardous waste, collected 38.11.51 Glass waste 37111 (*) 38.11.52 Paper and paperboard waste 39240 (*) 38.11.53 Used pneumatic tyres of rubber 39260 38.11.54 Other rubber waste 39250 (*) 38.11.55 Plastic waste 39270 (*) 38.11.56 Textile waste 39211 39212 39214 39216 38.11.57 Leather waste 39220 (*) 38.11.58 Non-hazardous metal waste 39310 39320 39331 (*) 39332 (*) 39333 (*) 39340 (*) 39361 (*) 39362 (*) 39363 (*) 39364 (*) 39365 (*) 39366 (*) 39367 38.11.59 Other non-hazardous recyclable waste, n.e.c. 39280 (*) 39290 (*) 38.11.6 Services of transfer facilities for non-hazardous waste 38.11.61 Services of transfer facilities for non-hazardous recyclable waste 94313 38.11.69 Services of transfer facilities for other non-hazardous waste 94319 (*) 38.12 Hazardous waste; collection services of hazardous waste 38.12.1 Collection services of hazardous waste 38.12.11 Collection services of hazardous medical and other biohazardous waste 94211 38.12.12 Collection services of other hazardous industrial waste 94212 38.12.13 Collection services of hazardous municipal waste 94219 38.12.2 Hazardous waste, collected 38.12.21 Spent (irradiated) fuel elements (cartridges) of nuclear reactors 33720 38.12.22 Pharmaceutical waste 39931 38.12.23 Other medical hazardous waste 39939 38.12.24 Hazardous chemical waste 39950 (*) 38.12.25 Waste oils 39950 (*) 38.12.26 Hazardous metal waste 39365 (*) 39366 (*) 38.12.27 Waste and scrap of primary cells, primary batteries and electric accumulators 39380 38.12.29 Other hazardous waste 39990 (*) 38.12.3 Services of transfer facilities for hazardous waste 38.12.30 Services of transfer facilities for hazardous waste 94311 38.2 Waste treatment and disposal services 38.21 Treatment and disposal services of non-hazardous waste 38.21.1 Non-hazardous waste treatment for final disposal services 38.21.10 Non-hazardous waste treatment for final disposal services 94319 (*) 38.21.2 Non-hazardous waste disposal services 38.21.21 Sanitary landfill services 94331 38.21.22 Other landfill services 94332 38.21.23 Incineration services of non-hazardous waste 94333 38.21.29 Other non-hazardous waste disposal services 94339 38.21.3 Waste organic solvents 38.21.30 Waste organic solvents 39940 38.21.4 Ashes and residues from waste incineration 38.21.40 Ashes and residues from waste incineration 39290 (*) 38.22 Treatment and disposal services of hazardous waste 38.22.1 Nuclear and other hazardous waste treatment services 38.22.11 Nuclear waste treatment services 94321 (*) 38.22.19 Other hazardous waste treatment services 94321 (*) 38.22.2 Nuclear and other hazardous waste disposal services 38.22.21 Nuclear waste disposal services 94322 (*) 38.22.29 Other hazardous waste disposal services 94322 (*) 38.3 Materials recovery services; secondary raw materials 38.31 Dismantling services of wrecks 38.31.1 Dismantling services of wrecks 38.31.11 Shipbreaking services 94312 (*) 38.31.12 Dismantling services of wrecks, other than vessels and floating structures 94312 (*) 38.32 Sorted materials recovery services; secondary raw materials 38.32.1 Sorted materials recovery services 38.32.11 Sorted metal materials recovery services 89410 38.32.12 Sorted non-metal materials recovery services 89420 38.32.2 Metal secondary raw materials 38.32.21 Secondary raw material of precious metals 39331 (*) 39332 (*) 39333 (*) 38.32.22 Secondary raw material of ferrous metals 39340 (*) 38.32.23 Secondary raw material of copper 39361 (*) 38.32.24 Secondary raw material of nickel 39362 (*) 38.32.25 Secondary raw material of aluminium 39363 (*) 38.32.29 Other metal secondary raw materials 39364 (*) 39368 38.32.3 Non-metal secondary raw materials 38.32.31 Secondary raw material of glass 39290 (*) 38.32.32 Secondary raw material of paper and paperboard 39240 (*) 38.32.33 Secondary raw material of plastic 39270 (*) 38.32.34 Secondary raw material of rubber 39250 (*) 38.32.35 Secondary raw material of textile 3921 38.32.39 Other non-metal secondary raw materials 39220 (*) 39280 (*) 39290 (*) 39 Remediation services and other waste management services 39.0 Remediation services and other waste management services 39.00 Remediation services and other waste management services 39.00.1 Remediation and clean-up services 39.00.11 Remediation and clean-up services, soil and groundwater 94413 39.00.12 Remediation and clean-up services, surface water 94412 39.00.13 Remediation and clean-up services, air 94411 39.00.14 Building remediation services 94430 39.00.2 Other remediation and specialised pollution control services 39.00.21 Site remediation containment, control and monitoring services and other site remediation services 94420 39.00.22 Other remediation services 94490 39.00.23 Other specialised pollution control services 94900 F CONSTRUCTIONS AND CONSTRUCTION WORKS 41 Buildings and building construction works 41.0 Buildings and building construction works 41.00 Buildings and building construction works 41.00.1 Residential buildings 41.00.10 Residential buildings 5311 41.00.2 Non-residential buildings 41.00.20 Non-residential buildings 5312 41.00.3 Construction works for residential buildings (new works, additions, alterations and renovation works) 41.00.30 Construction works for residential buildings (new works, additions, alterations and renovation works) 5411 41.00.4 Construction works for non-residential buildings (new works, additions, alterations and renovation works) 41.00.40 Construction works for non-residential buildings (new works, additions, alterations and renovation works) 5412 42 Constructions and construction works for civil engineering 42.1 Roads and railways; construction works for roads and railways 42.11 Roads and motorways; construction works for roads and motorways 42.11.1 Motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.11.10 Motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 53211 53213 42.11.2 Construction works for motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 42.11.20 Construction works for motorways, roads, streets and other vehicular or pedestrian ways and airfield runways 54210 (*) 42.12 Railways and underground railways; construction works for railways and underground railways 42.12.1 Railways and underground railways 42.12.10 Railways and underground railways 53212 42.12.2 Construction works for railways and underground railways 42.12.20 Construction works for railways and underground railways 54210 (*) 42.13 Bridges and tunnels; construction works for bridges and tunnels 42.13.1 Bridges and tunnels 42.13.10 Bridges and tunnels 5322 42.13.2 Construction works for bridges and tunnels 42.13.20 Construction works for bridges and tunnels 54220 42.2 Constructions and construction works for utility projects 42.21 Constructions and construction works for utility projects for fluids 42.21.1 Utility constructions for fluids 42.21.11 Long-distance pipelines for fluids 53241 42.21.12 Local pipelines for fluids 53251 42.21.13 Irrigation systems (canals); water main and line constructions; water treatment plants, sewage disposal plants and pumping stations 53231 53234 53235 42.21.2 Construction works for utility projects for fluids 42.21.21 Construction works for long-distance pipelines 54241 42.21.22 Construction works for local pipelines, including ancillary works 54251 42.21.23 Construction works for irrigation systems (canals), water mains and lines, water treatment plants, sewage disposal plants and pumping stations 54232 54239 (*) 42.21.24 Water well drilling and septic system installation works 5434 42.22 Constructions and construction works for utility projects for electricity and telecommunications 42.22.1 Utility constructions for electricity and telecommunications 42.22.11 Long-distance electricity power lines and communication lines 53242 42.22.12 Local electricity power lines and communication lines 53252 42.22.13 Power plants 53262 42.22.2 Construction works for utility projects for electricity and telecommunications 42.22.21 Construction works for long-distance electricity power lines and communication lines 54242 42.22.22 Construction works for local electricity power lines and communication lines 54252 42.22.23 Construction works for power plants 54260 42.9 Constructions and construction works for other civil engineering projects 42.91 Constructions and construction works for water projects 42.91.1 Coastal and port constructions, dams, locks and related hydro-mechanical structures 42.91.10 Coastal and port constructions, dams, locks and related hydro-mechanical structures 53232 53233 42.91.2 Construction works for coastal and port constructions, dams, locks and related hydro-mechanical structures 42.91.20 Construction works for coastal and port constructions, dams, locks and related hydro-mechanical structures 54231 54239 (*) 42.99 Constructions and construction works for other civil engineering projects n.e.c. 42.99.1 Other civil engineering constructions 42.99.11 Mining and manufacturing constructions 53261 53263 53269 42.99.12 Sport and recreation constructions 53270 42.99.19 Other civil engineering constructions n.e.c. 53290 42.99.2 Construction works for other civil engineering constructions 42.99.21 Construction works for mining and manufacturing 54270 42.99.22 Construction works for structures of outdoor stadia and sport grounds 54280 42.99.29 Construction works for civil engineering constructions n.e.c. 54290 43 Specialised construction works 43.1 Demolition and site preparation works 43.11 Demolition works 43.11.1 Demolition works 43.11.10 Demolition works 54310 43.12 Site preparation works 43.12.1 Site preparation works 43.12.11 Soil and land preparation works; clearance works 54320 (*) 43.12.12 Excavating and earthmoving works 54330 43.13 Test drilling and boring works 43.13.1 Test drilling and boring works 43.13.10 Test drilling and boring works 54320 (*) 43.2 Electrical, plumbing and other construction installation works 43.21 Electrical installation works 43.21.1 Electrical installation works 43.21.10 Electrical installation works 5461 43.22 Plumbing, heat and air-conditioning installation works 43.22.1 Water plumbing, drain laying, heating, ventilation and air conditioning installation works 43.22.11 Water plumbing and drain laying works 5462 43.22.12 Heating, ventilation and air conditioning installation works 5463 43.22.2 Gas fitting installation works 43.22.20 Gas fitting installation works 54640 43.29 Other construction installation works 43.29.1 Other construction installation works 43.29.11 Insulation works 54650 43.29.12 Fencing and railing installation works 54770 43.29.19 Other installation works n.e.c. 5469 43.3 Building completion and finishing works 43.31 Plastering works 43.31.1 Plastering works 43.31.10 Plastering works 54720 43.32 Joinery installation works 43.32.1 Joinery installation works 43.32.10 Joinery installation works 54760 (*) 43.33 Floor and wall covering works 43.33.1 Tiling works 43.33.10 Tiling works 54740 43.33.2 Other floor laying and covering, wall covering and wall papering works 43.33.21 Terrazzo, marble, granite and slate works 54790 (*) 43.33.29 Other floor laying and covering, wall covering and wall papering works n.e.c. 54750 43.34 Painting and glazing works 43.34.1 Painting works 43.34.10 Painting works 54730 43.34.2 Glazing works 43.34.20 Glazing works 54710 43.39 Other building completion and finishing works 43.39.1 Other building completion and finishing works 43.39.11 Ornamentation fitting works 54760 (*) 43.39.19 Other building completion and finishing works n.e.c. 54790 (*) 43.9 Other specialised construction works 43.91 Roofing works 43.91.1 Roofing works 43.91.11 Roof framing works 54522 43.91.19 Other roofing works 54530 (*) 43.99 Other specialised construction works n.e.c. 43.99.1 Waterproofing works 43.99.10 Waterproofing works 54530 (*) 43.99.2 Scaffolding works 43.99.20 Scaffolding works 54570 43.99.3 Pile driving works; foundation works 43.99.30 Pile driving works; foundation works 5451 43.99.4 Concreting works 43.99.40 Concreting works 54540 43.99.5 Structural steel components erection works 43.99.50 Structural steel components erection works 54550 43.99.6 Masonry and bricklaying works 43.99.60 Masonry and bricklaying works 54560 43.99.7 Assembly and erection works of prefabricated constructions 43.99.70 Assembly and erection works of prefabricated constructions 54400 43.99.9 Specialised construction works n.e.c. 43.99.90 Specialised construction works n.e.c. 54521 54590 G WHOLESALE AND RETAIL TRADE SERVICES; REPAIR SERVICES OF MOTOR VEHICLES AND MOTORCYCLES 45 Wholesale and retail trade and repair services of motor vehicles and motorcycles 45.1 Trade services of motor vehicles 45.11 Trade services of cars and light motor vehicles 45.11.1 Wholesale trade services of cars and light motor vehicles 45.11.11 Wholesale trade services of passenger motor vehicles 61181 (*) 45.11.12 Wholesale trade services of specialised passenger motor vehicles such as ambulances and minibuses, etc. and off-road motor vehicles (with a weight  ¤ 3,5 tons) 61181 (*) 45.11.2 Specialised store retail trade services of cars and light motor vehicles 45.11.21 Specialised store retail trade services of new passenger motor vehicles 62281 (*) 45.11.22 Specialised store retail trade services of used passenger motor vehicles 62281 (*) 45.11.23 Specialised store retail trade services of new specialised passenger motor vehicles such as ambulances and minibuses, etc. and off-road motor vehicles (with a weight  ¤ 3,5 tons) 62281 (*) 45.11.24 Specialised store retail trade services of used specialised passenger motor vehicles such as ambulances and minibuses, etc. and off-road motor vehicles (with a weight  ¤ 3,5 tons) 62281 (*) 45.11.3 Other retail trade services of cars and light motor vehicles 45.11.31 Internet retail trade services of cars and light motor vehicles 62381 (*) 45.11.39 Other retail trade services of cars and light motor vehicles n.e.c. 62381 (*) 45.11.4 Wholesale trade services on a fee or contract basis of cars and light motor vehicles 45.11.41 Internet wholesale trade services on a fee or contract basis of cars and light motor vehicles 62581 (*) 45.11.49 Other wholesale trade services on a fee or contract basis of cars and light motor vehicles 62581 (*) 45.19 Trade services of other motor vehicles 45.19.1 Wholesale trade services of other motor vehicles 45.19.11 Wholesale trade services of lorries, trucks, trailers, semi-trailers and buses 61181 (*) 45.19.12 Wholesale trade services of camping vehicles such as caravans and motor homes 61181 (*) 45.19.2 Specialised store retail trade services of other motor vehicles 45.19.21 Specialised store retail trade services of lorries, trucks, trailers, semi-trailers and buses 62281 (*) 45.19.22 Specialised store retail trade services of camping vehicles such as caravans and motor homes 62281 (*) 45.19.3 Other retail trade services of other motor vehicles 45.19.31 Internet retail trade services of other motor vehicles 62381 (*) 45.19.39 Other retail trade services of motor vehicles n.e.c. 62381 (*) 45.19.4 Wholesale trade services on a fee or contract basis of other motor vehicles 45.19.41 Internet wholesale trade services on a fee or contract basis of other motor vehicles 62581 (*) 45.19.49 Other wholesale trade services on a fee or contract basis of other motor vehicles 62581 (*) 45.2 Maintenance and repair services of motor vehicles 45.20 Maintenance and repair services of motor vehicles 45.20.1 Maintenance and repair services of cars and light goods motor vehicles 45.20.11 Ordinary maintenance and repair services (except electrical system, tyre and body repair services) of cars and light goods motor vehicles 87141 (*) 45.20.12 Electrical system repair services of cars and light goods motor vehicles 87141 (*) 45.20.13 Tyre repair services, including wheel adjustment and balancing of cars and light goods motor vehicles 87141 (*) 45.20.14 Body repair and similar services (door, lock, window, repainting, collision repair) of cars and light goods motor vehicles 87141 (*) 45.20.2 Maintenance and repair services of other motor vehicles 45.20.21 Ordinary maintenance and repair services (except electrical system and body repair services) of other motor vehicles 87143 (*) 45.20.22 Electrical system repair services of other motor vehicles 87143 (*) 45.20.23 Body repair and similar services (door, lock, window, repainting, collision repair) of other motor vehicles 87143 (*) 45.20.3 Car-washing, polishing and similar services 45.20.30 Car-washing, polishing and similar services 87141 (*) 45.3 Trade services of motor vehicle parts and accessories 45.31 Wholesale trade services of motor vehicle parts and accessories 45.31.1 Wholesale trade services of motor vehicle parts and accessories 45.31.11 Wholesale trade services of rubber tyres and inner tubes for tyres 61181 (*) 45.31.12 Wholesale trade services of other motor vehicle parts and accessories 61181 (*) 45.31.2 Wholesale trade services on a fee or contract basis of motor vehicle parts and accessories 45.31.20 Wholesale trade services on a fee or contract basis of motor vehicle parts and accessories 62581 (*) 45.32 Retail trade services of motor vehicle parts and accessories 45.32.1 Specialised store retail trade services of motor vehicle parts and accessories 45.32.11 Specialised store retail trade services of tyres 62281 (*) 45.32.12 Specialised store retail trade services of other motor vehicle parts and accessories 62281 (*) 45.32.2 Other retail trade services of parts and accessories of motor vehicles 45.32.21 Internet retail trade services of parts and accessories of motor vehicles 62381 (*) 45.32.22 Mail order retail trade services of parts and accessories of motor vehicles 62381 (*) 45.32.29 Other retail trade services of parts and accessories of motor vehicles n.e.c. 62481 45.4 Trade, maintenance and repair services of motorcycles and related parts and accessories 45.40 Trade, maintenance and repair services of motorcycles and related parts and accessories 45.40.1 Wholesale trade services of motorcycles and related parts and accessories 45.40.10 Wholesale trade services of motorcycles and related parts and accessories 61181 (*) 45.40.2 Specialised store retail trade services of motorcycles and related parts and accessories 45.40.20 Specialised store retail trade services of motorcycles and related parts and accessories 62281 (*) 45.40.3 Other retail trade services of motorcycles and related parts and accessories 45.40.30 Other retail trade services of motorcycles and related parts and accessories 62381 (*) 45.40.4 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 45.40.40 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 62581 (*) 45.40.5 Maintenance and repair services of motorcycles 45.40.50 Maintenance and repair services of motorcycles 87142 46 Wholesale trade services, except of motor vehicles and motorcycles 46.1 Wholesale trade services on a fee or contract basis 46.11 Wholesale trade services on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46.11.1 Wholesale trade services on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46.11.11 Wholesale trade services on a fee or contract basis of live animals 61214 46.11.12 Wholesale trade services on a fee or contract basis of flowers and plants 61212 46.11.19 Wholesale trade services on a fee or contract basis of other agricultural raw materials, textile raw materials and semi-finished goods 61211 61213 61215 61219 46.12 Wholesale trade services on a fee or contract basis of fuels, ores, metals and industrial chemicals 46.12.1 Wholesale trade services on a fee or contract basis of fuels, ores, metals and industrial chemicals 46.12.11 Wholesale trade services on a fee or contract basis of solid, liquid and gaseous fuels and related products 61291 46.12.12 Wholesale trade services on a fee or contract basis of metal ores and metal in primary forms 61292 46.12.13 Wholesale trade services on a fee or contract basis of industrial chemicals, fertilisers and agrochemical products 61271 61272 46.13 Wholesale trade services on a fee or contract basis of timber and building materials 46.13.1 Wholesale trade services on a fee or contract basis of timber and building materials 46.13.11 Wholesale trade services on a fee or contract basis of timber and products of timber 61293 46.13.12 Wholesale trade services on a fee or contract basis of building materials 61261 61262 61263 61264 46.14 Wholesale trade services on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46.14.1 Wholesale trade services on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46.14.11 Wholesale trade services on a fee or contract basis of computers, software, electronic and telecommunications equipment and other office equipment 61283 61284 61285 46.14.12 Wholesale trade services on a fee or contract basis of ships, aircraft and other transport equipment n.e.c. 61282 46.14.19 Wholesale trade services on a fee or contract basis of other machinery and industrial equipment n.e.c. 61286 61287 61288 61289 46.15 Wholesale trade services on a fee or contract basis of furniture, household goods, hardware and ironmongery 46.15.1 Wholesale trade services on a fee or contract basis of furniture, household goods, hardware and ironmongery 46.15.11 Wholesale trade services on a fee or contract basis of furniture 61241 46.15.12 Wholesale trade services on a fee or contract basis of radio, television and video equipment 61242 46.15.13 Wholesale trade services on a fee or contract basis of hardware and hand tools 61265 46.15.19 Wholesale trade services on a fee or contract basis of cutlery and household goods n.e.c. 61243 61244 61245 61246 46.16 Wholesale trade services on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46.16.1 Wholesale trade services on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46.16.11 Wholesale trade services on a fee or contract basis of textiles 61231 61232 46.16.12 Wholesale trade services on a fee or contract basis of clothing, fur and footwear 61233 61234 46.16.13 Wholesale trade services on a fee or contract basis of leather goods and travel accessories 61256 46.17 Wholesale trade services on a fee or contract basis of food, beverages and tobacco 46.17.1 Wholesale trade services on a fee or contract basis of food, beverages and tobacco 46.17.11 Wholesale trade services on a fee or contract basis of food 61221 61222 61223 61224 61225 61227 61229 46.17.12 Wholesale trade services on a fee or contract basis of beverages 61226 46.17.13 Wholesale trade services on a fee or contract basis of tobacco 61228 46.18 Wholesale trade services on a fee or contract basis of other particular products 46.18.1 Wholesale trade services on a fee or contract basis of other particular products 46.18.11 Wholesale trade services on a fee or contract basis of pharmaceutical and medical goods, perfumery and toilet articles and cleaning materials 61273 61274 61275 61276 46.18.12 Wholesale trade services on a fee or contract basis of games and toys, sports goods, bicycles, books, newspapers, magazines and stationery, musical instruments, watches, clocks and jewellery, photographic and optical equipment 61251 61252 61253 61254 61255 61259 46.18.19 Wholesale trade services on a fee or contract basis of other particular products n.e.c. 61294 61295 61299 46.19 Wholesale trade services on a fee or contract basis of a variety of goods 46.19.1 Wholesale trade services on a fee or contract basis of a variety of goods 46.19.10 Wholesale trade services on a fee or contract basis of a variety of goods 612 46.2 Wholesale trade services of agricultural raw materials and live animals 46.21 Wholesale trade services of grain, unmanufactured tobacco, seeds and animal feeds 46.21.1 Wholesale trade services of grain, seeds and animal feeds 46.21.11 Wholesale trade services of grain 61111 (*) 46.21.12 Wholesale trade services of seeds (other than oil seeds) 61111 (*) 46.21.13 Wholesale trade services of oil seeds and oleaginous fruits 61111 (*) 46.21.14 Wholesale trade services of animal feeds 61111 (*) 46.21.19 Wholesale trade services of other agricultural raw materials n.e.c. 61119 46.21.2 Wholesale trade services of unmanufactured tobacco 46.21.20 Wholesale trade services of unmanufactured tobacco 61113 46.22 Wholesale trade services of flowers and plants 46.22.1 Wholesale trade services of flowers and plants 46.22.10 Wholesale trade services of flowers and plants 61112 46.23 Wholesale trade services of live animals 46.23.1 Wholesale trade services of live animals 46.23.10 Wholesale trade services of live animals 61114 46.24 Wholesale trade services of hides, skins and leather 46.24.1 Wholesale trade services of hides, skins and leather 46.24.10 Wholesale trade services of hides, skins and leather 61115 46.3 Wholesale trade services of food, beverages and tobacco 46.31 Wholesale trade services of fruit and vegetables 46.31.1 Wholesale trade services of fruits and vegetables 46.31.11 Wholesale trade services of fresh fruit and vegetables 61121 (*) 46.31.12 Wholesale trade services of processed fruit and vegetables 61121 (*) 46.32 Wholesale trade services of meat and meat products 46.32.1 Wholesale trade services of meat and meat products 46.32.11 Wholesale trade services of meat (including poultry) 61123 (*) 46.32.12 Wholesale trade services of meat products (including poultry products) 61123 (*) 46.33 Wholesale trade services of dairy products, eggs and edible oils and fats 46.33.1 Wholesale trade services of dairy products, eggs and edible oils and fats 46.33.11 Wholesale trade services of dairy products 61122 (*) 46.33.12 Wholesale trade services of eggs 61122 (*) 46.33.13 Wholesale trade services of edible oils and fats 61122 (*) 46.34 Wholesale trade services of beverages 46.34.1 Wholesale trade services of beverages 46.34.11 Wholesale trade services of juices, mineral waters, soft drinks and other non-alcoholic beverages 61126 (*) 46.34.12 Wholesale trade services of alcoholic beverages 61126 (*) 46.35 Wholesale trade services of tobacco products 46.35.1 Wholesale trade services of tobacco products 46.35.10 Wholesale trade services of tobacco products 61128 46.36 Wholesale trade services of sugar and chocolate and sugar confectionery 46.36.1 Wholesale trade services of sugar, chocolate and sugar confectionery 46.36.11 Wholesale trade services of sugar 61129 (*) 46.36.12 Wholesale trade services of bakery products 61125 (*) 46.36.13 Wholesale trade services of chocolate and sugar confectionery 61125 (*) 46.37 Wholesale trade services of coffee, tea, cocoa and spices 46.37.1 Wholesale trade services of coffee, tea, cocoa and spices 46.37.10 Wholesale trade services of coffee, tea, cocoa and spices 61125 (*) 46.38 Wholesale trade services of other food, including fish, crustaceans and molluscs 46.38.1 Wholesale trade services of fish, crustaceans and molluscs 46.38.10 Wholesale trade services of fish, crustaceans and molluscs 61124 46.38.2 Wholesale trade services of other food products 46.38.21 Wholesale trade services of homogenised food preparations and dietetic food 61129 (*) 46.38.29 Wholesale trade services of other food products n.e.c. 61129 (*) 46.39 Non-specialised wholesale trade services of food, beverages and tobacco 46.39.1 Wholesale trade services of food, beverages and tobacco, non-specialised 46.39.11 Wholesale trade services of frozen food, non-specialised 611 (*) 46.39.12 Wholesale trade services of food, not frozen, beverages and tobacco, non-specialised 611 (*) 46.4 Wholesale trade services of household goods 46.41 Wholesale trade services of textiles 46.41.1 Wholesale trade services of textiles 46.41.11 Wholesale trade services of yarn 61131 (*) 46.41.12 Wholesale trade services of fabrics 61131 (*) 46.41.13 Wholesale trade services of household linens, curtains and diverse household articles of textile materials 61132 (*) 46.41.14 Wholesale trade services of haberdashery 61132 (*) 46.42 Wholesale trade services of clothing and footwear 46.42.1 Wholesale trade services of clothing and footwear 46.42.11 Wholesale trade services of clothing 61133 46.42.12 Wholesale trade services of footwear 61134 46.43 Wholesale trade services of electrical household appliances 46.43.1 Wholesale trade services of electrical household appliances 46.43.11 Wholesale trade services of electrical household appliances, except radio, television and photographic goods 61144 (*) 46.43.12 Wholesale trade services of radio, television, video and DVD equipment 61142 (*) 46.43.13 Wholesale trade services of records, audio and video tapes, CDs and DVDs (except blank tapes) 61142 (*) 46.43.14 Wholesale trade services of photographic and optical goods 61152 46.44 Wholesale trade services of china and glassware and cleaning materials 46.44.1 Wholesale trade services of china and glassware and cleaning materials 46.44.11 Wholesale trade services of glassware, china and pottery 61145 (*) 46.44.12 Wholesale trade services of cleaning materials 61176 46.45 Wholesale trade services of perfume and cosmetics 46.45.1 Wholesale trade services of perfume and cosmetics 46.45.10 Wholesale trade services of perfume and cosmetics 61175 46.46 Wholesale trade services of pharmaceutical goods 46.46.1 Wholesale trade services of pharmaceutical goods 46.46.11 Wholesale trade services of basic pharmaceutical products and pharmaceutical preparations 61173 46.46.12 Wholesale trade services of surgical, medical and orthopaedic instruments and devices 61174 46.47 Wholesale trade services of furniture, carpets and lighting equipment 46.47.1 Wholesale trade services of furniture, carpets and lighting equipment 46.47.11 Wholesale trade services of household furniture 61141 46.47.12 Wholesale trade services of lighting equipment 61143 46.47.13 Wholesale trade services of carpets and rugs 61163 (*) 46.48 Wholesale trade services of watches and jewellery 46.48.1 Wholesale trade services of watches and jewellery 46.48.10 Wholesale trade services of watches and jewellery 61154 46.49 Wholesale trade services of other household goods 46.49.1 Wholesale trade services of cutlery and domestic metal ware, wickerwork, cork goods and other household articles n.e.c. 46.49.11 Wholesale trade services of cutlery and domestic metal ware 61145 (*) 46.49.12 Wholesale trade services of wickerwork, cork goods, cooper's ware and other wooden ware 61146 46.49.19 Wholesale trade services of household articles and equipment n.e.c. 61144 (*) 46.49.2 Wholesale trade services of books, magazines and stationery 46.49.21 Wholesale trade services of books 61151 (*) 46.49.22 Wholesale trade services of magazines and newspapers 61151 (*) 46.49.23 Wholesale trade services of stationery 61151 (*) 46.49.3 Wholesale trade services of other consumer goods 46.49.31 Wholesale trade services of musical instruments 61142 (*) 46.49.32 Wholesale trade services of games and toys 61153 46.49.33 Wholesale trade services of sports goods (incl. bicycles) 61155 46.49.34 Wholesale trade services of leather goods and travel accessories 61156 46.49.35 Wholesale trade services of stamps and coins 61159 (*) 46.49.36 Wholesale trade services of souvenirs and arts 61159 (*) 46.49.39 Wholesale trade services of other consumer goods n.e.c. 61159 (*) 46.5 Wholesale trade services of information and communication equipment 46.51 Wholesale trade services of computers, computer peripheral equipment and software 46.51.1 Wholesale trade services of computers, computer peripheral equipment and software 46.51.10 Wholesale trade services of computers, computer peripheral equipment and software 61184 46.52 Wholesale trade services of electronic and telecommunications equipment and parts 46.52.1 Wholesale trade services of electronic and telecommunications equipment and parts 46.52.11 Wholesale trade services of telecommunications equipment and parts 61185 (*) 46.52.12 Wholesale trade services of electronic equipment and parts 61142 (*) 46.52.13 Wholesale trade services of blank audio and video tapes and diskettes, magnetic and optical disks CDs and DVDs 61185 (*) 46.6 Wholesale trade services of other machinery, equipment and supplies 46.61 Wholesale trade services of agricultural machinery, equipment and supplies 46.61.1 Wholesale trade services of agricultural machinery, equipment and supplies 46.61.11 Wholesale trade services of agricultural and forestry machinery, equipment and supplies, including tractors 61186 (*) 46.61.12 Wholesale trade services of lawn and garden machinery, equipment and supplies 61186 (*) 46.62 Wholesale trade services of machine tools 46.62.1 Wholesale trade services of machine tools 46.62.11 Wholesale trade services of machine tools for working wood 61188 (*) 46.62.12 Wholesale trade services of machine tools for working metal 61188 (*) 46.62.19 Wholesale trade services of machine tools for working other materials 61188 (*) 46.63 Wholesale trade services of mining, construction and civil engineering machinery 46.63.1 Wholesale trade services of mining, construction and civil engineering machinery 46.63.10 Wholesale trade services of mining, construction and civil engineering machinery 61187 46.64 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.64.1 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.64.10 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 61188 (*) 46.65 Wholesale trade services of office furniture 46.65.1 Wholesale trade services of office furniture 46.65.10 Wholesale trade services of office furniture 61183 (*) 46.66 Wholesale trade services of other office machinery and equipment 46.66.1 Wholesale trade services of other office machinery and equipment 46.66.10 Wholesale trade services of other office machinery and equipment 61183 (*) 46.69 Wholesale trade services of other machinery and equipment 46.69.1 Wholesale trade services of other machinery and equipment 46.69.11 Wholesale trade services of transport equipment other than motor vehicles, motorcycles and bicycles 61182 46.69.12 Wholesale trade services of machinery and equipment related supplies 61189 (*) 46.69.13 Wholesale trade services of lifting and handling equipment 61189 (*) 46.69.14 Wholesale trade services of machinery for the food, beverages and tobacco industry 61188 (*) 46.69.15 Wholesale trade services of professional electrical machinery, apparatus and materials 61189 (*) 46.69.16 Wholesale trade services of weapons and ammunitions 61189 (*) 46.69.19 Wholesale trade services of other general and special-purpose machinery, apparatus and equipment 61189 (*) 46.7 Other specialised wholesale trade services 46.71 Wholesale trade services of solid, liquid and gaseous fuels and related products 46.71.1 Wholesale trade services of solid, liquid and gaseous fuels and related products 46.71.11 Wholesale trade services of solid fuels 61191 (*) 46.71.12 Wholesale trade services of motor spirit, including aviation spirit 61191 (*) 46.71.13 Wholesale trade services of other liquid and gaseous fuels and related products 61191 (*) 46.72 Wholesale trade services of metals and metal ores 46.72.1 Wholesale trade services of metals and metal ores 46.72.11 Wholesale trade services of iron ores 61192 (*) 46.72.12 Wholesale trade services of non-iron ores 61192 (*) 46.72.13 Wholesale trade services of iron and steel in primary forms 61192 (*) 46.72.14 Wholesale trade services of non-iron metals in primary forms 61192 (*) 46.73 Wholesale trade services of wood, construction materials and sanitary equipment 46.73.1 Wholesale trade services of wood, construction materials and sanitary equipment 46.73.11 Wholesale trade services of wood in the rough 61193 (*) 46.73.12 Wholesale trade services of products of primary processing of wood 61193 (*) 46.73.13 Wholesale trade services of sanitary equipment 61162 46.73.14 Wholesale trade services of paints, varnishes and lacquers 61164 46.73.15 Wholesale trade services of flat glass 61161 (*) 46.73.16 Wholesale trade services of other construction materials 61161 (*) 46.73.17 Wholesale trade services of wallpaper 61163 (*) 46.73.18 Wholesale trade services of floor coverings (except carpets) 61163 (*) 46.74 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46.74.1 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46.74.11 Wholesale trade services of hardware 61165 (*) 46.74.12 Wholesale trade services of plumbing and heating equipment and supplies 61199 (*) 46.74.13 Wholesale trade services of hand tools 61165 (*) 46.75 Wholesale trade services of chemical products 46.75.1 Wholesale trade services of chemical products 46.75.11 Wholesale trade services of fertilisers and agro-chemical products 61172 46.75.12 Wholesale trade services of industrial chemicals 61171 46.76 Wholesale trade services of other intermediate products 46.76.1 Wholesale trade services of other intermediate products 46.76.11 Wholesale trade services of paper and paperboard 61194 46.76.12 Wholesale trade services of textile fibres 61131 (*) 46.76.13 Wholesale trade services of plastics and rubber in primary forms 61199 (*) 46.76.19 Wholesale trade services of intermediate products, other than agricultural, n.e.c. 61199 (*) 46.77 Wholesale trade services of waste and scrap 46.77.1 Wholesale trade services of waste and scrap 46.77.10 Wholesale trade services of waste and scrap 61195 46.9 Non-specialised wholesale trade services 46.90 Non-specialised wholesale trade services 46.90.1 Non-specialised wholesale trade services 46.90.10 Non-specialised wholesale trade services 61 47 Retail trade services, except of motor vehicles and motorcycles 47.0 Retail trade services, except of motor vehicles and motorcycles 47.00 Retail trade services, except of motor vehicles and motorcycles 47.00.1 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47.00.11 Retail trade services of fresh fruit and vegetables 62 (*) 21 (*) 47.00.12 Retail trade services of processed fruit and vegetables 62 (*) 21 (*) 47.00.13 Retail trade services of meat 62 (*) 23 (*) 47.00.14 Retail trade services of meat products 62 (*) 23 (*) 47.00.15 Retail trade services of fish, crustaceans and molluscs 62 (*) 24 47.00.16 Retail trade services of bakery products 62 (*) 25 (*) 47.00.17 Retail trade services of sugar confectionery 62 (*) 25 (*) 47.00.18 Retail trade services of dairy products 62 (*) 22 (*) 47.00.19 Retail trade services of eggs 62 (*) 22 (*) 47.00.2 Retail trade services of other food products, beverages and tobacco 47.00.21 Retail trade services of coffee, tea, cocoa and spices 62 (*) 27 47.00.22 Retail trade services of edible oils and fats 62 (*) 22 (*) 47.00.23 Retail trade services of homogenised food preparations and dietetic food 62 (*) 29 (*) 47.00.24 Retail trade services of other food products n.e.c. 62 (*) 29 (*) 47.00.25 Retail trade services of alcoholic beverages 62 (*) 26 (*) 47.00.26 Retail trade services of other beverages 62 (*) 26 (*) 47.00.27 Retail trade services of tobacco products 62 (*) 28 47.00.3 Retail trade services of information and communication equipment 47.00.31 Retail trade services of computers, peripheral units and software 62 (*) 84 47.00.32 Retail trade services of telecommunications equipment 62 (*) 85 47.00.33 Retail trade services of audio and video equipment 62 (*) 42 (*) 47.00.4 Retail trade services of construction materials and hardware 47.00.41 Retail trade services of hardware 62 (*) 65 (*) 47.00.42 Retail trade services of paints, varnishes and lacquers 62 (*) 64 47.00.43 Retail trade services of flat glass 62 (*) 61 (*) 47.00.44 Retail trade services lawn and garden equipment 62 (*) 86 47.00.45 Retail trade services of plumbing and heating equipment and supplies 62 (*) 61 (*) 47.00.46 Retail trade services of sanitary equipment 62 (*) 62 47.00.47 Retail trade services of hand tools 62 (*) 65 (*) 47.00.49 Retail trade services of construction materials n.e.c. 62 (*) 61 (*) 47.00.5 Retail trade services of household articles 47.00.51 Retail trade services of textiles 62 (*) 31 47.00.52 Retail trade services of curtains and net curtains 62 (*) 32 47.00.53 Retail trade services of wallpaper and floor coverings, carpets and rugs 62 (*) 63 47.00.54 Retail trade services of electrical household appliances 62 (*) 44 47.00.55 Retail trade services of furniture 62 (*) 41 47.00.56 Retail trade services of articles for lighting 62 (*) 43 47.00.57 Retail trade services of wooden ware, cork goods and wickerwork goods 62 (*) 46 47.00.58 Retail trade services of musical instruments and music scores 62 (*) 42 (*) 47.00.59 Retail trade services of crockery, glassware, china, pottery, cutlery and non-electrical household appliances, articles and equipment n.e.c. 62 (*) 45 47.00.6 Retail trade services of cultural and recreational goods 47.00.61 Retail trade services of books 62 (*) 51 (*) 47.00.62 Retail trade services of newspapers and magazines 62 (*) 51 (*) 47.00.63 Retail trade services of stationery 62 (*) 51 (*) 47.00.64 Retail trade services of music and video recordings 62 (*) 42 (*) 47.00.65 Retail trade services of sporting equipment 62 (*) 55 (*) 47.00.66 Retail trade services of camping equipment 62 (*) 55 (*) 47.00.67 Retail trade services of games and toys 62 (*) 53 47.00.68 Retail trade services of stamps and coins 62 (*) 59 (*) 47.00.69 Retail trade services of souvenirs and arts 62 (*) 59 (*) 47.00.7 Retail trade services of clothing, pharmaceutical and medical goods, toilet articles, flowers, plants, pet animals and pet food 47.00.71 Retail trade services of clothing 62 (*) 33 47.00.72 Retail trade services of footwear 62 (*) 34 47.00.73 Retail trade services of leather goods and travel accessories 62 (*) 56 47.00.74 Retail trade services of pharmaceutical goods 62 (*) 73 47.00.75 Retail trade services of medical and orthopaedic goods 62 (*) 74 47.00.76 Retail trade services of cosmetic and toilet articles 62 (*) 75 47.00.77 Retail trade services of flowers, plants and seeds 62 (*) 12 47.00.78 Retail trade services of fertilisers and agro-chemical products 62 (*) 71 62 (*) 72 47.00.79 Retail trade services of pet animals and pet food 62 (*) 14 47.00.8 Retail trade services of automotive fuel and other new goods n.e.c. 47.00.81 Retail trade services of automotive fuel 62 (*) 91 (*) 47.00.82 Retail trade services of watches and jewellery 62 (*) 54 47.00.83 Retail trade services of photographic, optical and precision equipment, services of opticians 62 (*) 52 47.00.84 Retail trade services of cleaning materials 62 (*) 76 47.00.85 Retail trade services of household fuel oil, bottled gas, coal and wood 62 (*) 91 (*) 47.00.86 Retail trade services of other non-food consumer products n.e.c. 62 (*) 59 (*) 47.00.87 Retail trade services of agricultural raw materials n.e.c. 62 (*) 11 62 (*) 13 62 (*) 15 62 (*) 19 47.00.88 Retail trade services of machinery and equipment n.e.c. 62 (*) 83 62 (*) 87 62 (*) 88 62 (*) 89 47.00.89 Retail trade services of non-food non-consumer products n.e.c. 62 (*) 92 62 (*) 93 62 (*) 94 62 (*) 95 62 (*) 99 47.00.9 Retail trade services of second-hand goods 47.00.91 Retail trade services of antiques 62 (*) 47.00.92 Retail trade services of second-hand books 62 (*) 47.00.99 Retail trade services of other second-hand goods 62 (*) H TRANSPORTATION AND STORAGE SERVICES 49 Land transport services and transport services via pipelines 49.1 Passenger rail transport services, interurban 49.10 Passenger rail transport services, interurban 49.10.1 Passenger rail transport services, interurban 49.10.11 Passenger rail transport services for sightseeing 64131 49.10.19 Other passenger rail transport services, interurban 64210 49.2 Freight rail transport services 49.20 Freight rail transport services 49.20.1 Freight rail transport services 49.20.11 Railway transport services of freight by refrigerator cars 65121 49.20.12 Railway transport services of freight by tanker cars, petroleum products 65122 (*) 49.20.13 Railway transport services of freight by tanker cars, bulk liquids and gases 65122 (*) 49.20.14 Railway transport services of intermodal containers 65123 49.20.15 Railway transport services of letters and parcels 65124 49.20.16 Railway transport services of dry bulk goods 65125 49.20.19 Other railway transport services of freight 65126 65129 49.3 Other passenger land transport services 49.31 Urban and suburban passenger land transport services 49.31.1 Urban and suburban railway transport services of passengers 49.31.10 Urban and suburban railway transport services of passengers 64111 49.31.2 Other urban and suburban passenger land transport services 49.31.21 Urban and suburban scheduled road transport services of passengers 64112 49.31.22 Mixed mode urban and suburban scheduled transport services of passengers 64113 49.32 Taxi operation services 49.32.1 Taxi operation services 49.32.11 Taxi services 64115 49.32.12 Rental services of passenger cars with driver 64116 49.39 Other passenger land transport services n.e.c. 49.39.1 Interurban and special-purpose scheduled passenger land transport services 49.39.11 Interurban scheduled road transport services of passengers 64221 49.39.12 Interurban special-purpose scheduled road transport services of passengers 64222 49.39.13 Other special-purpose scheduled road transport services of passengers 64114 49.39.2 Passenger transport services by funiculars, teleferics and ski lifts 49.39.20 Passenger transport services by funiculars, teleferics and ski lifts 64119 (*) 49.39.3 Non-scheduled passenger land transport services 49.39.31 Rental services of buses and coaches with driver 66011 49.39.32 Road transport services of passengers for sightseeing 64132 49.39.33 Non-scheduled local bus and coach charter services 64118 49.39.34 Non-scheduled long distance bus and coach charter services 64223 49.39.35 Road transport services of passengers by man- or animal-drawn vehicles 64117 49.39.39 Passenger land transport services n.e.c. 64119 (*) 49.4 Freight transport services by road and removal services 49.41 Freight transport services by road 49.41.1 Freight transport services by road 49.41.11 Road transport services of freight by refrigerator vehicles 65111 49.41.12 Road transport services of freight by tank trucks or semi-trailers, petroleum products 65112 (*) 49.41.13 Road transport services of freight by tank trucks or semi-trailers, other bulk liquids or gases 65112 (*) 49.41.14 Road transport services of intermodal containers 65113 49.41.15 Road transport services of dry bulk goods 65117 49.41.16 Road transport services of live animals 65118 49.41.17 Road transport services of freight by man- or animal-drawn vehicles 65114 49.41.18 Road transport services of letters and parcels 65116 49.41.19 Other road transport services of freight 65119 49.41.2 Rental services of trucks with operator 49.41.20 Rental services of trucks with operator 66012 49.42 Removal services 49.42.1 Removal services 49.42.11 Removal services for households 65115 (*) 49.42.19 Other removal services 65115 (*) 49.5 Transport services via pipeline 49.50 Transport services via pipeline 49.50.1 Transport services via pipeline 49.50.11 Transport services via pipeline of crude or refined petroleum and petroleum products 65131 (*) 49.50.12 Transport services via pipeline of natural gas 65131 (*) 49.50.19 Transport services via pipeline of other goods 65139 50 Water transport services 50.1 Sea and coastal passenger water transport services 50.10 Sea and coastal passenger water transport services 50.10.1 Sea and coastal passenger water transport services 50.10.11 Sea and coastal passenger water transport services by ferries 64231 50.10.12 Sea and coastal passenger water transport services on cruise ships 64232 50.10.19 Other sea and coastal passenger water transport services 64239 50.10.2 Rental services of sea and coastal water vessels for passengers with operator 50.10.20 Rental services of sea and coastal water vessels for passengers with operator 66021 (*) 50.2 Sea and coastal freight water transport services 50.20 Sea and coastal freight water transport services 50.20.1 Sea and coastal freight water transport services 50.20.11 Sea and coastal water transport services of frozen or refrigerated goods by refrigerator vessels 65211 50.20.12 Sea and coastal water transport services of crude oil by tankers 65212 (*) 50.20.13 Sea and coastal water transport services of other bulk liquids or gases by tankers 65212 (*) 50.20.14 Sea and coastal water transport services of intermodal containers by container ships 65213 50.20.15 Sea and coastal water transport services of dry bulk good 65219 (*) 50.20.19 Other sea and coastal freight water transport services 65219 (*) 50.20.2 Rental services of sea and coastal water vessels for freight with operator; towing and pushing services 50.20.21 Rental services of sea and coastal water vessels for freight with operator 66021 (*) 50.20.22 Towing and pushing services on sea and coastal waters 65219 (*) 50.3 Inland passenger water transport services 50.30 Inland passenger water transport services 50.30.1 Inland passenger water transport services 50.30.11 Inland passenger water transport services by ferries 64121 50.30.12 Inland passenger water transport services on cruises 64122 50.30.13 Sightseeing and excursion boat services 64133 50.30.19 Other inland passenger water transport services 64129 50.30.2 Rental services of inland water vessels for passengers with operator 50.30.20 Rental services of inland water vessels for passengers with operator 66022 (*) 50.4 Inland freight water transport services 50.40 Inland freight water transport services 50.40.1 Inland freight water transport services 50.40.11 Inland water transport services of frozen and refrigerated goods by refrigerator vessels 65221 50.40.12 Inland water transport services of crude oil by tankers 65222 (*) 50.40.13 Inland water transport services of other bulk liquids and gases by tankers 65222 (*) 50.40.14 Inland water transport services of intermodal containers by container ships 65229 (*) 50.40.19 Other inland freight water transport services 65229 (*) 50.40.2 Rental services of inland water vessels for freight with operator; towing and pushing services 50.40.21 Rental services of inland water vessels for freight with operator 66022 (*) 50.40.22 Towing and pushing services on inland waters 65229 (*) 51 Air transport services 51.1 Passenger air transport services 51.10 Passenger air transport services 51.10.1 Passenger air transport services 51.10.11 Domestic scheduled air transport services of passengers 64241 51.10.12 Domestic non-scheduled air transport services of passengers, except for sightseeing 64242 51.10.13 International scheduled air transport services of passengers 64243 51.10.14 International non-scheduled air transport services of passengers 64244 51.10.15 Non-scheduled passenger air transport services for sightseeing 64134 51.10.2 Rental services of passenger air transport equipment with operator 51.10.20 Rental services of passenger air transport equipment with operator 66031 51.2 Freight air transport and space transport services 51.21 Freight air transport services 51.21.1 Freight air transport services 51.21.11 Scheduled air transport services of intermodal containers 65319 (*) 51.21.12 Air transport services of letters and parcels 65311 51.21.13 Scheduled air transport services of other freight 65319 (*) 51.21.14 Non-scheduled air transport services of other freight 65319 (*) 51.21.2 Rental services of freight air transport equipment with operator 51.21.20 Rental services of freight air transport equipment with operator 66032 51.22 Space transport services 51.22.1 Space transport services 51.22.11 Space transport services of passengers 64250 51.22.12 Space transport services of freight 65320 52 Warehousing and support services for transportation 52.1 Warehousing and storage services 52.10 Warehousing and storage services 52.10.1 Warehousing and storage services 52.10.11 Refrigerated storage services 67210 52.10.12 Bulk liquid or gas storage services 67220 52.10.13 Grain storage services 67290 (*) 52.10.19 Other warehousing and storage services 67290 (*) 52.2 Support services for transportation 52.21 Services incidental to land transportation 52.21.1 Services incidental to railway transportation 52.21.11 Railway pushing or towing services 67301 52.21.19 Other services incidental to railway transportation 67309 52.21.2 Services incidental to road transportation 52.21.21 Bus station services 67410 52.21.22 Highway operation services 67420 (*) 52.21.23 Bridges and tunnel operation services 67420 (*) 52.21.24 Parking lot services 67430 52.21.25 Towing services for private and commercial vehicles 67440 52.21.29 Other services incidental to road transportation 67490 52.21.3 Services incidental to transportation via pipelines 52.21.30 Services incidental to transportation via pipelines 67490 (*) 52.22 Services incidental to water transportation 52.22.1 Services incidental to water transportation 52.22.11 Port and waterway operation services (except cargo handling) on sea and coastal waters 67511 52.22.12 Inland waterway operation services (except cargo handling) 67512 52.22.13 Pilotage and berthing services on sea and coastal waters 67521 52.22.14 Pilotage and berthing services on inland waters 67522 52.22.15 Vessel salvage and refloating services on sea and coastal waters 67531 52.22.16 Vessel salvage and refloating services in inland waters 67532 52.22.19 Other services incidental to water transportation 67590 52.23 Services incidental to air transportation 52.23.1 Airport operation services (excluding cargo handling), air traffic control services and other services incidental to air transportation 52.23.11 Airport operation services, excluding cargo handling 67610 52.23.12 Air traffic control services 67620 52.23.19 Other service activities incidental to air transportation 67630 52.23.2 Services incidental to space transportation 52.23.20 Services incidental to space transportation 67640 52.24 Cargo handling services 52.24.1 Cargo handling services 52.24.11 Container handling services at ports 67110 (*) 52.24.12 Other container handling services 67110 (*) 52.24.13 Other cargo handling services at ports 67190 (*) 52.24.19 Other cargo handling services 67190 (*) 52.29 Other transportation support services 52.29.1 Freight transport agency services 52.29.11 Ship-broker services 67910 (*) 52.29.12 Other freight brokerage services 67910 (*) 52.29.19 Other freight transport agency services 67910 (*) 52.29.2 Other transportation support services n.e.c. 52.29.20 Other transportation support services n.e.c. 67990 53 Postal and courier services 53.1 Postal services under universal service obligation 53.10 Postal services under universal service obligation 53.10.1 Postal services under universal service obligation 53.10.11 Postal services under universal service obligation related to newspapers and periodicals 68111 (*) 53.10.12 Postal services under universal service obligation related to letters 68111 (*) 53.10.13 Postal services under universal service obligation related to parcels 68112 53.10.14 Post office counter services 68113 53.10.19 Other postal services under universal service obligation 68119 53.2 Other postal and courier services 53.20 Other postal and courier services 53.20.1 Other postal and courier services 53.20.11 Multi-modal courier services 68120 53.20.12 Food home delivery services 68130 (*) 53.20.19 Other postal and courier services n.e.c. 68130 (*) I ACCOMMODATION AND FOOD SERVICES 55 Accommodation services 55.1 Hotel and similar accommodation services 55.10 Hotel and similar accommodation services 55.10.1 Room or unit accommodation services for visitors, with daily housekeeping (except time-share) 55.10.10 Room or unit accommodation services for visitors, with daily housekeeping (except time-share) 63111 55.2 Holiday and other short stay accommodation services 55.20 Holiday and other short stay accommodation services 55.20.1 Holiday and other short stay accommodation services 55.20.11 Room or unit accommodation services for visitors in youth hostels and holiday cabins 63114 55.20.12 Room or unit accommodation services for visitors in time-share properties 63113 55.20.19 Other room or unit accommodation services for visitors, without daily housekeeping 63112 (*) 55.3 Camping ground, recreational vehicle park and trailer park services 55.30 Camping ground, recreational vehicle park and trailer park services 55.30.1 Camping ground, recreational vehicle park and trailer park services 55.30.11 Camping ground services 63120 55.30.12 Recreational vehicle park and trailer park services 63130 55.9 Other accommodation services 55.90 Other accommodation services 55.90.1 Other accommodation services 55.90.11 Room or unit accommodation services for students in student residences and school dormitories 63210 55.90.12 Room or unit accommodation services for workers in workers hostels or camps 63220 55.90.13 Sleeping car and similar services in other transport media 63290 (*) 55.90.19 Other accommodation services n.e.c. 63290 (*) 56 Food and beverage serving services 56.1 Restaurant and mobile food serving services 56.10 Restaurant and mobile food serving services 56.10.1 Restaurant and mobile food serving services 56.10.11 Meal serving services with full restaurant service 63310 (*) 56.10.12 Meal serving services in railway dining cars and on ships 63310 (*) 56.10.13 Meal serving services in self-service establishments 63320 56.10.19 Other meal serving services 63399 56.2 Event catering services and other food serving services 56.21 Event catering services 56.21.1 Event catering services 56.21.11 Event catering services for private households 63391 (*) 56.21.19 Other event catering services 63391 (*) 56.29 Other food serving services 56.29.1 Contract food services 56.29.11 Contract food services for transportation operators 63392 56.29.19 Other contract food services 63393 (*) 56.29.2 Canteen services 56.29.20 Canteen services 63393 (*) 56.3 Beverage serving services 56.30 Beverage serving services 56.30.1 Beverage serving services 56.30.10 Beverage serving services 63400 J INFORMATION AND COMMUNICATION SERVICES 58 Publishing services 58.1 Publishing services of books, periodicals and other publishing services 58.11 Book publishing services 58.11.1 Printed books 58.11.11 Printed educational textbooks 32210 58.11.12 Printed professional, technical and scholarly books 32291 58.11.13 Printed children books 32292 58.11.14 Printed dictionaries and encyclopaedias 32220 (*) 58.11.15 Printed atlases and other books with maps 32220 (*) 58.11.16 Printed maps and hydrographic or similar charts, other than in book form 32510 58.11.19 Other printed books, brochures, leaflets and the like 32299 58.11.2 Books on disk, tape or other physical media 58.11.20 Books on disk, tape or other physical media 47691 47692 58.11.3 Online books 58.11.30 Online books 84311 (*) 58.11.4 Advertising space in books 58.11.41 Advertising space in books, printed 83631 (*) 58.11.42 Advertising space in books, electronic 83639 (*) 58.11.5 Publishing of books on a fee or contract basis 58.11.50 Publishing of books on a fee or contract basis 89110 58.11.6 Licensing services for books 58.11.60 Licensing services for books 73320 (*) 58.12 Publishing directories and mailing lists 58.12.1 Directories and mailing lists printed or on physical media 58.12.10 Directories and mailing lists printed or on physical media 32230 47692 (*) 58.12.2 Online directories and mailing lists 58.12.20 Online directories and mailing lists 84311 (*) 58.12.3 Licensing services for the right to use directories and mailing lists 58.12.30 Licensing services for the right to use directories and mailing lists 58.13 Publishing services of newspapers 58.13.1 Printed newspapers 58.13.10 Printed newspapers 32300 (*) 58.13.2 Online newspapers 58.13.20 Online newspapers 84312 (*) 58.13.3 Advertising space in newspapers 58.13.31 Advertising space in newspapers, printed 83631 (*) 58.13.32 Advertising space in newspapers, electronic 83639 (*) 58.14 Publishing services of journals and periodicals 58.14.1 Printed journals and periodicals 58.14.11 Printed general interest journals and periodicals 32410 58.14.12 Printed business, professional and academic journals and periodicals 32420 58.14.19 Other printed journals and periodicals 32490 58.14.2 Online journals and periodicals 58.14.20 Online journals and periodicals 84312 (*) 58.14.3 Advertising space in journals and periodicals 58.14.31 Advertising space in journals and periodicals, printed 83631 (*) 58.14.32 Advertising space in journals and periodicals, electronic 83639 (*) 58.14.4 Licensing services for journals and periodicals 58.14.40 Licensing services for journals and periodicals 73320 (*) 58.19 Other publishing services 58.19.1 Other printed matter publishing services 58.19.11 Printed postcards, cards bearing greetings and the like 32530 58.19.12 Printed pictures, designs and photographs 32540 58.19.13 Printed transfers (decalcomanias), calendars 32630 58.19.14 Printed unused postage, revenue or similar stamps; stamp-impressed paper; cheque forms; banknotes, stock, share or bond certificates and similar documents of title 32610 58.19.15 Printed trade advertising material, commercial catalogues and the like 32620 58.19.19 Other printed matter 32690 58.19.2 Other online content 58.19.21 Online adult content 84393 58.19.29 Other online content n.e.c. 84399 58.19.3 Licensing services for other printed matter 58.19.30 Licensing services for other printed matter 73320 (*) 58.2 Software publishing services 58.21 Publishing services of computer games 58.21.1 Computer games, packaged 58.21.10 Computer games, packaged 47822 58.21.2 Computer games downloads 58.21.20 Computer games downloads 84342 (*) 58.21.3 Online games 58.21.30 Online games 84391 58.21.4 Licensing services for the right to use computer games 58.21.40 Licensing services for the right to use computer games 73311 (*) 58.29 Other software publishing services 58.29.1 Systems software, packaged 58.29.11 Operating systems, packaged 47811 58.29.12 Network software, packaged 47812 58.29.13 Database management software, packaged 47813 58.29.14 Development tools and programming languages software, packaged 47814 58.29.2 Application software, packaged 58.29.21 General business productivity and home use applications, packaged 47821 58.29.29 Other application software, packaged 47829 58.29.3 Software downloads 58.29.31 System software downloads 84341 58.29.32 Application software downloads 84342 (*) 58.29.4 Online software 58.29.40 Online software 84392 58.29.5 Licensing services for the right to use computer software 58.29.50 Licensing services for the right to use computer software 73311 (*) 59 Motion picture, video and television programme production services, sound recording and music publishing 59.1 Motion picture, video and television programme services 59.11 Motion picture, video and television programme production services 59.11.1 Production services of motion picture, video and television programmes 59.11.11 Motion picture production services 96121 (*) 59.11.12 Promotional or advertisement motion picture and video production services 96121 (*) 59.11.13 Other television programme production services 96121 (*) 59.11.2 Motion picture, video and television programme products 59.11.21 Motion picture, video and television programme originals 96123 (*) 59.11.22 Cinematographic film 38950 59.11.23 Films and other video content on disk, tape or other physical media 47620 59.11.24 Films and other video downloads 84331 59.11.3 Sale of advertising space or time in motion picture, video and television products 59.11.30 Sale of advertising space or time in motion picture, video and television products 83639 (*) 59.12 Motion picture, video and television programme post-production services 59.12.1 Motion picture, video and television programme post-production services 59.12.11 Audiovisual editing services 96131 59.12.12 Transfers and duplication of masters services 96132 59.12.13 Colour correction and digital restoration services 96133 59.12.14 Visual effects services 96134 59.12.15 Animation services 96135 59.12.16 Captioning, titling and subtitling services 96136 59.12.17 Sound editing and design services 96137 59.12.19 Other motion picture, video and television programme post-production services 96139 59.13 Motion picture, video and television programme distribution services 59.13.1 Motion picture, video and television programme licensing and distribution services 59.13.11 Licensing services for film rights and their revenues 73320 (*) 59.13.12 Other motion picture, video and television programme distribution services 96140 59.14 Motion picture projection services 59.14.1 Motion picture projection services 59.14.10 Motion picture projection services 96151 96152 59.2 Sound recording and music publishing services 59.20 Sound recording and music publishing services 59.20.1 Sound recording and live recording services; sound recording originals 59.20.11 Sound recording services 96111 59.20.12 Live recording services 96112 59.20.13 Sound recording originals 96113 59.20.2 Radio programme production services; radio programme originals 59.20.21 Radio programme production services 96122 59.20.22 Radio programme originals 96123 (*) 59.20.3 Music publishing services 59.20.31 Printed music 32520 (*) 59.20.32 Electronic scores 32520 (*) 59.20.33 Musical audio disks, tapes or other physical media 47610 59.20.34 Other audio disks and tapes 47699 59.20.35 Music downloads 84321 59.20.4 Licensing services for the right to use acoustic originals 59.20.40 Licensing services for the right to use acoustic originals 73320 (*) 60 Programming and broadcasting services 60.1 Radio broadcasting services 60.10 Radio broadcasting services 60.10.1 Radio broadcasting services; broadcast originals 60.10.11 Radio programming and broadcasting services 84631 (*) 60.10.12 Radio broadcasting originals 84611 60.10.2 Radio channel programmes 60.10.20 Radio channel programmes 84621 60.10.3 Radio advertising time 60.10.30 Radio advertising time 83632 (*) 60.2 Television programming and broadcasting services; broadcasting originals 60.20 Television programming and broadcasting services; broadcasting originals 60.20.1 Television programming and broadcasting services 60.20.11 Online television programming and broadcasting services, except by subscription 84631 (*) 60.20.12 Other television programming and broadcasting services, except by subscription 84631 (*) 60.20.13 Online television subscription programming and broadcasting services 84631 (*) 60.20.14 Other television subscription programming and broadcasting services 84631 (*) 60.20.2 Television broadcasting originals 60.20.20 Television broadcasting originals 84612 60.20.3 Television channel programmes 60.20.31 Television channel programmes, except for subscription television 84622 (*) 60.20.32 Subscription television channel programmes 84622 (*) 60.20.4 Television advertising time 60.20.40 Television advertising time 83632 (*) 61 Telecommunications services 61.1 Wired telecommunications services 61.10 Wired telecommunications services 61.10.1 Data and message transmitting services 61.10.11 Fixed telephony services  access and use 84121 61.10.12 Fixed telephony services  calling features 84122 61.10.13 Private network services for wired telecommunications systems 84140 (*) 61.10.2 Carrier services for wired telecommunications 61.10.20 Carrier services for wired telecommunications 84110 (*) 61.10.3 Data transmission services over wired telecommunications networks 61.10.30 Data transmission services over wired telecommunications networks 84150 (*) 61.10.4 Wired Internet telecommunications services 61.10.41 Internet backbone services 84210 61.10.42 Narrow-band Internet access services over wired networks 84221 (*) 61.10.43 Broad-band Internet access services over wired networks 84222 (*) 61.10.49 Other wired Internet telecommunications services 84290 (*) 61.10.5 Home programme distribution services over wired infrastructure 61.10.51 Home programme distribution services over wired infrastructure, basic programming package 84632 (*) 61.10.52 Home programme distribution services over wired infrastructure, discretionary programming package 84633 (*) 61.10.53 Home programme distribution services over wired infrastructure, pay-per-view 84634 (*) 61.2 Wireless telecommunications services 61.20 Wireless telecommunications services 61.20.1 Mobile telecommunications services and private network services for wireless telecommunications systems 61.20.11 Mobile telecommunications services  access and use 84131 61.20.12 Mobile telecommunications services  calling features 84132 61.20.13 Private network services for wireless telecommunications systems 84140 (*) 61.20.2 Carrier services for wireless telecommunications 61.20.20 Carrier services for wireless telecommunications 84110 (*) 61.20.3 Data transmission services over wireless telecommunications networks 61.20.30 Data transmission services over wireless telecommunications networks 84150 (*) 61.20.4 Wireless Internet telecommunications services 61.20.41 Narrow-band Internet access services over wireless networks 84221 (*) 61.20.42 Broad-band Internet access services over wireless networks 84222 (*) 61.20.49 Other wireless Internet telecommunications services 84290 (*) 61.20.5 Home programme distribution services over wireless networks 61.20.50 Home programme distribution services over wireless networks 84632 (*) 84633 (*) 84634 (*) 61.3 Satellite telecommunications services 61.30 Satellite telecommunications services 61.30.1 Satellite telecommunications services, except home programme distribution services via satellite 61.30.10 Satellite telecommunications services, except home programme distribution services via satellite 84190 (*) 61.30.2 Home programme distribution services via satellite 61.30.20 Home programme distribution services via satellite 84632 (*) 84633 (*) 84634 (*) 61.9 Other telecommunications services 61.90 Other telecommunications services 61.90.1 Other telecommunications services 61.90.10 Other telecommunications services 84190 (*) 62 Computer programming, consultancy and related services 62.0 Computer programming, consultancy and related services 62.01 Computer programming services 62.01.1 IT design and development services 62.01.11 IT design and development services for applications 83141 62.01.12 IT design and development services for networks and systems 83142 62.01.2 Software originals 62.01.21 Computer games software originals 83143 (*) 62.01.29 Other software originals 83143 (*) 62.02 Computer consultancy services 62.02.1 Hardware consultancy services 62.02.10 Hardware consultancy services 83131 (*) 62.02.2 Systems and software consultancy services 62.02.20 Systems and software consultancy services 83131 (*) 62.02.3 IT technical support services 62.02.30 IT technical support services 83132 (*) 62.03 Computer facilities management services 62.03.1 Computer facilities management services 62.03.11 Network management services 83161 62.03.12 Computer systems management services 83162 62.09 Other information technology and computer services 62.09.1 Installation services of computers and peripheral equipment 62.09.10 Installation services of computers and peripheral equipment 87332 62.09.2 Other information technology and computer services n.e.c. 62.09.20 Other information technology and computer services n.e.c. 83132 (*) 63 Information services 63.1 Data processing, hosting and related services; web portals 63.11 Data processing, hosting and related services 63.11.1 Data processing, hosting, application services and other IT infrastructure provisioning services 63.11.11 Data processing services 0 (*) 63.11.12 Web hosting services 83151 63.11.13 Application service provisioning 83152 63.11.19 Other hosting and IT infrastructure provisioning services 83159 63.11.2 Streamed video and audio content 63.11.21 Streamed video content 84332 63.11.22 Streamed audio content 84322 63.11.3 Advertising space or time in Internet 63.11.30 Advertising space or time in Internet 83633 63.12 Web portal content 63.12.1 Web portal content 63.12.10 Web portal content 84394 63.9 Other information services 63.91 News agency services 63.91.1 News agency services 63.91.11 News agency services to newspapers and periodicals 84410 63.91.12 News agency services to audiovisual media 84420 63.99 Other information services n.e.c. 63.99.1 Information services n.e.c. 63.99.10 Information services n.e.c. 85991 63.99.2 Original compilations of facts/information 63.99.20 Original compilations of facts/information 83940 K FINANCIAL AND INSURANCE SERVICES 64 Financial services, except insurance and pension funding 64.1 Monetary intermediation services 64.11 Central banking services 64.11.1 Central banking services 64.11.10 Central banking services 71110 64.19 Other monetary intermediation services 64.19.1 Deposit services 64.19.11 Deposit services to corporate and institutional depositors 71121 64.19.12 Deposit services to other depositors 71122 64.19.2 Credit granting services by monetary institutions 64.19.21 Inter-industry credit granting services by monetary institutions 71135 (*) 64.19.22 Consumer credit granting services by monetary institutions 71133 (*) 64.19.23 Residential mortgage credit granting services by monetary institutions 71131 (*) 64.19.24 Non-residential mortgage credit granting services by monetary institutions 71132 (*) 64.19.25 Commercial non-mortgage credit granting services by monetary institutions 71135 (*) 64.19.26 Credit card services by monetary institutions 71134 (*) 64.19.29 Other credit granting services by monetary institutions 71139 (*) 64.19.3 Other monetary intermediation services n.e.c. 64.19.30 Other monetary intermediation services n.e.c. 71190 (*) 64.2 Services of holding companies 64.20 Services of holding companies 64.20.1 Services of holding companies 64.20.10 Services of holding companies 0 (*) 64.3 Services of trusts, funds and similar financial entities 64.30 Services of trusts, funds and similar financial entities 64.30.1 Services of trusts, funds and similar financial entities 64.30.10 Services of trusts, funds and similar financial entities 0 (*) 64.9 Other financial services, except insurance and pension funding 64.91 Financial leasing services 64.91.1 Financial leasing services 64.91.10 Financial leasing services 71140 64.92 Other credit granting services 64.92.1 Other credit granting services, other than by monetary institutions 64.92.11 Inter-industry credit granting services, other than by monetary institutions 71135 (*) 64.92.12 Consumer credit granting services, other than by monetary institutions 71133 (*) 64.92.13 Residential mortgage credit granting services, other than by monetary institutions 71131 (*) 64.92.14 Non-residential mortgage credit granting services, other than by monetary institutions 71132 (*) 64.92.15 Commercial non-mortgage credit granting services, other than by monetary institutions 71135 (*) 64.92.16 Credit card services, other than by monetary institutions 71134 (*) 64.92.19 Other credit granting services, other than by monetary institutions, n.e.c. 71139 (*) 64.99 Other financial services, except insurance and pension funding, n.e.c. 64.99.1 Other financial services, except insurance and pension funding, n.e.c. 64.99.11 Investment banking services 71200 64.99.19 Financial services, except insurance and pension funding, n.e.c. 71190 (*) 65 Insurance, reinsurance and pension funding services, except compulsory social security 65.1 Insurance services 65.11 Life insurance services 65.11.1 Life insurance services 65.11.10 Life insurance services 71311 (*) 65.12 Non-life insurance services 65.12.1 Accident and health insurance services 65.12.11 Accident insurance services 71320 (*) 65.12.12 Health insurance services 71320 (*) 65.12.2 Motor vehicle insurance services 65.12.21 Motor vehicle insurance services, third party liability 71331 (*) 65.12.29 Other motor vehicle insurance services 71331 (*) 65.12.3 Marine, aviation and other transport insurance services 65.12.31 Railway rolling stock insurance services 71332 (*) 65.12.32 Aircraft liability insurance services 71332 (*) 65.12.33 Other aircraft insurance services 71332 (*) 65.12.34 Ships liability insurance services 71332 (*) 65.12.35 Other ships insurance services 71332 (*) 65.12.36 Freight insurance services 71333 65.12.4 Fire and other damage to property insurance services 65.12.41 Fire damage to property insurance services 71334 (*) 65.12.49 Other damage to property insurance services 71334 (*) 65.12.5 General liability insurance services 65.12.50 General liability insurance services 71335 65.12.6 Credit and suretyship insurance services 65.12.61 Credit insurance services 71336 (*) 65.12.62 Suretyship insurance services 71336 (*) 65.12.7 Travelling and assistance, legal expenses and miscellaneous financial loss insurance services 65.12.71 Travelling and assistance insurance services 71337 65.12.72 Legal expenses insurance services 71339 (*) 65.12.73 Miscellaneous financial loss insurance services 71339 (*) 65.12.9 Other non-life insurance services 65.12.90 Other non-life insurance services 71339 (*) 65.2 Reinsurance services 65.20 Reinsurance services 65.20.1 Life, accident and health reinsurance services 65.20.11 Life reinsurance services 71410 65.20.12 Accident reinsurance services 71420 (*) 65.20.13 Health reinsurance services 71420 (*) 65.20.2 Transport and property reinsurance services 65.20.21 Motor vehicle reinsurance services, third party liability 71431 (*) 65.20.22 Other motor vehicle reinsurance services 71431 (*) 65.20.23 Marine, aviation and other transport reinsurance services 71432 65.20.24 Freight reinsurance services 71433 65.20.25 Fire and other damage to property reinsurance services 71434 65.20.3 General liability and credit and surety reinsurance services 65.20.31 General liability reinsurance services 71435 65.20.32 Credit and surety reinsurance services 71436 65.20.4 Legal expenses and miscellaneous financial loss reinsurance services 65.20.41 Legal expenses reinsurance services 71439 (*) 65.20.42 Miscellaneous financial loss reinsurance services 71439 (*) 65.20.5 Reinsurance services related to pension funding 65.20.50 Reinsurance services related to pension funding 71439 (*) 65.20.6 Other non-life reinsurance services 65.20.60 Other non-life reinsurance services 71439 (*) 65.3 Pension funding services 65.30 Pension funding services 65.30.1 Pension funding services 65.30.11 Individual pension funding services 71311 (*) 65.30.12 Group pension funding services 71312 66 Services auxiliary to financial services and insurance services 66.1 Services auxiliary to financial services, except insurance and pension funding 66.11 Services related to the administration of financial markets 66.11.1 Services related to the administration of financial markets 66.11.11 Financial market operational services 71551 66.11.12 Financial market regulatory services 71552 66.11.19 Other services related to the administration of financial markets 71559 66.12 Security and commodity contracts brokerage services 66.12.1 Security and commodity contracts brokerage services 66.12.11 Securities brokerage services 71521 66.12.12 Commodity brokerage services 71522 66.12.13 Foreign exchange services 71592 66.19 Other services auxiliary to financial services, except insurance and pension funding 66.19.1 Processing and clearing services of securities transactions 66.19.10 Processing and clearing services of securities transactions 71523 66.19.2 Auxiliary services related to investment banking 66.19.21 Mergers and acquisition services 71511 66.19.22 Corporate finance and venture capital services 71512 66.19.29 Other auxiliary services related to investment banking 71519 66.19.3 Trust and custody services 66.19.31 Trust services 71541 66.19.32 Custody services 71542 66.19.9 Other services auxiliary to financial services, except insurance and pension funding, n.e.c. 66.19.91 Financial consultancy services 71591 66.19.92 Financial transactions processing and clearinghouse services 71593 66.19.99 Other services auxiliary to financial services n.e.c., except insurance and pension funding 71599 66.2 Services auxiliary to insurance and pension funding 66.21 Risk and damage evaluation services 66.21.1 Risk and damage evaluation services 66.21.10 Risk and damage evaluation services 71620 66.22 Services of insurance agents and brokers 66.22.1 Services of insurance agents and brokers 66.22.10 Services of insurance agents and brokers 71610 66.29 Other services auxiliary to insurance and pension funding 66.29.1 Other services auxiliary to insurance and pension funding 66.29.11 Actuarial services 71630 66.29.19 Other services auxiliary to insurance and pension funding n.e.c. 71690 66.3 Fund management services 66.30 Fund management services 66.30.1 Fund management services 66.30.11 Portfolio management services, except pension funds 71530 66.30.12 Pension funds management services 71640 L REAL ESTATE SERVICES 68 Real estate services 68.1 Buying and selling services of own real estate 68.10 Buying and selling services of own real estate 68.10.1 Buying and selling services of own real estate 68.10.11 Residential buildings and associated land sales or purchases services 72121 68.10.12 Time share properties sales or purchases services 72123 68.10.13 Residential vacant land sales or purchases services 72130 (*) 68.10.14 Non-residential buildings and associated land sales or purchases services 72122 68.10.15 Non-residential vacant land sales or purchases services 72130 (*) 68.2 Rental and operating services of own or leased real estate 68.20 Rental and operating services of own or leased real estate 68.20.1 Rental and operating services of own or leased real estate 68.20.11 Rental and operating services of own or leased residential real estate 72111 68.20.12 Rental and operating services of own or leased non-residential real estate 72112 68.3 Real estate services on a fee or contract basis 68.31 Real estate agency services on a fee or contract basis 68.31.1 Real estate agency services on a fee or contract basis 68.31.11 Residential buildings and associated land sale services on a fee or contract basis, except of time-share ownership properties 72221 68.31.12 Time-share properties sale services on a fee or contract basis 72223 68.31.13 Residential vacant land sale services on a fee or contract basis 72230 (*) 68.31.14 Non-residential buildings and associated land sale services on a fee or contract basis 72222 68.31.15 Non-residential vacant land sale services on a fee or contract basis 72230 (*) 68.31.16 Real estate appraisal services on a fee or contract basis 72240 68.32 Management services of real estate on a fee or contract basis 68.32.1 Management services of real estate on a fee or contract basis 68.32.11 Residential property management services on a fee or contract basis, except of time-share ownership properties 72211 68.32.12 Time-share property management services on a fee or contract basis 72213 68.32.13 Non-residential property management services on a fee or contract basis 72212 M PROFESSIONAL, SCIENTIFIC AND TECHNICAL SERVICES 69 Legal and accounting services 69.1 Legal services 69.10 Legal services 69.10.1 Legal services 69.10.11 Legal advisory and representation services concerning criminal law 82110 69.10.12 Legal advisory and representation services in judicial procedures concerning business and commercial law 82120 (*) 69.10.13 Legal advisory and representation services in judicial procedures concerning labour law 82120 (*) 69.10.14 Legal advisory and representation services in judicial procedures concerning civil law 82120 (*) 69.10.15 Legal services concerning patents, copyrights and other intellectual property rights 82130 (*) 69.10.16 Notarial services 82130 (*) 69.10.17 Arbitration and conciliation services 82191 69.10.18 Auction legal services 82199 (*) 69.10.19 Other legal services 82199 (*) 69.2 Accounting, bookkeeping and auditing services; tax consulting services 69.20 Accounting, bookkeeping and auditing services; tax consulting services 69.20.1 Financial auditing services 69.20.10 Financial auditing services 82210 69.20.2 Accounting services 69.20.21 Accounting review services 82221 (*) 69.20.22 Compilation services of financial statements 82221 (*) 69.20.23 Bookkeeping services 82222 69.20.24 Payroll services 82223 69.20.29 Other accounting services 82221 (*) 69.20.3 Tax consulting services 69.20.31 Corporate tax consulting and preparation services 82310 69.20.32 Individual tax preparation and planning services 82320 69.20.4 Insolvency and receivership services 69.20.40 Insolvency and receivership services 82400 70 Services of head offices; management consulting services 70.1 Services of head offices 70.10 Services of head offices 70.10.1 Services of head offices 70.10.10 Services of head offices 0 (*) 70.2 Management consulting services 70.21 Public relations and communication services 70.21.1 Public relations and communication services 70.21.10 Public relations and communication services 83121 70.22 Business and other management consulting services 70.22.1 Business management consulting services 70.22.11 Strategic management consulting services 83111 70.22.12 Financial management consulting services (except corporate tax) 83112 70.22.13 Marketing management consulting services 83114 70.22.14 Human resources management consulting services 83113 70.22.15 Production management consulting services 83115 70.22.16 Supply chain and other management consulting services 83116 70.22.17 Business process management services 83117 70.22.2 Other project management services, except construction project management services 70.22.20 Other project management services, except construction project management services 83190 70.22.3 Other business consulting services 70.22.30 Other business consulting services 83129 70.22.4 Trademarks and franchises 70.22.40 Trademarks and franchises 83118 71 Architectural and engineering services; technical testing and analysis services 71.1 Architectural and engineering services and related technical consulting services 71.11 Architectural services 71.11.1 Plans and drawings for architectural purposes 71.11.10 Plans and drawings for architectural purposes 32550 71.11.2 Architectural services for buildings 71.11.21 Architectural services for residential building projects 83212 71.11.22 Architectural services for non-residential building projects 83213 71.11.23 Historical restoration architectural services 83214 71.11.24 Architectural advisory services 83211 71.11.3 Urban and land planning services 71.11.31 Urban planning services 83221 71.11.32 Rural land planning services 83222 71.11.33 Project site master planning services 83223 71.11.4 Landscape architectural services and architectural advisory services 71.11.41 Landscape architectural services 83232 71.11.42 Landscape architectural advisory services 83231 71.12 Engineering services and related technical consulting services 71.12.1 Engineering services 71.12.11 Engineering advisory services 83310 71.12.12 Engineering services for building projects 83321 71.12.13 Engineering services for power projects 83324 71.12.14 Engineering services for transportation projects 83323 71.12.15 Engineering services for waste management projects (hazardous and non-hazardous) 83326 71.12.16 Engineering services for water, sewerage and drainage projects 83327 71.12.17 Engineering services for industrial and manufacturing projects 83322 71.12.18 Engineering services for telecommunications and broadcasting projects 83325 71.12.19 Engineering services for other projects 83329 71.12.2 Project management services for construction projects 71.12.20 Project management services for construction projects 83330 71.12.3 Geological, geophysical and related prospecting and consulting services 71.12.31 Geological and geophysical consulting services 83411 71.12.32 Geophysical services 83412 71.12.33 Mineral exploration and evaluation services 83413 71.12.34 Surface surveying services 83421 71.12.35 Map-making services 83422 71.2 Technical testing and analysis services 71.20 Technical testing and analysis services 71.20.1 Technical testing and analysis services 71.20.11 Composition and purity testing and analysis services 83441 71.20.12 Testing and analysis services of physical properties 83442 71.20.13 Testing and analysis services of integrated mechanical and electrical systems 83443 71.20.14 Technical inspection services of road transport vehicles 83444 71.20.19 Other technical testing and analysis services 83449 72 Scientific research and development services 81300 72.1 Research and experimental development services in natural sciences and engineering 72.11 Research and experimental development services in biotechnology 72.11.1 Research and experimental development services in health, environmental, agricultural and other biotechnology 72.11.11 Research and experimental development services in health biotechnology 81121 (*) 72.11.12 Research and experimental development services in environmental and industrial biotechnology 81121 (*) 72.11.13 Research and experimental development services in agricultural biotechnology 81121 (*) 72.11.2 Research and development originals in biotechnology 72.11.20 Research and development originals in biotechnology 81400 (*) 72.19 Research and experimental development services in other natural sciences and engineering 72.19.1 Research and experimental development services in other natural sciences 72.19.11 Research and experimental development services in mathematics 72.19.12 Research and experimental development services in computer and information sciences 81119 (*) 72.19.13 Research and experimental development services in physical sciences 81111 72.19.14 Research and experimental development services in chemistry 81112 (*) 72.19.15 Research and experimental development services in earth and related environmental sciences 81119 (*) 72.19.16 Research and experimental development services in biological sciences 81112 (*) 72.19.19 Research and experimental development services in other natural sciences 81119 (*) 72.19.2 Research and experimental development services in engineering and technology, except biotechnology 72.19.21 Research and experimental development services in nanotechnology 81129 (*) 72.19.29 Other research and experimental development services in engineering and technology, except biotechnology 81129 (*) 72.19.3 Research and experimental development services in medical sciences 72.19.30 Research and experimental development services in medical sciences 81130 72.19.4 Research and experimental development services in agricultural sciences 72.19.40 Research and experimental development services in agricultural sciences 81140 72.19.5 Research and development originals in natural sciences and engineering, except for biotechnology 72.19.50 Research and development originals in natural sciences and engineering, except for biotechnology 81400 (*) 72.2 Research and experimental development services in social sciences and humanities 72.20 Research and experimental development services in social sciences and humanities 72.20.1 Research and experimental development services in social sciences 72.20.11 Research and experimental development services in economics and business 81212 72.20.12 Research and experimental development services in psychology 81211 72.20.13 Research and experimental development services in law 81213 72.20.19 Research and experimental development services in other social sciences 81219 72.20.2 Research and experimental development services in humanities 72.20.21 Research and experimental development services in languages and literature 81221 72.20.29 Other research and experimental development services in humanities 81229 72.20.3 Research and development originals in social sciences and humanities 72.20.30 Research and development originals in social sciences and humanities 81400 (*) 73 Advertising and market research services 73.1 Advertising services 73.11 Services provided by advertising agencies 73.11.1 Services provided by advertising agencies 73.11.11 Full service advertising services 83611 73.11.12 Direct marketing and direct mailing services 83612 73.11.13 Advertising design and concept development services 83613 73.11.19 Other advertising services 83619 73.12 Media representation services 73.12.1 Sale of advertising space or time on a fee or contract basis 73.12.11 Sale of advertising space on a fee or contract basis in print media 83620 (*) 73.12.12 Sale of TV/radio advertising space or time on a fee or contract basis 83620 (*) 73.12.13 Sale of Internet advertising space or time on a fee or contract basis 83620 (*) 73.12.14 Sale of events related advertising 83620 (*) 73.12.19 Other sale of advertising space or time on a fee or contract basis 83620 (*) 73.12.2 Resale of advertising space or time on a fee or contract basis 73.12.20 Resale of advertising space or time on a fee or contract basis 83620 (*) 73.2 Market research and public opinion polling services 73.20 Market research and public opinion polling services 73.20.1 Market research and similar services 73.20.11 Market research services: qualitative surveys 83700 (*) 73.20.12 Market research services: quantitative ad-hoc surveys 83700 (*) 73.20.13 Market research services: quantitative continuous and regular surveys 83700 (*) 73.20.14 Market research services other than surveys 83700 (*) 73.20.19 Other market research services 83700 (*) 73.20.2 Public opinion polling services 73.20.20 Public opinion polling services 83700 (*) 74 Other professional, scientific and technical services 74.1 Specialised design services 74.10 Specialised design services 74.10.1 Interior, industrial and other specialised design services 74.10.11 Interior design services 83911 74.10.12 Industrial design services 83912 74.10.19 Other specialised design services 83919 74.10.2 Design originals 74.10.20 Design originals 83920 74.2 Photographic services 74.20 Photographic services 74.20.1 Photographic plates and film, other than cinematographic, exposed 74.20.11 Photographic plates and film, exposed but not developed 38941 74.20.12 Photographic plates and film, exposed and developed, for offset reproduction 38942 (*) 74.20.19 Other photographic plates and film, exposed and developed 38942 (*) 74.20.2 Specialised photography services 74.20.21 Portrait photography services 83811 74.20.22 Advertising and related photography services 83812 74.20.23 Event photography and event videography services 83813 74.20.24 Aerial photography services 83814 (*) 74.20.29 Other specialised photography services 83814 (*) 74.20.3 Other photographic services 74.20.31 Photography processing services 83820 74.20.32 Restoration and retouching services of photography 83815 74.20.39 Other photographic services, n.e.c. 83819 74.3 Translation and interpretation services 74.30 Translation and interpretation services 74.30.1 Translation and interpretation services 74.30.11 Translation services 83950 (*) 74.30.12 Interpretation services 83950 (*) 74.9 Other professional, scientific and technical services n.e.c. 74.90 Other professional, scientific and technical services n.e.c. 74.90.1 Professional and technical support and consulting services n.e.c. 74.90.11 Bill auditing and freight rate information services 83990 (*) 74.90.12 Business brokerage and appraisal services other than for real estate and insurance 83990 (*) 74.90.13 Environmental consulting services 83931 74.90.14 Weather forecasting and meteorological services 83430 74.90.15 Security consulting services 85220 74.90.19 Other scientific and technical consulting services n.e.c. 83939 74.90.2 Other professional, technical and business services n.e.c. 74.90.20 Other professional, technical and business services n.e.c. 83990 (*) 75 Veterinary services 75.0 Veterinary services 75.00 Veterinary services 75.00.1 Veterinary services 75.00.11 Veterinary services for pet animals 83510 75.00.12 Veterinary services for livestock 83520 75.00.19 Other veterinary services 83590 N ADMINISTRATIVE AND SUPPORT SERVICES 77 Rental and leasing services 77.1 Rental and leasing services of motor vehicles 77.11 Rental and leasing services of cars and light motor vehicles 77.11.1 Rental and leasing services of cars and light motor vehicles 77.11.10 Rental and leasing services of cars and light motor vehicles 73111 77.12 Rental and leasing services of trucks 77.12.1 Rental and leasing services of trucks 77.12.11 Rental and leasing services of goods transport vehicles without driver 73112 77.12.19 Rental and leasing services of other land transport equipment without driver 73114 (*) 77.2 Rental and leasing services of personal and household goods 77.21 Rental and leasing services of recreational and sports goods 77.21.1 Rental and leasing services of recreational and sports goods 77.21.10 Rental and leasing services of recreational and sports goods 73240 77.22 Rental services of video tapes and disks 77.22.1 Rental services of video tapes and disks 77.22.10 Rental services of video tapes and disks 73220 77.29 Rental and leasing services of other personal and household goods 77.29.1 Rental and leasing services of other personal and household goods 77.29.11 Rental and leasing services of televisions, radios, video cassette recorders and related equipment and accessories 73210 77.29.12 Rental and leasing services of furniture and other household appliances 73230 77.29.13 Rental and leasing services of musical instruments 73290 (*) 77.29.14 Rental and leasing services of household linen 73250 77.29.15 Rental and leasing services of textiles, clothing and footwear 73260 77.29.16 Rental and leasing services of do-it-yourself machinery and equipment 73270 77.29.19 Rental and leasing services of other personal and household goods n.e.c. 73290 (*) 77.3 Rental and leasing services of other machinery, equipment and tangible goods 77.31 Rental and leasing services of agricultural machinery and equipment 77.31.1 Rental and leasing services of agricultural machinery and equipment 77.31.10 Rental and leasing services of agricultural machinery and equipment 73121 77.32 Rental and leasing services of construction and civil engineering machinery and equipment 77.32.1 Rental and leasing services of construction and civil engineering machinery and equipment 77.32.10 Rental and leasing services of construction and civil engineering machinery and equipment 73122 77.33 Rental and leasing services of office machinery and equipment (including computers) 77.33.1 Rental and leasing services of office machinery and equipment (including computers) 77.33.11 Rental and leasing services of office machinery and equipment (excluding computers) 73123 77.33.12 Rental and leasing services of computers 73124 77.34 Rental and leasing services of water transport equipment 77.34.1 Rental and leasing services of water transport equipment 77.34.10 Rental and leasing services of water transport equipment 73115 77.35 Rental and leasing services of air transport equipment 77.35.1 Rental and leasing services of air transport equipment 77.35.10 Rental and leasing services of air transport equipment 73116 77.39 Rental and leasing services of other machinery, equipment and tangible goods n.e.c. 77.39.1 Rental and leasing services of other machinery, equipment and tangible goods n.e.c. 77.39.11 Rental and leasing services of railroad vehicles 73113 77.39.12 Rental and leasing services of containers 73117 77.39.13 Rental and leasing services of motorcycles, caravans and campers 73114 (*) 77.39.14 Rental and leasing services of telecommunications equipment 73125 77.39.19 Rental and leasing services of other machinery and equipment without operator and tangible goods n.e.c. 73129 77.4 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40.1 Licensing services for the right to use intellectual property and similar products, except copyrighted works 77.40.11 Licensing services for the right to use research and development products 73330 77.40.12 Licensing services for the right to use trademarks and franchises 73340 77.40.13 Licensing services for the right to use mineral exploration and evaluation 73350 77.40.19 Licensing services for the right to use other intellectual property and similar products, except copyrighted works 73390 78 Employment services 78.1 Services provided by employment placement agencies 78.10 Services provided by employment placement agencies 78.10.1 Services provided by employment placement agencies 78.10.11 Executive search services 85111 78.10.12 Permanent placement services, other than executive search services 85112 78.2 Temporary employment agency services 78.20 Temporary employment agency services 78.20.1 Temporary employment agency services 78.20.11 Temporary employment agency services for the supply of computer and telecommunications personnel 8512 (*) 78.20.12 Temporary employment agency services for the supply of other office support personnel 8512 (*) 78.20.13 Temporary employment agency services for the supply of commercial and trade personnel 8512 (*) 78.20.14 Temporary employment agency services for the supply of transport, warehousing, logistics or industrial workers 8512 (*) 78.20.15 Temporary employment agency services for the supply of hotels and restaurants personnel 8512 (*) 78.20.16 Temporary employment agency services for the supply of medical personnel 8512 (*) 78.20.19 Temporary employment agency services for the supply of other personnel 8512 (*) 78.3 Other human resources provision services 78.30 Other human resources provision services 78.30.1 Other human resources provision services 78.30.11 Other human resources provision services for computer and telecommunications personnel 8512 (*) 78.30.12 Other human resources provision services for other office support personnel 8512 (*) 78.30.13 Other human resources provision services for commercial and trade personnel 8512 (*) 78.30.14 Other human resources provision services for transport, warehousing, logistics or industrial personnel 8512 (*) 78.30.15 Other human resources provision services for hotels and restaurants personnel 8512 (*) 78.30.16 Other human resources provision services for medical personnel 8512 (*) 78.30.19 Other human resources provision services for personnel n.e.c. 8512 (*) 79 Travel agency, tour operator and other reservation services and related services 79.1 Travel agency and tour operator services 79.11 Travel agency services 79.11.1 Travel agency services for transport reservations 79.11.11 Reservation services for airlines 85511 79.11.12 Reservation services for railways 85512 79.11.13 Reservation services for buses 85513 79.11.14 Reservation services for vehicle rental 85514 79.11.19 Other travel agency services for transport reservations 85519 79.11.2 Travel agency services for reservation of accommodation, cruises and package tours 79.11.21 Reservation services for accommodation 85521 79.11.22 Reservation services for cruises 85523 79.11.23 Reservation services for package tours 85524 79.12 Tour operator services 79.12.1 Tour operator services 79.12.11 Tour operator services for arranging and assembling tours 85540 (*) 79.12.12 Tour managers services 85540 (*) 79.9 Other reservation services and related services 79.90 Other reservation services and related services 79.90.1 Tourism promotion and visitor information services 79.90.11 Tourism promotion services 85561 79.90.12 Visitor information services 85562 79.90.2 Tourist guide services 79.90.20 Tourist guide services 85550 79.90.3 Other reservation services n.e.c. 79.90.31 Time-share exchange services 85522 79.90.32 Reservation services for convention centres, congress centres and exhibit halls 85531 79.90.39 Reservation services for event tickets, entertainment and recreational services and other reservation services n.e.c. 85539 80 Security and investigation services 80.1 Private security services 80.10 Private security services 80.10.1 Private security services 80.10.11 Armoured car services 85240 80.10.12 Guard services 85250 80.10.19 Other security services 85290 80.2 Security systems services 80.20 Security systems services 80.20.1 Security systems services 80.20.10 Security systems services 85230 80.3 Investigation services 80.30 Investigation services 80.30.1 Investigation services 80.30.10 Investigation services 85210 81 Services to buildings and landscape 81.1 Combined facilities support services 81.10 Combined facilities support services 81.10.1 Combined facilities support services 81.10.10 Combined facilities support services 85999 (*) 81.2 Cleaning services 81.21 General cleaning services of buildings 81.21.1 General cleaning services of buildings 81.21.10 General cleaning services of buildings 85330 81.22 Other building and industrial cleaning services 81.22.1 Industrial cleaning services 81.22.11 Window cleaning services 85320 81.22.12 Specialised cleaning services 85340 (*) 81.22.13 Furnace and chimney cleaning services 85340 (*) 81.29 Other cleaning services 81.29.1 Other cleaning services 81.29.11 Disinfecting and exterminating services 85310 81.29.12 Sweeping and snow removal services 94510 81.29.13 Other sanitation services 94590 81.29.19 Other cleaning services n.e.c. 85340 (*) 81.3 Landscape services 81.30 Landscape services 81.30.1 Landscape services 81.30.10 Landscape services 85970 82 Office administrative, office support and other business support services 82.1 Office administrative and support services 82.11 Combined office administrative services 82.11.1 Combined office administrative services 82.11.10 Combined office administrative services 85940 82.19 Photocopying, document preparation and other specialised office support services 82.19.1 Photocopying, document preparation and other specialised office support services 82.19.11 Duplicating services 85951 82.19.12 Mailing list compilation and mailing services 85952 82.19.13 Document preparation and other specialised office support services 85953 82.2 Call centre services 82.20 Call centre services 82.20.1 Call centre services 82.20.10 Call centre services 85931 82.3 Convention and trade show organisation services 82.30 Convention and trade show organisation services 82.30.1 Convention and trade show organisation services 82.30.11 Convention organisation services 85961 82.30.12 Trade show organisation services 85962 82.9 Business support services n.e.c. 82.91 Collection agency and credit bureau services 82.91.1 Collection agency and credit bureau services 82.91.11 Credit reporting services 85910 82.91.12 Collection agency services 85920 82.92 Packaging services 82.92.1 Packaging services 82.92.10 Packaging services 85400 82.99 Other business support services n.e.c. 82.99.1 Other business support services n.e.c. 82.99.11 Verbatim reporting and stenotype recording services 85999 (*) 82.99.12 Telephone based support services 85939 82.99.19 Other miscellaneous business support services n.e.c. 85999 (*) O PUBLIC ADMINISTRATION AND DEFENCE SERVICES; COMPULSORY SOCIAL SECURITY SERVICES 84 Public administration and defence services; compulsory social security services 84.1 Administration services of the State and the economic and social policy of the community 84.11 General public administration services 84.11.1 General (overall) public services 84.11.11 Executive and legislative services 91111 84.11.12 Financial and fiscal services 91112 84.11.13 Overall economic and social planning and statistical services 91113 84.11.14 Government services to fundamental research 91114 84.11.19 Other general (overall) public services 91119 84.11.2 Supporting services for the government 84.11.21 General personnel services for the government 91141 84.11.29 Other supporting services for the government 91149 84.12 Administrative services for the regulation of health care, education, cultural services and other social services, excluding social security 84.12.1 Administrative services for the regulation of health care, education, cultural services and other social services excluding social security 84.12.11 Administrative educational services 91121 84.12.12 Administrative health care services 91122 84.12.13 Administrative housing and community amenity services 91123 84.12.14 Administrative recreational, cultural and religious services 91124 84.13 Administrative services for more efficient operation of businesses 84.13.1 Administrative services for more efficient operation of businesses 84.13.11 Administrative agriculture-, forestry-, fishing- and hunting-related services 91131 84.13.12 Administrative fuel- and energy-related services 91132 84.13.13 Administrative mining- and mineral resources-, manufacturing- and construction-related services 91133 84.13.14 Administrative transport- and communications-related services 91134 84.13.15 Administrative services related to the distributive and catering trades, hotels and restaurants 91135 84.13.16 Administrative services related to tourism affairs 91136 84.13.17 Administrative multipurpose development project services 91137 84.13.18 General administrative economic, commercial and labour affairs-related services 91138 84.2 Provision of services to the community as a whole 84.21 Foreign affairs services 84.21.1 Foreign affairs services 84.21.11 Administrative external affairs-related services, diplomatic and consular services abroad 91210 84.21.12 Foreign economic aid-related services 91220 84.21.13 Foreign military aid-related services 91230 84.22 Defence services 84.22.1 Defence services 84.22.11 Military defence services 91240 84.22.12 Civil defence services 91250 84.23 Justice and judicial services 84.23.1 Justice and judicial services 84.23.11 Law courts-related administrative services 91270 84.23.12 Administrative services related to detention or rehabilitation of criminals 91280 84.24 Public order and safety services 84.24.1 Public order and safety services 84.24.11 Police services 91260 (*) 84.24.19 Other public order and safety affairs-related services 91290 84.25 Fire brigade services 84.25.1 Fire brigade services 84.25.11 Fire-fighting and fire-prevention services 91260 (*) 84.25.19 Other fire brigade services 91260 (*) 84.3 Compulsory social security services 84.30 Compulsory social security services 84.30.1 Compulsory social security services 84.30.11 Compulsory social security services concerning sickness, maternity or temporary disablement benefits 91310 84.30.12 Compulsory social security services concerning government employee pension schemes; old-age, disability or survivors' benefits other than for government employees 91320 84.30.13 Compulsory social security services concerning unemployment compensation benefits 91330 84.30.14 Compulsory social security services concerning family and child allowances 91340 P EDUCATION SERVICES 85 Education services 85.1 Pre-primary education services 85.10 Pre-primary education services 85.10.1 Pre-primary education services 85.10.10 Pre-primary education services 92100 85.2 Primary education services 85.20 Primary education services 85.20.1 Primary education services 85.20.11 Online primary education services 92200 (*) 85.20.12 Other primary education services 92200 (*) 85.3 Secondary education services 85.31 General secondary education services 85.31.1 General secondary education services 85.31.11 Online lower general secondary education services 92310 (*) 85.31.12 Other lower general secondary education services 92310 (*) 85.31.13 Online upper general secondary education services 92330 (*) 85.31.14 Other upper general secondary education services 92330 (*) 85.32 Technical and vocational secondary education services 85.32.1 Technical and vocational secondary education services 85.32.11 Online technical and vocational lower secondary education services 92320 (*) 85.32.12 Other technical and vocational lower secondary education services 92320 (*) 85.32.13 Online technical and vocational upper secondary education services 92340 (*) 85.32.14 Other technical and vocational upper secondary education services 92340 (*) 85.4 Higher education services 85.41 Post-secondary non-tertiary education services 85.41.1 Post-secondary non-tertiary education services 85.41.11 Online post-secondary non-tertiary general education services 92410 (*) 85.41.12 Other post-secondary non-tertiary general education services 92410 (*) 85.41.13 Online post-secondary non-tertiary technical and vocational education services 92420 (*) 85.41.14 Other post-secondary non-tertiary technical and vocational education services 92420 (*) 85.42 Tertiary education services 85.42.1 Tertiary education services 85.42.11 Online first stage tertiary education services 92510 (*) 85.42.12 Other first stage tertiary education services 92510 (*) 85.42.13 Online second stage tertiary education services 92520 (*) 85.42.14 Other second stage tertiary education services 92520 (*) 85.42.15 Online third stage tertiary education services 92520 (*) 85.42.16 Other third stage tertiary education services 92520 (*) 85.5 Other education services 85.51 Sports and recreation education services 85.51.1 Sports and recreation education services 85.51.10 Sports and recreation education services 92912 85.52 Cultural education services 85.52.1 Cultural education services 85.52.11 Dancing schools and dance instructors services 92911 (*) 85.52.12 Music schools and music instructors services 92911 (*) 85.52.13 Fine arts schools and arts instruction services 92911 (*) 85.52.19 Other cultural education services 92911 (*) 85.53 Driving school services 85.53.1 Driving school services 85.53.11 Car driving school services 92919 (*) 85.53.12 Flying and sailing school services 92919 (*) 85.59 Other education services n.e.c. 85.59.1 Other education services n.e.c. 85.59.11 Language school services 92919 (*) 85.59.12 IT school services 92919 (*) 85.59.13 Vocational education services n.e.c. 92919 (*) 85.59.19 Education services n.e.c. 92919 (*) 85.6 Educational support services 85.60 Educational support services 85.60.1 Educational support services 85.60.10 Educational support services 92920 Q HUMAN HEALTH AND SOCIAL WORK SERVICES 86 Human health services 86.1 Hospital services 86.10 Hospital services 86.10.1 Hospital services 86.10.11 Hospital surgical services 93111 86.10.12 Hospital gynaecological and obstetrical services 93112 86.10.13 Hospital rehabilitation services 93119 (*) 86.10.14 Hospital psychiatric services 93113 86.10.15 Other hospital services provided by medical doctors 93119 (*) 86.10.19 Other hospital services 93119 (*) 86.2 Medical and dental practice services 86.21 General medical practice services 86.21.1 General medical practice services 86.21.10 General medical practice services 93121 86.22 Specialist medical practice services 86.22.1 Specialist medical practice services 86.22.11 Analysis and interpretation services of medical images 93122 (*) 86.22.19 Other specialist medical practice services 93122 (*) 86.23 Dental practice services 86.23.1 Dental practice services 86.23.11 Orthodontic services 93123 (*) 86.23.19 Other dental practice services 93123 (*) 86.9 Other human health services 86.90 Other human health services 86.90.1 Other human health services 86.90.11 Pregnancy related services 93191 93198 86.90.12 Nursing services 93192 86.90.13 Physiotherapeutic services 93193 86.90.14 Ambulance services 93194 86.90.15 Medical laboratory services 93195 86.90.16 Blood, sperm and transplant organ bank services 93197 86.90.17 Diagnostic imaging services without interpretation 93196 86.90.18 Mental health services 93199 (*) 86.90.19 Other human health services n.e.c. 93199 (*) 87 Residential care services 87.1 Residential nursing care services 87.10 Residential nursing care services 87.10.1 Residential nursing care services 87.10.10 Residential nursing care services 93210 87.2 Residential care services for mental retardation, mental health and substance abuse 87.20 Residential care services for mental retardation, mental health and substance abuse 87.20.1 Residential care services for mental retardation, mental health and substance abuse 87.20.11 Residential care services for children suffering from mental retardation, mental health illnesses and substance abuse 93301 87.20.12 Residential care services for adults suffering from mental retardation, mental health illnesses and substance abuse 93303 87.3 Residential care services for the elderly and disabled 87.30 Residential care services for the elderly and disabled 87.30.1 Residential care services for the elderly and disabled 87.30.11 Welfare services delivered through residential institutions to elderly persons 93221 87.30.12 Welfare services delivered through residential institutions to disabled children and young people 93222 87.30.13 Welfare services delivered through residential institutions to disabled adults 93223 87.9 Other residential care services 87.90 Other residential care services 87.90.1 Other residential care services 87.90.11 Other social work services with accommodation for children and young people 93302 87.90.12 Social work services with accommodation for mistreated women 93304 (*) 87.90.13 Other social work services with accommodation for adults 93304 (*) 88 Social work services without accommodation 88.1 Social work services without accommodation for the elderly and disabled 88.10 Social work services without accommodation for the elderly and disabled 88.10.1 Social work services without accommodation for the elderly and disabled 88.10.11 Visiting and assistance services for the elderly 93491 (*) 88.10.12 Day-care centre services for the elderly 93491 (*) 88.10.13 Vocational rehabilitation services for persons with disabilities 93411 88.10.14 Visiting and assistance services for persons with disabilities 93493 (*) 88.10.15 Day-care centre services for disabled adults 93493 (*) 88.9 Other social work services without accommodation 88.91 Child day-care services 88.91.1 Child day-care services 88.91.11 Child day-care services excluding day-care services for the disabled 93510 (*) 88.91.12 Day-care services for disabled children and young people 93492 88.91.13 Babysitting services 93510 (*) 88.99 Other social work services without accommodation n.e.c. 88.99.1 Other social work services without accommodation n.e.c. 88.99.11 Guidance and counselling services n.e.c. related to children 93520 88.99.12 Welfare services without accommodation 93530 88.99.13 Vocational rehabilitation services for the unemployed 93412 88.99.19 Other social services without accommodation n.e.c. 93590 R ARTS, ENTERTAINMENT AND RECREATION SERVICES 90 Creative, arts and entertainment services 90.0 Creative, arts and entertainment services 90.01 Services of performing artists 90.01.1 Services of performing artists 90.01.10 Services of performing artists 96310 90.02 Support services to performing arts 90.02.1 Support services to performing arts 90.02.11 Performing arts event production and presentation services 96220 90.02.12 Performing arts event promotion and organisation services 96210 90.02.19 Other performing arts support services 96290 90.03 Artistic creation 90.03.1 Artistic creation 90.03.11 Services provided by authors, composers, sculptors and other artists, except performing artists 96320 90.03.12 Original works of authors, composers and other artists, except performing artists, painters, graphical artists and sculptors 96330 90.03.13 Original works of painters, graphical artists and sculptors 38961 90.04 Arts facility operation services 90.04.1 Arts facility operation services 90.04.10 Arts facility operation services 96230 91 Library, archive, museum and other cultural services 91.0 Library, archive, museum and other cultural services 91.01 Library and archive services 91.01.1 Library and archive services 91.01.11 Library services 84510 91.01.12 Archive services 84520 91.02 Museum services 91.02.1 Museum operation services 91.02.10 Museum operation services 96411 91.02.2 Museum collections 91.02.20 Museum collections 38962 91.03 Operation services of historical sites and buildings and similar visitor attractions 91.03.1 Operation services of historical sites and buildings and similar visitor attractions 91.03.10 Operation services of historical sites and buildings and similar visitor attractions 96412 91.04 Botanical and zoological garden services and nature reserve services 91.04.1 Botanical and zoological garden services and nature reserve services 91.04.11 Botanical and zoological garden services 96421 91.04.12 Nature reserves services, including wildlife preservation services 96422 92 Gambling and betting services 92.0 Gambling and betting services 92.00 Gambling and betting services 92.00.1 Gambling services 92.00.11 Gambling table services 96929 (*) 92.00.12 Gambling machine services 96929 (*) 92.00.13 Lotteries, numerical games and bingo services 96929 (*) 92.00.14 Online gambling services 96921 (*) 92.00.19 Other gambling services 96929 (*) 92.00.2 Betting services 92.00.21 Online betting services 96921 (*) 92.00.29 Other betting services 96929 (*) 93 Sporting services and amusement and recreation services 93.1 Sporting services 93.11 Sports facility operation services 93.11.1 Sports facility operation services 93.11.10 Sports facility operation services 96520 93.12 Services of sport clubs 93.12.1 Services of sport clubs 93.12.10 Services of sport clubs 96512 93.13 Services of fitness facilities 93.13.1 Services of fitness facilities 93.13.10 Services of fitness facilities 97230 (*) 93.19 Other sporting services 93.19.1 Other sporting services 93.19.11 Sports and recreational sports event promotion services 96511 93.19.12 Services of athletes 96610 93.19.13 Support services related to sports and recreation 96620 93.19.19 Other sports and recreational sports services 96590 93.2 Amusement and recreation services 93.21 Amusement park and theme park services 93.21.1 Amusement park and theme park services 93.21.10 Amusement park and theme park services 96910 93.29 Other amusement and recreation services 93.29.1 Other recreational services n.e.c. 93.29.11 Recreation parks and beach services 96990 (*) 93.29.19 Miscellaneous recreational services n.e.c. 96990 (*) 93.29.2 Other entertainment services n.e.c. 93.29.21 Firework and light and sound shows services 96990 (*) 93.29.22 Coin-operated games machine services 96930 93.29.29 Entertainment services n.e.c. 96990 (*) S OTHER SERVICES 94 Services furnished by membership organisations 94.1 Services furnished by business, employers and professional membership organisations 94.11 Services furnished by business and employers membership organisations 94.11.1 Services furnished by business and employers membership organisations 94.11.10 Services furnished by business and employers membership organisations 95110 94.12 Services furnished by professional membership organisations 94.12.1 Services furnished by professional membership organisations 94.12.10 Services furnished by professional membership organisations 95120 94.2 Services furnished by trade unions 94.20 Services furnished by trade unions 94.20.1 Services furnished by trade unions 94.20.10 Services furnished by trade unions 95200 94.9 Services furnished by other membership organisations 94.91 Services furnished by religious organisations 94.91.1 Services furnished by religious organisations 94.91.10 Services furnished by religious organisations 95910 94.92 Services furnished by political organisations 94.92.1 Services furnished by political organisations 94.92.10 Services furnished by political organisations 95920 94.99 Services furnished by other membership organisations n.e.c. 94.99.1 Services (except grant-giving services) furnished by other membership organisations n.e.c. 94.99.11 Services furnished by human rights organisations 95991 94.99.12 Services furnished by environmental advocacy groups 95992 94.99.13 Special group protection services 95993 94.99.14 Other civic betterment and community facility support services 95994 94.99.15 Services provided by youth associations 95995 94.99.16 Services provided by cultural and recreational associations 95997 94.99.17 Services provided by other civic and social organisations 95998 94.99.19 Services provided by other membership organisations n.e.c. 95999 94.99.2 Grant-giving services by membership organisations 94.99.20 Grant-giving services by membership organisations 95996 95 Repair services of computers and personal and household goods 95.1 Repair services of computers and communication equipment 95.11 Repair services of computers and peripheral equipment 95.11.1 Repair services of computers and peripheral equipment 95.11.10 Repair services of computers and peripheral equipment 87130 95.12 Repair services of communication equipment 95.12.1 Repair services of communication equipment 95.12.10 Repair services of communication equipment 87153 95.2 Repair services of personal and household goods 95.21 Repair services of consumer electronics 95.21.1 Repair services of consumer electronics 95.21.10 Repair services of consumer electronics 87155 95.22 Repair services of household appliances and home and garden equipment 95.22.1 Repair services of household appliances and home and garden equipment 95.22.10 Repair services of household appliances and home and garden equipment 87151 95.23 Repair services of footwear and leather goods 95.23.1 Repair services of footwear and leather goods 95.23.10 Repair services of footwear and leather goods 87210 95.24 Repair services of furniture and home furnishings 95.24.1 Repair services of furniture and home furnishings 95.24.10 Repair services of furniture and home furnishings 87240 95.25 Repair services of watches, clocks and jewellery 95.25.1 Repair services of watches, clocks and jewellery 95.25.11 Repair services of watches and clocks 87220 (*) 95.25.12 Repair services of jewellery 87220 (*) 95.29 Repair services of other personal and household goods 95.29.1 Repair services of other personal and household goods 95.29.11 Repair and alteration services of garment and household textile articles 87230 95.29.12 Repair services of bicycles 87290 (*) 95.29.13 Repair and maintenance services of musical instruments 87290 (*) 95.29.14 Repair and maintenance services of sports equipment 87290 (*) 95.29.19 Repair services of other personal and household goods n.e.c. 87290 (*) 96 Other personal services 96.0 Other personal services 96.01 Washing and (dry-)cleaning services of textile and fur products 96.01.1 Washing and (dry-)cleaning services of textile and fur products 96.01.11 Coin-operated laundry services 97110 96.01.12 Dry cleaning services (including fur product cleaning services) 97120 96.01.13 Pressing services 97140 96.01.14 Dyeing and colouring services 97150 96.01.19 Other textile cleaning services 97130 96.02 Hairdressing and other beauty treatment services 96.02.1 Hairdressing and other beauty treatment services 96.02.11 Hairdressing services for women and girls 97210 (*) 96.02.12 Hairdressing and barbers' services for men and boys 97210 (*) 96.02.13 Cosmetic treatment, manicuring and pedicuring services 97220 96.02.19 Other beauty treatment services 97290 96.02.2 Human hair, unworked 96.02.20 Human hair, unworked 38971 96.03 Funeral and related services 96.03.1 Funeral and related services 96.03.11 Cemeteries and cremation services 97310 96.03.12 Undertaking services 97320 96.04 Physical well-being services 96.04.1 Physical well-being services 96.04.10 Physical well-being services 97230 (*) 96.09 Other personal services n.e.c. 96.09.1 Other personal services n.e.c. 96.09.11 Pet care services 86129 96.09.12 Escort services 97910 96.09.13 Coin-operated machine services n.e.c. 97990 (*) 96.09.19 Other miscellaneous services n.e.c. 97990 (*) T SERVICES OF HOUSEHOLDS AS EMPLOYERS; UNDIFFERENTIATED GOODS AND SERVICES PRODUCED BY HOUSEHOLDS FOR OWN USE 97 Services of households as employers of domestic personnel 97.0 Services of households as employers of domestic personnel 97.00 Services of households as employers of domestic personnel 97.00.1 Services of households as employers of domestic personnel 97.00.10 Services of households as employers of domestic personnel 98000 98 Undifferentiated goods and services produced by private households for own use 98.1 Undifferentiated goods produced by private households for own use 98.10 Undifferentiated goods produced by private households for own use 98.10.1 Undifferentiated goods produced by private households for own use 98.10.10 Undifferentiated goods produced by private households for own use 0 (*) 98.2 Undifferentiated services produced by private households for own use 98.20 Undifferentiated services produced by private households for own use 98.20.1 Undifferentiated services produced by private households for own use 98.20.10 Undifferentiated services produced by private households for own use 0 (*) U SERVICES PROVIDED BY EXTRATERRITORIAL ORGANISATIONS AND BODIES 99 Services provided by extraterritorial organisations and bodies 99.0 Services provided by extraterritorial organisations and bodies 99.00 Services provided by extraterritorial organisations and bodies 99.00.1 Services provided by extraterritorial organisations and bodies 99.00.10 Services provided by extraterritorial organisations and bodies 99000